Capital Private Client Services FundsSM Except where the context indicates otherwise, all references herein to the “fund” apply to each of the funds listed below. Capital Core Municipal Fund CCMPX Capital Short-Term Municipal Fund CSTMX Capital California Core Municipal Fund CCCMX Capital California Short-Term Municipal Fund CCSTX Capital Core Bond Fund CCBPX Capital Global Equity Fund CGLOX Capital Non-U.S. Equity Fund CNUSX Capital U.S. Equity Fund CUSEX Prospectus Table of contents Summaries: Capital Core Municipal Fund 1 Capital Short-Term Municipal Fund 3 Capital California Core Municipal Fund 6 Capital California Short-Term Municipal Fund 8 Capital Core Bond Fund 10 Capital Global Equity Fund 12 Capital Non-U.S. Equity Fund 14 Capital U.S. Equity Fund 16 Investment objective, strategies and risks 18 January 1, 2012 (as supplemented March 21, 2012) Prior investment results of Capital Group Private Client Services, a division of Capital Guardian Trust Company 22 Management and organization 24 Purchase, exchange and sale of shares 26 How to sell shares 27 Distributions and taxes 28 Fund expenses 28 Financial highlights 29 The U.S. Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. [This page was intentionally left blank for this filing] Capital Core Municipal Fund Investment objective The fund seeks to provide current income exempt from federal income tax while preserving your investment. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none Maximum sales charge (load) imposed on reinvested dividends none Redemption or exchange fees none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.35% Distribution and/or service (12b-1) fees none Other expenses1 Total annual fund operating expenses Expense reimbursement2 Total annual fund operating expenses after reimbursement 1 Clients of Capital Guardian Trust Company’s Capital Group Private Client Servicesdivision (“CGPCS”) are eligible to invest in the fund. CGPCS receives an annual service fee of up to 1.00% of a client’s investment in the fund under management by CGPCS pursuant to an investment management agreement. You should read carefully the disclosures provided to you by CGPCS regarding the fees. The disclosures include information about the fees charged to you and paid to CGPCS for the services it provides. 2 The fund’s investment adviser is currently reimbursing the fund for a portion of other expenses so that other expenses do not exceed 0.05%. The fund expects the reimbursement, which can only be modified or terminated with the approval of the fund’s board of trustees, will be in effect through December 31, 2012. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 19% of the average value of its portfolio. Principal investment strategies The fund seeks to achieve its objective by investing primarily in intermediate maturity municipal bonds. The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from federal income tax. The fund will not invest in securities that subject you to the federal alternative minimum tax. The investment adviser will seek to manage the fund in order to minimize capital gain distributions. The fund invests primarily in municipal bonds with quality ratings of A- or better or A3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined by the fund’s investment adviser to be of equivalent quality. The fund may also invest in municipal bonds in the rating categories of BBB or Baa by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality. Under normal circumstances the dollar-weighted average maturity of the fund’s portfolio will be between three and 10 years. The investment adviser uses a system of multiple portfolio managers in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual managers who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent good investment opportunities. The investment adviser believes that an important way to accomplish this is by analyzing various factors, which may include the credit strength of the issuer, prices of similar securities issued by comparable issuers, anticipated changes in interest rates, general market conditions and other factors pertinent to the particular security being evaluated. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Page 1 Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Credit and liquidity support — Changes in the credit quality of banks and financial institutions providing credit and liquidity support features could cause the fund to experience a loss and may affect its share price. Investing in lower rated bonds — Lower rated bonds and other lower rated debt securities generally have higher rates of interest and involve greater risk of default or price declines due to changes in the issuer’s creditworthiness than those of higher quality debt securities. The market prices of these securities may fluctuate more than higher quality debt securities and may decline significantly in periods of general economic difficulty. Thinly traded securities — There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Investing in similar municipal bonds — Investing significantly in municipal obligations of issuers in the same state or similar project type may make the fund more susceptible to certain economic, political or regulatory occurrences. As a result, the potential for fluctuations in the fund’s share price may increase. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results Information regarding investment results is not available as of the date of this prospectus because the fund does not have a full calendar year of investment operations. Management Investment adviser Capital Guardian Trust Company, the investment adviser to the fund, uses a system of multiple portfolio managers in managing mutual fund assets. Portfolio managers The primary individual portfolio managers for the fund are: Portfolio manager/ Fund title(if applicable) Portfolio manager experience in this fund Primary title with investment adviser John R. Queen Senior Vice President 2 years Vice President, Capital Guardian Trust Company Neil L. Langberg 2 years Vice President, Capital Guardian Trust Company Purchase and sale of fund shares The minimum amount required to establish an account is $25,000. You may sell shares by contacting your Capital Group Private Client Services investment counselor or calling 800-421-4996. Tax information Fund distributions of interest on municipal bonds are generally not subject to federal income tax. However, the fund may distribute taxable dividends, including distributions of short-term capital gains, which are subject to federal taxation as ordinary income. The fund’s distributions of net long-term capital gains are taxable as long-term capital gains for federal income tax purposes. Page 2 Capital Short-Term Municipal Fund Investment objectives The fund seeks to preserve your investment and secondarily to provide current income exempt from federal income tax. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none Maximum sales charge (load) imposed on reinvested dividends none Redemption or exchange fees none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.35% Distribution and/or service (12b-1) fees none Other expenses1 Total annual fund operating expenses Expense reimbursement2 Total annual fund operating expenses after reimbursement 1 Clients of Capital Guardian Trust Company’s Capital Group Private Client Services division (“CGPCS”) are eligible to invest in the fund. CGPCS receives an annual service fee of up to 1.00% of a client’s investment in the fund under management by CGPCS pursuant to an investment management agreement. You should read carefully the disclosures provided to you by CGPCS regarding the fees. The disclosures include information about the fees charged to you and paid to CGPCS for the services it provides. 2 The fund’s investment adviser is currently reimbursing the fund for a portion of other expenses so that other expenses do not exceed 0.05%. The fund expects the reimbursement, which can only be modified or terminated with the approval of the fund’s board of trustees, will be in effect through December 31, 2012. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 15% of the average value of its portfolio. Page 3 Principal investment strategies The fund seeks to achieve its objective by investing primarily in short-term municipal bonds. The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from federal income tax. The fund will not invest in securities that subject you to the federal alternative minimum tax. The investment adviser will seek to manage the fund in order to minimize capital gain distributions. The fund invests primarily in municipal bonds with quality ratings of AA- or better or Aa3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined by the fund’s investment adviser to be of equivalent quality. The fund may also invest in municipal bonds in the rating categories of A- or A3 by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality. Under normal circumstances, the fund’s aggregate portfolio will have a dollar-weighted average maturity no greater than three years. The investment adviser uses a system of multiple portfolio managers in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual managers who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent good investment opportunities. The investment adviser believes that an important way to accomplish this is by analyzing various factors, which may include the credit strength of the issuer, prices of similar securities issued by comparable issuers, anticipated changes in interest rates, general market conditions and other factors pertinent to the particular security being evaluated. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Credit and liquidity support — Changes in the credit quality of banks and financial institutions providing credit and liquidity support features could cause the fund to experience a loss and may affect its share price. Thinly traded securities — There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Investing in similar municipal bonds — Investing significantly in municipal obligations of issuers in the same state or similar project type may make the fund more susceptible to certain economic, political or regulatory occurrences. As a result, the potential for fluctuations in the fund’s share price may increase. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results Information regarding investment results is not available as of the date of this prospectus because the fund does not have a full calendar year of investment operations. Management Investment adviser Capital Guardian Trust Company, the investment adviser to the fund, uses a system of multiple portfolio managers in managing mutual fund assets. Portfolio managers The primary individual portfolio managers for the fund are: Portfolio manager/ Fund title (if applicable) Portfolio manager experience in this fund Primary title with investment adviser John R. Queen Senior Vice President 2 years Vice President, Capital Guardian Trust Company Neil L. Langberg 2 years Vice President, Capital Guardian Trust Company Page 4 Purchase and sale of fund shares The minimum amount required to establish an account is $25,000. You may sell shares by contacting your Capital Group Private Client Services investment counselor or calling 800-421-4996. Tax information Fund distributions of interest on municipal bonds are generally not subject to federal income tax. However, the fund may distribute taxable dividends, including distributions of short-term capital gains, which are subject to federal taxation as ordinary income. The fund’s distributions of net long-term capital gains are taxable as long-term capital gains. Page 5 Capital California Core Municipal Fund Investment objective The fund seeks to provide current income exempt from federal and California income taxes while preserving your investment. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none Maximum sales charge (load) imposed on reinvested dividends none Redemption or exchange fees none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.35% Distribution and/or service (12b-1) fees none Other expenses1 Total annual fund operating expenses Expense reimbursement2 Total annual fund operating expenses after reimbursement 1 Clients of Capital Guardian Trust Company’s Capital Group Private Client Services division (“CGPCS”) are eligible to invest in the fund. CGPCS receives an annual service fee of up to 1.00% of a client’s investment in the fund under management by CGPCS pursuant to an investment management agreement. You should read carefully the disclosures provided to you by CGPCS regarding the fees. The disclosures include information about the fees charged to you and paid to CGPCS for the services it provides. 2 The fund’s investment adviser is currently reimbursing the fund for a portion of other expenses so that other expenses do not exceed 0.05%. The fund expects the reimbursement, which can only be modified or terminated with the approval of the fund’s board of trustees, will be in effect through December 31, 2012. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 24% of the average value of its portfolio. Principal investment strategies The fund seeks to achieve its objective by primarily investing in intermediate maturity municipal bonds issued by the state of California and its agencies and municipalities. Consistent with the fund’s objectives, the fund may also invest in municipal securities that are issued by jurisdictions outside California. The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from federal and California income taxes. The fund will not invest in securities that subject you to the federal alternative minimum tax. The investment adviser will seek to manage the fund in order to minimize capital gain distributions. The fund invests primarily in municipal bonds with quality ratings of A- or A3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined by the fund’s investment adviser to be of equivalent quality. The fund may also invest in municipal bonds in the rating categories of BBB or Baa by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality. Under normal circumstances, the dollar-weighted average maturity of the fund’s portfolio will be between three and 10 years. The investment adviser uses a system of multiple portfolio managers in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual managers who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent good investment opportunities. The investment adviser believes that an important way to accomplish this is by analyzing various factors, which may include the credit strength of the issuer, prices of similar securities issued by comparable issuers, anticipated changes in interest rates, general market conditions and other factors pertinent to the particular security being evaluated. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Page 6 Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Investing in municipal bonds of issuers within the state of California — Because the fund invests in securities of issuers within the state of California, the fund is more susceptible to factors adversely affecting issuers of California securities than a comparable municipal bond mutual fund that does not concentrate its investments in a single state. For example, in the past, California voters have passed amendments to the state’s constitution and other measures that limit the taxing and spending authority of California governmental entities, and future voter initiatives may adversely affect California municipal bonds. More detailed information about the risks of investing in California municipal securities is contained in the statement of additional information. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Credit and liquidity support — Changes in the credit quality of banks and financial institutions providing credit and liquidity support features could cause the fund to experience a loss and may affect its share price. Investing in lower rated bonds — Lower rated bonds and other lower rated debt securities generally have higher rates of interest and involve greater risk of default or price declines due to changes in the issuer’s creditworthiness than those of higher quality debt securities. The market prices of these securities may fluctuate more than higher quality debt securities and may decline significantly in periods of general economic difficulty. Thinly traded securities — There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Investing in similar municipal bonds — Investing significantly in municipal obligations of issuers in the same state or similar project type may make the fund more susceptible to certain economic, political or regulatory occurrences. As a result, the potential for fluctuations in the fund’s share price may increase. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results Information regarding investment results is not available as of the date of this prospectus because the fund does not have a full calendar year of investment operations. Management Investment adviser Capital Guardian Trust Company, the investment adviser to the fund, uses a system of multiple portfolio managers in managing mutual fund assets. Portfolio managers The primary individual portfolio managers for the fund are: Portfolio manager/ Fund title (if applicable) Portfolio manager experience in this fund Primary title with investment adviser John R. Queen Senior Vice President 2 years Vice President, Capital Guardian Trust Company Karl J. Zeile 2 years Vice President, Capital Guardian Trust Company Purchase and sale of fund shares The minimum amount required to establish an account is $25,000. You may sell shares by contacting your Capital Group Private Client Services investment counselor or calling 800-421-4996. Tax information Fund distributions of interest on municipal bonds are generally not subject to federal income tax. However, the fund may distribute taxable dividends, including distributions of short-term capital gains, which are subject to federal taxation as ordinary income. The fund’s distributions of net long-term capital gains are taxable as long-term capital gains. Page 7 Capital California Short-Term Municipal Fund Investment objectives The fund seeks to preserve your investment and secondarily to provide current income exempt from federal and California income taxes. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none Maximum sales charge (load) imposed on reinvested dividends none Redemption or exchange fees none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.35% Distribution and/or service (12b-1) fees none Other expenses1 Total annual fund operating expenses Expense reimbursement2 Total annual fund operating expenses after reimbursement 1 Clients of Capital Guardian Trust Company’s Capital Group Private Client Services division (“CGPCS”) are eligible to invest in the fund. CGPCS receives an annual service fee of up to 1.00% of a client’s investment in the fund under management by CGPCS pursuant to an investment management agreement. You should read carefully the disclosures provided to you by CGPCS regarding the fees. The disclosures include information about the fees charged to you and paid to CGPCS for the services it provides. 2 The fund’s investment adviser is currently reimbursing the fund for a portion of other expenses so that other expenses do not exceed 0.05%. The fund expects the reimbursement, which can only be modified or terminated with the approval of the fund’s board of trustees, will be in effect through December 31, 2012. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 20% of the average value of its portfolio. Principal investment strategies The fund seeks to achieve its objectives by primarily investing in short-term municipal bonds issued by the state of California and its agencies and municipalities. Consistent with the fund’s objectives, the fund may also invest in municipal securities that are issued by jurisdictions outside California. The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from both federal and California income taxes. The fund will not invest in securities that subject you to the federal alternative minimum tax. The investment adviser will seek to manage the fund in order to minimize capital gain distributions. The fund invests primarily in municipal bonds with quality ratings of A- or A3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined by the fund’s investment adviser to be of equivalent quality. The fund may also invest a portion of its assets in municipal bonds with quality ratings below A- or A3 by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality. Under normal circumstances, the fund’s aggregate portfolio will have a dollar-weighted average maturity no greater than three years. The investment adviser uses a system of multiple portfolio managers in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual managers who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent good investment opportunities. The investment adviser believes that an important way to accomplish this is by analyzing various factors, which may include the credit strength of the issuer, prices of similar securities issued by comparable issuers, anticipated changes in interest rates, general market conditions and other factors pertinent to the particular security being evaluated. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Page 8 Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Investing in municipal bonds of issuers within the state of California — Because the fund invests in securities of issuers within the state of California, the fund is more susceptible to factors adversely affecting issuers of California securities than a comparable municipal bond mutual fund that does not concentrate its investments in a single state. For example, in the past, California voters have passed amendments to the state’s constitution and other measures that limit the taxing and spending authority of California governmental entities, and future voter initiatives may adversely affect California municipal bonds. More detailed information about the risks of investing in California municipal securities is contained in the statement of additional information. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Credit and liquidity support — Changes in the credit quality of banks and financial institutions providing credit and liquidity support features could cause the fund to experience a loss and may affect its share price. Thinly traded securities — There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Investing in similar municipal bonds — Investing significantly in municipal obligations of issuers in the same state or similar project type may make the fund more susceptible to certain economic, political or regulatory occurrences. As a result, the potential for fluctuations in the fund’s share price may increase. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results Information regarding investment results is not available as of the date of this prospectus because the fund does not have a full calendar year of investment operations. Management Investment adviser Capital Guardian Trust Company, the investment adviser to the fund, uses a system of multiple portfolio managers in managing mutual fund assets. Portfolio managers The primary individual portfolio managers for the fund are: Portfolio manager/ Fund title (if applicable) Portfolio manager experience in this fund Primary title with investment adviser John R. Queen Senior Vice President 2 years Vice President, Capital Guardian Trust Company Karl J. Zeile 2 years Vice President, Capital Guardian Trust Company Purchase and sale of fund shares The minimum amount required to establish an account is $25,000. You may sell shares by contacting your Capital Group Private Client Services investment counselor or calling 800-421-4996. Tax information Fund distributions of interest on municipal bonds are generally not subject to federal income tax. However, the fund may distribute taxable dividends, including distributions of short-term capital gains, which are subject to federal taxation as ordinary income. The fund’s distributions of net long-term capital gains are taxable as long-term capital gains. Page 9 Capital Core Bond Fund Investment objective The fund’s investment objective is to provide you with current income while preserving your investment. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none Maximum sales charge (load) imposed on reinvested dividends none Redemption or exchange fees none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.35% Distribution and/or service (12b-1) fees none Other expenses1 Total annual fund operating expenses Expense reimbursement2 Total annual fund operating expenses after reimbursement 1 Clients of Capital Guardian Trust Company’s Capital Group Private Client Services division (“CGPCS”) are eligible to invest in the fund. CGPCS receives an annual service fee of up to 1.00% of a client’s investment in the fund under management by CGPCS pursuant to an investment management agreement. You should read carefully the disclosures provided to you by CGPCS regarding the fees. The disclosures include information about the fees charged to you and paid to CGPCS for the services it provides. 2 The fund’s investment adviser is currently reimbursing the fund for a portion of other expenses so that other expenses do not exceed 0.05%. The fund expects the reimbursement, which can only be modified or terminated with the approval of the fund’s board of trustees, will be in effect through December 31, 2012. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 118% of the average value of its portfolio. Principal investment strategies The fund primarily invests in intermediate-term debt securities, including securities issued and guaranteed by the U.S. government and securities backed by mortgages or other assets. The fund may also invest in debt securities and mortgage-backed securities issued by federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. In addition, the fund may invest in asset-backed securities (securities backed by assets such as auto loans, credit card receivables or other providers of credit). The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). The fund primarily invests in debt securities with quality ratings of A- or A3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined to be of equivalent quality by the fund’s investment adviser. The fund may invest up to 10% of its assets in debt securities rated in the BBB or Baa rating categories by NRSROs or unrated but determined to be of equivalent quality by the fund’s investment adviser. Under normal circumstances, the dollar-weighted average maturity of the fund’s portfolio will be between three and 10 years. The investment adviser uses a system of multiple portfolio managers in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual managers who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively priced securities that, in its opinion, represent good investment opportunities. The investment adviser believes that an important way to accomplish this is by analyzing various factors, which may include the credit strength of the issuer, prices of similar securities issued by comparable issuers, anticipated changes in interest rates, general market conditions and other factors pertinent to the particular security being evaluated. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Page 10 Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Investing in lower rated bonds — Lower rated bonds and other lower rated debt securities generally have higher rates of interest and involve greater risk of default or price declines due to changes in the issuer’s creditworthiness than those of higher quality debt securities. The market prices of these securities may fluctuate more than higher quality debt securities and may decline significantly in periods of general economic difficulty. Investing in mortgage-related securities — Many types of bonds and other debt securities, including mortgage-backed securities, are subject to prepayment risk, as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended. This reduces the potential for the fund to invest the principal in higher yielding securities. Investing in securities backed by the U.S. government — Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Thinly traded securities — There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results Information regarding investment results is not available as of the date of this prospectus because the fund does not have a full calendar year of investment operations. Management Investment adviser Capital Guardian Trust Company, the investment adviser to the fund, uses a system of multiple portfolio managers in managing mutual fund assets. Portfolio managers The primary individual portfolio managers for the fund are: Portfolio manager/ Fund title (if applicable) Portfolio manager experience in this fund Primary title with investment adviser John R. Queen Senior Vice President 2 years Vice President, Capital Guardian Trust Company David A. Hoag 2 years Vice President, Capital Guardian Trust Company Purchase and sale of fund shares The minimum amount required to establish an account is $25,000. You may sell shares by contacting your Capital Group Private Client Services investment counselor or calling 800-421-4996. Tax information Dividends and capital gain distributions you receive from the fund are subject to federal income taxes and may also be subject to state and local taxes, unless you are tax-exempt or your account is tax-exempt or tax-deferred. Page 11 Capital Global Equity Fund Investment objective The fund seeks to preserve your investment while providing growth. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none Maximum sales charge (load) imposed on reinvested dividends none Redemption or exchange fees none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.85% Distribution and/or service (12b-1) fees none Other expenses1 Total annual fund operating expenses Expense reimbursement2 Total annual fund operating expenses after reimbursement 1 Estimated by annualizing expenses for a partial year. Clients of Capital Guardian Trust Company’s Capital Group Private Client Services division (“CGPCS”) are eligible to invest in the fund. CGPCS receives an annual service fee of up to 1.00% of a client’s investment in the fund under management by CGPCS pursuant to an investment management agreement. You should read carefully the disclosures provided to you by CGPCS regarding the fees. The disclosures include information about the fees charged to you and paid to CGPCS for the services it provides. 2 The fund’s investment adviser is currently reimbursing the fund for a portion of other expenses so that total fund expenses do not exceed 0.85%. The fund expects the reimbursement, which can only be modified or terminated with the approval of the fund’s board of trustees, will be in effect through December 31, 2012. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 15% of the average value of its portfolio. Principal investment strategies The fund invests primarily in common stocks, or securities convertible into common stocks, of issuers around the world that the investment adviser believes have the potential for growth. The fund may also invest in common stocks, or securities convertible into common stocks, of issuers around the world with the potential to pay dividends in the future. Under normal market conditions, the fund will invest at least 80% of its net assets in equity-type securities. The fund will allocate its assets among various countries, including the United States (but in no fewer than three countries). Under normal market conditions, the fund will invest significantly in issuers outside the United States (at least 40% of its net assets – unless market conditions are not deemed favorable by the fund’s investment adviser, in which case the fund would invest at least 30% of its net assets). The fund may invest up to 10% of its net assets in the securities of issuers based in emerging markets. In pursuing the fund’s objectives, the investment adviser will seek to preserve your investment. While the investment adviser seeks to preserve capital, investing is subject to market risks and may result in periods of volatility and the potential for loss. In pursuing the fund’s growth objective, the fund’s investment adviser focuses primarily on companies with attributes that are associated with long-term growth, such as strong management, participation in a growing market and the potential for above average growth in earnings, revenues, book value, cash flow and/or return on assets. The investment adviser also invests in companies with the potential to provide income in pursuing the fund’s objectives. The investment adviser uses a system of multiple portfolio managers in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual managers who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively valued companies that, in its opinion, represent good, long-term investment opportunities. The investment adviser believes that an important way to accomplish this is through fundamental analysis, which may include meeting with company executives and employees, suppliers, customers and competitors. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Page 12 Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Investors in the fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in growth-oriented stocks — Growth-oriented stocks may involve larger price swings and greater potential for loss than other types of investments. Investing outside the United States — Securities of issuers domiciled outside the United States, or with significant operations outside the United States, may lose value because of political, social, economic or market developments in the countries or regions in which the issuer operates. These securities may also lose value due to changes in foreign currency exchange rates against the U.S. dollar and/or currencies of other countries. Securities markets in certain countries may be more volatile and/or less liquid than those in the United States. Investments outside the United States may also be subject to different settlement and accounting practices and different regulatory, legal and reporting standards, and may be more difficult to value, than those in the United States. The risks of investing outside the United States may be heightened in connection with investments in emerging and developing countries. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results Information regarding investment results is not available as of the date of this prospectus because the fund does not have a full calendar year of investment operations. Management Investment adviser Capital Guardian Trust Company, the investment adviser to the fund, uses a system of multiple portfolio managers in managing mutual fund assets. Portfolio managers The primary individual portfolio managers for the fund are: Portfolio manager/ Fund title (if applicable) Portfolio manager experience in this fund Primary title with investment adviser Shelby Notkin Senior Vice President Less than 1 year (since the fund’s inception, April 2011) Senior Vice President, Capital Guardian Trust Company Gerald Du Manoir Less than 1 year (since the fund’s inception, April 2011) Senior Vice President, Capital Guardian Trust Company Todd S. James Less than 1 year (since the fund’s inception, April 2011) Senior Vice President, Capital Guardian Trust Company Theodore R. Samuels Less than 1 year (since the fund’s inception, April 2011) President, Capital Guardian Trust Company Purchase and sale of fund shares The minimum amount required to establish an account is $25,000. You may sell shares by contacting your Capital Group Private Client Services investment counselor or calling 800-421-4996. Tax information Dividends and capital gain distributions you receive from the fund are subject to federal income taxes and may also be subject to state and local taxes, unless you are tax-exempt or your account is tax-exempt or tax-deferred. Page 13 Capital Non-U.S. Equity Fund Investment objective The fund seeks to preserve your investment while providing growth. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none Maximum sales charge (load) imposed on reinvested dividends none Redemption or exchange fees none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.85% Distribution and/or service (12b-1) fees none Other expenses1 Total annual fund operating expenses Expense reimbursement2 Total annual fund operating expenses after reimbursement 1 Estimated by annualizing expenses for a partial year. Clients of Capital Guardian Trust Company’s Capital Group Private Client Services division (“CGPCS”) are eligible to invest in the fund. CGPCS receives an annual service fee of up to 1.00% of a client’s investment in the fund under management by CGPCS pursuant to an investment management agreement. You should read carefully the disclosures provided to you by CGPCS regarding the fees. The disclosures include information about the fees charged to you and paid to CGPCS for the services it provides. 2 The fund’s investment adviser is currently reimbursing the fund for a portion of other expenses so that total fund expenses do not exceed 0.85%. The fund expects the reimbursement, which can only be modified or terminated with the approval of the fund’s board of trustees, will be in effect through December 31, 2012. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 20% of the average value of its portfolio. Principal investment strategies The fund invests primarily in common stocks, or securities convertible into common stocks, of issuers outside of the United States that the investment adviser believes have the potential for growth. The fund may also invest in common stocks, or securities convertible into common stocks, of issuers outside the U.S. with the potential to pay dividends in the future. Under normal market conditions, the fund will invest at least 80% of its net assets in equity-type securities and at least 80% of its net assets in securities of issuers outside the United States. The fund may invest up to 10% of its net assets in the securities of issuers based in emerging markets. In pursuing the fund’s objectives, the investment adviser will seek to preserve your investment. While the investment adviser seeks to preserve capital, investing is subject to market risks and may result in periods of volatility and the potential for loss. In pursuing the fund’s growth objective, the fund’s investment adviser focuses primarily on companies with attributes that are associated with long-term growth, such as strong management, participation in a growing market and the potential for above average growth in earnings, revenues, book value, cash flow and/or return on assets. The investment adviser also invests in companies with the potential to provide income in pursuing the fund’s objectives. The investment adviser uses a system of multiple portfolio managers in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual managers who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively valued companies that, in its opinion, represent good, long-term investment opportunities. The investment adviser believes that an important way to accomplish this is through fundamental analysis, which may include meeting with company executives and employees, suppliers, customers and competitors. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Page 14 Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Investors in the fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in growth-oriented stocks — Growth-oriented stocks may involve larger price swings and greater potential for loss than other types of investments. Investing outside the United States — Securities of issuers domiciled outside the United States, or with significant operations outside the United States, may lose value because of political, social, economic or market developments in the countries or regions in which the issuer operates. These securities may also lose value due to changes in foreign currency exchange rates against the U.S. dollar and/or currencies of other countries. Securities markets in certain countries may be more volatile and/or less liquid than those in the United States. Investments outside the United States may also be subject to different settlement and accounting practices and different regulatory, legal and reporting standards, and may be more difficult to value, than those in the United States. The risks of investing outside the United States may be heightened in connection with investments in emerging and developing countries. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results Information regarding investment results is not available as of the date of this prospectus because the fund does not have a full calendar year of investment operations. Management Investment adviser Capital Guardian Trust Company, the investment adviser to the fund, uses a system of multiple portfolio managers in managing mutual fund assets. Portfolio managers The primary individual portfolio managers for the fund are: Portfolio manager/ Fund title (if applicable) Portfolio manager experience in this fund Primary title with investment adviser Shelby Notkin Senior Vice President Less than 1 year (since the fund’s inception, April 2011) Senior Vice President, Capital Guardian Trust Company Gerald Du Manoir Less than 1 year (since the fund’s inception, April 2011) Senior Vice President, Capital Guardian Trust Company Todd S. James Less than 1 year (since the fund’s inception, April 2011) Senior Vice President, Capital Guardian Trust Company Purchase and sale of fund shares The minimum amount required to establish an account is $25,000. You may sell shares by contacting your Capital Group Private Client Services investment counselor or calling 800-421-4996. Tax information Dividends and capital gain distributions you receive from the fund are subject to federal income taxes and may also be subject to state and local taxes, unless you are tax-exempt or your account is tax-exempt or tax-deferred. Page 15 Capital U.S. Equity Fund Investment objectives The fund seeks to preserve your investment while providing growth. The fund’s secondary objective is to provide you with income. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) none Maximum sales charge (load) imposed on reinvested dividends none Redemption or exchange fees none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.65% Distribution and/or service (12b-1) fees none Other expenses1 Total annual fund operating expenses Expense reimbursement2 Total annual fund operating expenses after reimbursement 1 Estimated by annualizing expenses for a partial year. Clients of Capital Guardian Trust Company’s Capital Group Private Client Services division (“CGPCS”) are eligible to invest in the fund. CGPCS receives an annual service fee of up to 1.00% of a client’s investment in the fund under management by CGPCS pursuant to an investment management agreement. You should read carefully the disclosures provided to you by CGPCS regarding the fees. The disclosures include information about the fees charged to you and paid to CGPCS for the services it provides. 2 The fund’s investment adviser is currently reimbursing the fund for a portion of other expenses so that total fund expenses do not exceed 0.65%. The fund expects the reimbursement, which can only be modified or terminated with the approval of the fund’s board of trustees, will be in effect through December 31, 2012. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. During the most recent fiscal year, the fund’s portfolio turnover rate was 82% of the average value of its portfolio. Principal investment strategies The fund invests primarily in common stocks, or securities convertible into common stocks, of U.S. issuers that the investment adviser believes have the potential for growth. The fund may also invest in common stocks, or securities convertible into common stocks, of U.S. issuers with the potential to pay dividends in the future. Under normal market conditions, the fund will invest at least 80% of its net assets in equity-type securities and at least 80% of its net assets in securities of issuers in the United States. Investments may include U.S. registered securities of issuers outside of the United States such as American Depository Receipts. In pursuing the fund’s objectives, the investment adviser will seek to preserve your investment. While the investment adviser seeks to preserve capital, investing is subject to market risks and may result in periods of volatility and the potential for loss. In pursuing the fund’s growth objective, the fund’s investment adviser focuses primarily on companies with attributes that are associated with long-term growth, such as strong management, participation in a growing market and the potential for above average growth in earnings, revenues, book value, cash flow and/or return on assets. The investment adviser also invests in companies with the potential to provide income in pursuing the fund’s objectives. The investment adviser uses a system of multiple portfolio managers in managing the fund’s assets. Under this approach, the portfolio of the fund is divided into segments managed by individual managers who decide how their respective segments will be invested. The fund relies on the professional judgment of its investment adviser to make decisions about the fund’s portfolio investments. The basic investment philosophy of the investment adviser is to seek to invest in attractively valued companies that, in its opinion, represent good, long-term investment opportunities. The investment adviser believes that an important way to accomplish this is through fundamental analysis, which may include meeting with company executives and employees, suppliers, customers and competitors. Securities may be sold when the investment adviser believes that they no longer represent relatively attractive investment opportunities. Page 16 Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Investors in the fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in growth-oriented stocks — Growth-oriented stocks may involve larger price swings and greater potential for loss than other types of investments. Investing in income-oriented stocks — Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results Information regarding investment results is not available as of the date of this prospectus because the fund does not have a full calendar year of investment operations. Management Investment adviser Capital Guardian Trust Company, the investment adviser to the fund, uses a system of multiple portfolio managers in managing mutual fund assets. Portfolio managers The primary individual portfolio managers for the fund are: Portfolio manager/ Fund title (if applicable) Portfolio manager experience in this fund Primary title with investment adviser Shelby Notkin Senior Vice President Less than 1 year (since the fund’s inception, April 2011) Senior Vice President, Capital Guardian Trust Company Todd S. James Less than 1 year (since the fund’s inception, April 2011) Senior Vice President, Capital Guardian Trust Company Theodore R. Samuels Less than 1 year (since the fund’s inception, April 2011) President, Capital Guardian Trust Company Purchase and sale of fund shares The minimum amount required to establish an account is $25,000. You may sell shares by contacting your Capital Group Private Client Services investment counselor or calling 800-421-4996. Tax information Dividends and capital gain distributions you receive from the fund are subject to federal income taxes and may also be subject to state and local taxes, unless you are tax-exempt or your account is tax-exempt or tax-deferred. Page 17 Investment objectives, strategies and risks Capital Core Municipal Fund The fund seeks to provide current income exempt from federal income tax while preserving your investment. The fund seeks to achieve its objective by investing primarily in intermediate maturity municipal bonds. Municipal bonds are debt obligations generally issued to obtain funds for various public purposes, including the construction of public facilities. The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from federal income tax. The fund will not invest in securities that subject you to the federal alternative minimum tax. The investment adviser will seek to manage the fund in order to minimize capital gain distributions. The fund invests primarily in municipal bonds with quality ratings of A- or A3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined by the fund’s investment adviser to be of equivalent quality. The fund may also invest in municipal bonds in the rating categories of BBB or Baa by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality. Under normal circumstances the dollar-weighted average maturity of the fund’s portfolio will be between three and 10 years. Changes in the credit quality of banks and financial institutions providing credit and liquidity support features could cause the fund to experience a loss and may affect its share price. Capital Short-Term Municipal Fund The fund seeks to preserve your investment and secondarily to provide current income exempt from federal income tax. The fund seeks to achieve its objective by investing primarily in short-term municipal bonds. Municipal bonds are debt obligations generally issued to obtain funds for various public purposes, including the construction of public facilities. The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from federal income tax. The fund will not invest in securities that subject you to the federal alternative minimum tax. The investment adviser will seek to manage the fund in order to minimize capital gain distributions. The fund invests primarily in municipal bonds with quality ratings of AA- or Aa3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined by the fund’s investment adviser to be of equivalent quality. The fund may also invest in municipal bonds in the rating categories of A- or A3 by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality. Under normal circumstances, the fund’s aggregate portfolio will have a dollar-weighted average maturity no greater than three years. Changes in the credit quality of banks and financial institutions providing credit and liquidity support features could cause the fund to experience a loss and may affect its share price. Capital California Core Municipal Fund The fund seeks to provide current income exempt from federal and California income taxes while preserving your investment. The fund seeks to achieve its objective by primarily investing in intermediate maturity municipal bonds issued by the state of California and its agencies and municipalities. Consistent with the fund’s objectives, the fund may also invest in municipal securities that are issued by jurisdictions outside California. Municipal bonds are debt obligations generally issued to obtain funds for various public purposes, including the construction of public facilities. The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from federal and California income taxes. The fund will not invest in securities that subject you to the federal alternative minimum tax. The investment adviser will seek to manage the fund in order to minimize capital gain distributions. The fund invests primarily in municipal bonds with quality ratings of A- or A3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined by the fund’s investment adviser to be of equivalent quality. The fund may also invest in municipal bonds in the rating categories of BBB or Baa by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality. Under normal circumstances, the dollar-weighted average maturity of the fund’s portfolio will be between three and 10 years. Because the fund invests in securities of issuers within the state of California, the fund is more susceptible to factors adversely affecting issuers of California securities than a comparable municipal bond mutual fund that does not concentrate in a single state. For example, in the past, California voters have passed amendments to the state’s constitution and other measures that limit the taxing and spending authority of California governmental entities, and future voter initiatives may adversely affect California municipal bonds. More detailed information about the risks of investing in California municipal securities is contained in the statement of additional information. Changes in the credit quality of banks and financial institutions providing credit and liquidity support features could cause the fund to experience a loss and may affect its share price. Capital California Short-Term Municipal Fund The fund seeks to preserve your investment and secondarily to provide current income exempt from federal and California income taxes. The fund seeks to achieve its objectives by primarily investing in short-term municipal bonds issued by the state of California and its agencies and municipalities. Consistent with the fund’s objectives, the fund may also invest in municipal securities that are issued by jurisdictions outside California. Municipal bonds are debt obligations generally issued to obtain funds for various public purposes, including the construction of public facilities. The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from both federal and California income taxes. The fund will not invest in securities that subject you to the federal alternative minimum tax. The investment adviser will seek to manage the fund in order to minimize capital gain distributions. Page 18 The fund invests primarily in municipal bonds with quality ratings of A- or A3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined by the fund’s investment adviser to be of equivalent quality. The fund may also invest a portion of its assets in municipal bonds with quality ratings below A- or A3 by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality. Under normal circumstances, the fund’s aggregate portfolio will have a dollar-weighted average maturity no greater than three years. Because the fund invests in securities of issuers within the state of California, the fund is more susceptible to factors adversely affecting issuers of California securities than a comparable municipal bond mutual fund that does not concentrate in a single state. For example, in the past, California voters have passed amendments to the state’s constitution and other measures that limit the taxing and spending authority of California governmental entities, and future voter initiatives may adversely affect California municipal bonds. More detailed information about the risks of investing in California municipal securities is contained in the statement of additional information. Changes in the credit quality of banks and financial institutions providing credit and liquidity support features could cause the fund to experience a loss and may affect its share price. Capital Core Bond Fund The fund’s investment objective is to provide you with current income while preserving your investment. The fund primarily invests in intermediate-term debt securities, including securities issued and guaranteed by the U.S. government and securities backed by mortgages or other assets. The fund may also invest in debt securities and mortgage-backed securities issued by federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. In addition, the fund may invest in asset-backed securities (securities backed by assets such as auto loans, credit card receivables or other providers of credit). The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). The fund primarily invests in debt securities with quality ratings of A- or A3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined to be of equivalent quality by the fund’s investment adviser. The fund may invest up to 10% of its assets in debt securities rated in the BBB or Baa rating category by NRSROs, or unrated but determined to be of equivalent quality by the fund’s investment adviser. Under normal circumstances, the dollar-weighted average maturity of the fund’s portfolio will be between three and 10 years. Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. The fund may also invest in debt securities and mortgage-backed securities issued by federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. These securities are neither issued nor guaranteed by the U.S. government. Many types of bonds and other debt securities, including mortgage-backed securities, are subject to prepayment risk. For example, when interest rates fall, homeowners are more likely to refinance their home mortgages and “prepay” their principal earlier than expected. The fund must then reinvest the prepaid principal in new securities when interest rates on new mortgage investments are falling, thus reducing the fund’s income. Conversely, if interest rates increase, homeowners may not make prepayments to the extent expected, resulting in an extension of the expected terms of the securities backed by such mortgages. This reduces the potential for the fund to invest the principal in higher yielding securities. In addition, the values of the securities ultimately depend upon the payment of the underlying loans by individuals. Capital Global Equity Fund The fund seeks to preserve your investment while providing growth. The fund is designed for investors seeking capital appreciation and diversification through investments in common stocks and other equity-type securities of issuers around the world, consistent with the fund’s investment objectives. Investors in the fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. The fund invests primarily in common stocks, or securities convertible into common stocks, of issuers around the world that the investment adviser believes have the potential for growth. The fund may also invest in common stocks, or securities convertible into common stocks, of issuers around the world with the potential to pay dividends in the future. Under normal market conditions, the fund will invest at least 80% of its net assets in equity-type securities. The fund will allocate its assets among various countries, including the United States (but in no fewer than three countries). Under normal market conditions, the fund will invest significantly in issuers outside the United States (at least 40% of its net assets – unless market conditions are not deemed favorable by the fund’s investment adviser, in which case the fund would invest at least 30% of its net assets). The fund may invest up to 10% of its net assets in the securities of issuers based in emerging markets. In pursuing the fund’s objectives, the investment adviser will seek to preserve your investment. While the investment adviser seeks to preserve capital, investing is subject to market risks and may result in periods of volatility and the potential for loss. In pursuing the fund’s growth objective, the fund’s investment adviser focuses primarily on companies with attributes that are associated with long-term growth, such as strong management, participation in a growing market and the potential for above average growth in earnings, revenues, book value, cash flow and/or return on assets. The investment adviser also invests in companies with the potential to provide income in pursuing the fund’s objectives. The fund may invest in common stocks of companies in various industries with a broad range of capitalizations. Capital Non-U.S. Equity Fund The fund seeks to preserve your investment while providing growth. The fund is designed for investors seeking capital appreciation and diversification through investments in common stocks and other equity-type securities of issuers outside of the United States, consistent with the fund’s investment objectives. Investors in the fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. The fund invests primarily in common stocks, or securities convertible into common stocks, of issuers outside of the United States that the investment adviser believes have the potential for growth. The fund may also invest in common stocks, or securities convertible into common stocks, of issuers outside the U.S. with the potential to pay dividends in the future. Under normal market conditions, the fund will invest at least 80% of its net assets in equity-type securities and at least 80% of its net assets in securities of issuers outside the United States. The fund may invest up to 10% of its net assets in the securities of issuers based in emerging markets. In pursuing the fund’s objectives, the investment adviser will seek to preserve your investment. While the investment adviser seeks to preserve capital, investing is subject to market risks and may result in periods of volatility and the potential for loss. In pursuing the fund’s growth objective, Page 19 the fund’s investment adviser focuses primarily on companies with attributes that are associated with long-term growth, such as strong management, participation in a growing market and the potential for above average growth in earnings, revenues, book value, cash flow and/or return on assets. The investment adviser also invests in companies with the potential to provide income in pursuing the fund’s objectives. The fund may invest in common stocks of companies in various industries with a broad range of capitalizations. Capital U.S. Equity Fund The fund seeks to preserve your investment while providing growth. The fund’s secondary objective is to provide you with income. The fund is designed for investors seeking capital appreciation and diversification through investments in common stocks and other equity-type securities of U.S. issuers, consistent with the fund’s investment objectives. Investors in the fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. The fund invests primarily in common stocks, or securities convertible into common stocks, of U.S. issuers that the investment adviser believes have the potential for growth. The fund may also invest in common stocks, or securities convertible into common stocks, of U.S. issuers with the potential to pay dividends in the future. Under normal market conditions, the fund will invest at least 80% of its net assets in equity-type securities and at least 80% of its net assets in securities of issuers in the United States. Investments may include U.S. registered securities of issuers outside of the United States such as American Depository Receipts. In pursuing the fund’s objectives, the investment adviser will seek to preserve your investment. While the investment adviser seeks to preserve capital, investing is subject to market risks and may result in periods of volatility and the potential for loss. In pursuing the fund’s growth objective, the fund’s investment adviser focuses primarily on companies with attributes that are associated with long-term growth, such as strong management, participation in a growing market and the potential for above average growth in earnings, revenues, book value, cash flow and/or return on assets. The investment adviser also invests in companies with the potential to provide income in pursuing the fund’s objectives. The fund may invest in common stocks of companies in various industries with a broad range of capitalizations. Applicable to all funds Normally, no fund is required to dispose of a debt security if its rating is reduced below the rating allowed for the fund (or if unrated, when its quality falls below the equivalent rating). The prices of, and the income generated by, the securities held by the fund may decline in response to certain events taking place around the world, including those directly involving the issuers whose securities are owned by the fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; governmental or governmental agency responses to economic conditions; and currency, interest rate and commodity price fluctuations. The fund’s investment adviser attempts to reduce these risks through diversification of the portfolio and ongoing credit analysis, as well as by monitoring economic and legislative developments, but there can be no assurance that it will be successful at doing so. The fund may also hold cash or money market instruments, including commercial paper and short-term securities issued by the U.S. government, its agencies and instrumentalities. The percentage of the fund invested in such holdings varies and depends on various factors, including market conditions and purchases and redemptions of fund shares. For temporary defensive purposes, the fund may invest without limitation in such instruments. The investment adviser may determine that it is appropriate to take such action in response to certain circumstances, such as periods of market turmoil. A larger percentage of such holdings could moderate the fund’s investment results in a period of rising market prices. A larger percentage of cash or money market instruments could reduce the magnitude of the fund’s loss in a period of falling market prices and provide liquidity to make additional investments or to meet redemptions. The fund’s investment results will depend on the ability of the fund’s investment adviser to navigate the risks discussed above. In addition to the investment strategies described above, the fund has other investment practices that are described in the statement of additional information, along with a description of certain of the risks associated with those practices. Capital Core Municipal Fund Capital Short-Term Municipal Fund Capital California Core Municipal Fund Capital California Short-Term Municipal Fund Capital Core Bond Fund The prices of, and the income generated by, most bonds and other debt securities held by the fund may be affected by changing interest rates and by changes in the effective maturities and credit ratings of these securities. For example, the prices of debt securities in the fund’s portfolio generally will decline when interest rates rise and increase when interest rates fall. In addition, falling interest rates may cause an issuer to redeem, call or refinance a debt security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Longer maturity debt securities generally have higher rates of interest and may be subject to greater price fluctuations than shorter maturity debt securities. Bonds and other debt securities are also subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Lower rated bonds and other lower rated debt securities generally have higher rates of interest and involve greater risk of default or price declines due to changes in the issuer’s creditworthiness than those of higher quality debt securities. The market prices of these securities may fluctuate more than higher quality debt securities and may decline significantly in periods of general economic difficulty. There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. To the extent the fund invests significantly in municipal obligations of issuers in the same state or of similar project type, the fund may be more susceptible to certain economic, political or regulatory occurrences. As a result, the potential for fluctuations in the fund’s share price may increase. Page 20 A bond’s effective maturity is the market’s trading assessment of its maturity and represents an estimate of the most likely time period during which an investor in that bond will receive payment of principal. For example, as market interest rates decline, issuers may exercise call provisions that shorten the bond’s effective maturity. Conversely, if interest rates rise, effective maturities tend to lengthen. A portfolio’s dollar-weighted average maturity is the weighted average of all effective maturities in the portfolio, where more weight is given to larger holdings. Capital Global Equity Fund Capital Non-U.S. Equity Fund Capital U.S. Equity Fund The growth-oriented common stocks and other equity-type securities (such as preferred stocks, convertible preferred stocks and convertible bonds) purchased by the fund may involve larger price swings and greater potential for loss than other types of investments. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. The prices of securities of issuers domiciled outside the United States or with significant operations outside the United States may decline due to conditions specific to the countries or regions in which the issuer is domiciled or operates, including political, social, economic or market changes or instability in such countries or regions. The securities of issuers domiciled in certain countries outside the United States may be more volatile, less liquid and/or more difficult to value than those of U.S. issuers. Issuers in countries outside the United States may also be subject to different tax and accounting policies and different auditing, reporting, legal and regulatory standards. In addition, the value of investments outside the United States may be reduced by foreign taxes, including foreign withholding taxes on interest and dividends. Further, there may be increased risks of delayed settlement of securities purchased or sold by the fund. These investments may also be affected by changes in foreign currency exchange rates against the U.S. dollar and/or currencies of other countries. Investing in countries with emerging economies and/or markets may involve risks in addition to and greater than those generally associated with investing in developed countries. For instance, emerging and developing countries may have less developed legal and accounting systems than those in developed countries. The governments of these countries may be less stable and more likely to impose capital controls, nationalize a company or industry, place restrictions on foreign ownership and on withdrawing sale proceeds of securities from the country, and/or impose punitive taxes that could adversely affect the prices of securities. In addition, the economies of these countries may be dependent on relatively few industries that are more susceptible to local and global changes. Securities markets in these countries can also be relatively small and have substantially lower trading volumes. As a result, securities issued in these countries may be more volatile and less liquid, and may be more difficult to value, than securities issued in countries with more developed economies and/or markets. Additionally, there may be increased settlement risks for transactions in local securities. Portfolio holdings Portfolio holdings information for the funds is available at capitalpcsfunds.com.A description of the fund’s policies and procedures regarding disclosure of information about its portfolio holdings is available in the statement of additional information. Page 21 Prior investment results of Capital Group Private Client Services, a division of Capital Guardian Trust Company The following tables show composite investment results relating to the historical results of all accounts managed by Capital Group Private Client Services (“CGPCS”), a division of Capital Guardian Trust Company, with investment objectives, policies, strategies and risks substantially similar to those of the funds. The investment results of the separately managed accounts do not represent the historical results of the equity funds and should not be interpreted as indicative of the future results of the funds or the investment adviser. The composite investment results shown below were calculated in accordance with Global Investment Performance Standards (“GIPS”),1 retroactively applied to all time periods, and are shown net of the highest current management fees charged by CGPCS. All returns presented are asset-weighted and reflect the reinvestment (net of foreign withholding taxes) of dividends, interest and other earnings. Withholding tax rates apply primarily to U.S. investors. All returns reflect the deduction of brokerage commissions and execution costs paid by the separately managed accounts, without provision for federal and state income taxes. The composites include all fee paying, discretionary portfolios managed according to the respective strategy by CGPCS. The Capital Global Equity Fund has investment objectives, policies, strategies and risks substantially similar to those of the accounts included in the CGPCS Global Equity Composite. The Capital Non-U.S. Equity Fund has investment objectives, policies, strategies and risks substantially similar to those of the accounts included in the CGPCS Non-U.S. Equity Composite. The Capital U.S. Equity Fund has investment objectives, policies, strategies and risks substantially similar to those of the accounts included in the CGPCS U.S. Equity Composite. The separately managed accounts that are included in the composites are not subject to the same types of expenses as the funds. In addition, the separately managed accounts are not subject to certain investment limitations, diversification requirements and other restrictions imposed by the Investment Company Act of 1940 and the Internal Revenue Code of 1986, which, if applicable may have adversely affected the results of the separately managed accounts included in the composites. If the separately managed accounts had been subject to the applicable fund’s expenses and the service fee charged by CGPCS results would have been lower. The investment results of the separately managed accounts presented below reflect the highest current management fees charged by CGPCS (1.25% for Global Equity and Non-U.S. Equity and 1.00% for U.S. Equity). The fees charged by the funds are lower than these fees. These results are not intended to predict or suggest the returns that might be experienced by the funds or an individual investing in the funds. Investors should also be aware that use of a methodology different from that used below to calculate investment results could result in different investment results data. 1GIPS is a set of standards promulgated by the Chartered Financial Analyst Institute, a global non-profit membership and education organization that, among other things, has formulated a set of investment results presentation standards for investment advisers. The GIPS presentation standards are intended to promote full and fair presentations by investment advisers of their investment results, and ensure uniformity in reporting so that investment results of investment advisers are directly comparable. Capital Group Private Client Services Global Equity Composite Historical returns Year ending December 31 Separately managed accounts – net returns MSCI World Index 11.03% 11.76% –37.05 –40.71 –17.90 –19.89 –7.89 –16.82 Average annual total returns For periods ended December 31, 2010 Separately managed accounts – net returns MSCI World Index One year 11.03% 11.76% Five years 10 years Page 22 Capital Group Private Client Services Non-U.S. Equity Composite Historical returns Year ending December 31 Separately managed accounts – net returns MSCI EAFE Index 12.61% 7.75% –38.91 –43.38 –10.20 –15.94 –13.68 –21.44 Average annual total returns For periods ended December 31, 2010 Separately managed accounts – net returns MSCI EAFE Index One year 12.61% 7.75% Five years 10 years Capital Group Private Client Services U.S. Equity Composite Historical returns Year ending December 31 Separately managed accounts – net returns S&P 500 Index 11.46% 15.06% –33.01 –36.99 –20.87 –22.09 – 4.83 –11.88 Average annual total returns For periods ended December 31, 2010 Separately managed accounts – net returns S&P 500 Index One year 11.46% 15.06% Five years 10 years Comparative indexes The composite investment results in this prospectus show how the average annual total returns of the composites compare with various broad measures of market results. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market results of developed markets. The index consists of more than 20 developed market country indexes, including the United States. This index is unmanaged, and its results include reinvested dividends and/or distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. The Standard & Poor’s 500 Composite Index is a market capitalization-weighted index based on the average weighted results of 500 widely held common stocks. This index is unmanaged, and its results include reinvested dividends and/or distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. The MSCI EAFE (Europe, Australasia, Far East) Index is a free float-adjusted market capitalization-weighted index that is designed to measure developed equity market results, excluding the United States and Canada. This index is unmanaged, and its results include reinvested dividends and/or distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. Page 23 Management and organization Investment adviser Capital Guardian Trust Company (“CGTC”), an experienced investment management organization founded in 1968, serves as investment adviser to the fund and other funds. CGTC is a wholly owned subsidiary of Capital Group International, Inc. and is located at 6455 Irvine Center Drive, Irvine, California 92618 and 333 South Hope Street, Los Angeles, California 90071. CGTC manages the investment portfolios and business affairs of the fund through its Capital Group Private Client Services division. Capital Group Private Client Services was founded in 1974 to manage the assets of high net worth individuals and families, as well as foundations, endowments and other nonprofit organizations. The management fees for Capital Core Municipal Fund, Capital Short-Term Municipal Fund, Capital California Core Municipal Fund, Capital California Short-Term Municipal Fund and Capital Core Bond Fund are based on the daily net assets of the funds. For the services it provides to Capital Global Equity Fund, Capital Non-U.S. Equity Fund and Capital U.S. Equity Fund, the adviser receives a unified management fee based on a percentage of the daily net assets of shares of the funds. Out of the funds’ unified management fees the adviser pays all expenses of managing and operating the funds except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees) and extraordinary expenses, such as litigation expenses. These expenses which are not paid by the adviser from the unified management fee are paid by the funds. A portion of the fund’s management fee may be paid by the fund’s adviser to unaffiliated third parties who provide recordkeeping and administrative services that would otherwise be performed by an affiliate of the adviser. A discussion regarding the basis for approval of the Investment Advisory and Service Agreement for Capital Core Municipal Fund, Capital Short-Term Municipal Fund, Capital California Core Municipal Fund, Capital California Short-Term Municipal Fund and Capital Core Bond Fund by the funds’ board of trustees is contained in the funds’ semi-annual report to shareholders dated April 30, 2010. A similar discussion is included in the semi-annual report dated April 30, 2011, for Capital Global Equity Fund, Capital Non-U.S. Equity Fund and Capital U.S. Equity Fund. The statement of additional information contains more detailed information on the fund’s management fee. Multiple portfolio manager system Capital Group Private Client Services (“CGPCS”), a division of Capital Guardian Trust Company, uses a system of multiple portfolio managers in managing mutual fund assets. Under this approach, the portfolio of a fund is divided into segments managed by individual managers who decide how their respective segments will be invested. In addition, CGTC’s investment analysts may make decisions with respect to a portion of a fund’s portfolio. Investment decisions are subject to a fund’s objective(s), policies and restrictions and the oversight of the appropriate investment-related committees of CGPCS. The table below shows the investment experience and role in management of the funds for each of the fund’s primary portfolio managers. Portfolio manager Investment experience Experience in this fund Role in management of the funds Neil L. Langberg Investment professional for 34 years, all with the Capital Group Private Client Services division of CGTC or its affiliates Serves as a municipal bond portfolio manager Capital Core Municipal Fund 2 years (since the fund’s inception) Capital Short-Term Municipal Fund 2 years (since the fund’s inception) John R. Queen Investment professional for 20 years in total; 8 with the Capital Group Private Client Services division of CGTC or its affiliates Serves as a fixed-income portfolio manager Capital Core Municipal Fund 2 years (since the fund’s inception) Capital Short-Term Municipal Fund 2 years (since the fund’s inception) Capital California Core Municipal Fund 2 years (since the fund’s inception) Capital California Short-Term Municipal Fund 2 years (since the fund’s inception) Capital Core Bond Fund 2 years (since the fund’s inception) Page 24 Portfolio manager Investment experience Experience in this fund Role in management of the funds Karl J. Zeile Investment professional for 21 years in total; 12 with the Capital Group Private Client Services division of CGTC or its affiliates Serves as a municipal bond portfolio manager Capital California Core Municipal Fund 2 years (since the fund’s inception) Capital California Short-Term Municipal Fund 2 years (since the fund’s inception) David A. Hoag Investment professional for 24 years in total; 20 with the Capital Group Private Client Services division of CGTC or its affiliates Serves as a fixed-income portfolio manager Capital Core Bond Fund 2 years (since the fund’s inception) Gerald Du Manoir Investment professional for 22 years in total; 21 with the Capital Group Private Client Services division of CGTC or its affiliates Serves as an equity portfolio manager Capital Global Equity Fund Less than 1 year (since the fund’s inception, April 2011) Capital Non-U.S. Equity Fund Less than 1 year (since the fund’s inception, April 2011) Todd S. James Investment professional for 26 years, all with the Capital Group Private Client Services division of CGTC or its affiliates Serves as an equity portfolio manager Capital Global Equity Fund Less than 1 year (since the fund’s inception, April 2011) Capital Non-U.S. Equity Fund Less than 1 year (since the fund’s inception, April 2011) Capital U.S. Equity Fund Less than 1 year (since the fund’s inception, April 2011) Shelby Notkin Investment professional for 47 years in total; 18 with the Capital Group Private Client Services division of CGTC or its affiliates Serves as an equity portfolio manager Capital Global Equity Fund Less than 1 year (since the fund’s inception, April 2011) Capital Non-U.S. Equity Fund Less than 1 year (since the fund’s inception, April 2011) Capital U.S. Equity Fund Less than 1 year (since the fund’s inception, April 2011) Theodore R. Samuels Investment professional for 32 years in total; 30 with the Capital Group Private Client Services division of CGTC or its affiliates Serves as an equity portfolio manager Capital Global Equity Fund Less than 1 year (since the fund’s inception, April 2011) Capital U.S. Equity Fund Less than 1 year (since the fund’s inception, April 2011) Information regarding the portfolio managers’ compensation, their ownership of securities in the fund and other accounts they manage is in the statement of additional information. Page 25 Purchase, exchange and sale of shares Each of the municipal bond funds reserves the right not to make its shares available to tax-deferred retirement plans and accounts. Capital California Core Municipal Fund and Capital California Short-Term Municipal Fund are intended primarily for taxable residents of California and may not be appropriate for residents of other states and tax-exempt entities. Capital California Core Municipal Fund and Capital California Short-Term Municipal Fund are qualified for sale only in California and other jurisdictions that do not require qualification. Capital Guardian Trust Company and/or State Street Bank and Trust Company, the fund’s transfer agent, on behalf of the fund and American Funds Distributors,® the fund’s distributor, is required by law to obtain certain personal information from you or any other person(s) acting on your behalf in order to verify your or such person’s identity. If you do not provide the information, Capital Guardian Trust Company may not be able to open your account. If Capital Guardian Trust Company is unable to verify your identity or that of any other person(s) authorized to act on your behalf, or believes it has identified potentially criminal activity, the applicable fund and American Funds Distributors reserve the right to close your account or take such other action they deem reasonable or required by law. Valuing shares The net asset value of the fund is the value of a single share of that fund. The fund calculates the net asset value each day the New York Stock Exchange is open for trading as of approximately 4p.m. New York time, the normal close of regular trading. The fund may also calculate its share price on days the New York Stock Exchange is closed when deemed prudent to do so by the fund’s officers. Assets are valued primarily on the basis of market quotations. However, the fund has adopted procedures for making “fair value” determinations if market quotations are not readily available or are not considered reliable. For example, if events occur between the close of markets outside the United States and the close of regular trading on the NewYork Stock Exchange that, in the opinion of the investment adviser, materially affect the value of any of the fund’s securities that principally trade in those international markets, those securities will be valued in accordance with fair value procedures. Use of these procedures is intended to result in more appropriate net asset values. In addition, such use is intended to reduce potential arbitrage opportunities otherwise available to short-term investors. Because the fund may hold securities that are primarily listed on foreign exchanges that trade on weekends or days when the fund does not price its shares, the values of securities held in the fund may change on days when you will not be able to purchase or redeem fund shares. Your shares will be purchased at the net asset value or sold at the net asset value next determined after Capital Group Private Client Services receives your request, provided that your request contains all information and legal documentation necessary to process the transaction. Purchase of shares Shares of the fund may generally be purchased only by investors who have entered into an Investment Management Agreement with Capital Group Private Client Services, a division of Capital Guardian Trust Company. Certain investors who are not clients of Capital Group Private Client Services may purchase the fund, as described in the statement of additional information. Investors who wish to purchase, exchange, or sell shares should contact their Capital Group Private Client Services investment counselor or call 800-421-4996. Alternatively, you may contact the fund’s transfer agent at 877-783-1317 to purchase shares. Investors may be eligible to purchase shares of the fund with securities in which the fund is authorized to invest, subject to procedures approved by the board of trustees of the fund. Purchase minimums and maximums The purchase minimums described in this prospectus may be waived in certain cases. Exchange Generally, you may exchange your shares for shares of another fund in the Capital Private Client Services Funds. Investors who wish to exchange shares should contact their Capital Group Private Client Services investment counselor or call 800-421-4996. Alternatively, you may contact the fund’s transfer agent at 877-783-1317 to exchange shares. Exchanges have the same tax consequences as ordinary sales and purchases. For example, to the extent you exchange shares held in a taxable account that are worth more now than what you paid for them, the gain will be subject to taxation. Page 26 How to sell shares Investors who wish to sell shares should contact their Capital Group Private Client Servicesinvestment counseloror call 800-421-4996. Alternatively, you may contact the fund’s transfer agent at 877-783-1317 to sell shares. A signature guarantee is required if the redemption is: · more than $75,000; · made payable to someone other than the registered shareholder(s); or · sent to an address other than the address of record or to an address of record that has been changed within the last 10 days. The signature guarantee requirement may be waived if your Capital Group Private Client Services investment counselor determines it is appropriate. For all accounts, checks must be made payable to the registered shareholder and must be mailed to an address of record that has been used with the account for at least 10 days, unless you obtain a signature guarantee for the redemption. If you recently purchased shares and subsequently request a redemption of those shares, you will receive proceeds from the redemption once a sufficient period of time has passed to reasonably ensure that checks or drafts (including certified or cashier’s checks) for the shares purchased have cleared (normally 10 business days). Capital Group Private Client Services and the fund’s transfer agent reserve the right to require a signature guarantee(s) on any redemption. Additional documentation may be required for redemptions of shares held in corporate, partnership or fiduciary accounts. While payment of redemptions normally will be in cash, the fund’s agreement and declaration of trust permits payment of the redemption price wholly or partly with portfolio securities or other assets of the fund under conditions and circumstances determined by the fund’s board of trustees. Generally, you are automatically eligible to redeem or exchange shares by telephone unless you notify Capital Group Private Client Services in writing that you do not want any or all of these services. You may reinstate these services at any time. Unless you decide not to have telephone services on your account(s), you agree to hold each fund, Capital Guardian Trust Company (“CGTC”), any of its affiliates or mutual funds managed by such affiliates, the fund’s transfer agent and each of their respective directors, trustees, officers, employees and agents harmless from any losses, expenses, costs or liabilities (including attorney fees) that may be incurred in connection with the exercise of these privileges, provided that CGTC or the fund’s transfer agent employs reasonable procedures to confirm that the instructions received from any person with appropriate account information are genuine. If reasonable procedures are not employed, CGTC and/or the relevant fund may be liable for losses due to unauthorized or fraudulent instructions. Frequent trading of fund shares The fund and American Funds Distributors reserve the right to reject any purchase order for any reason. The fund is not designed to serve as a vehicle for frequent trading. Frequent trading of fund shares may lead to increased costs to the fund and less efficient management of the fund’s portfolio, potentially resulting in dilution of the value of the shares held by long-term shareholders. Accordingly, purchases, including those that are part of exchange activity that the fund or American Funds Distributors have determined could involve actual or potential harm to the fund, may be rejected. The fund maintains surveillance procedures that are designed to detect frequent trading in fund shares. Under these procedures, various analytics are used to evaluate factors that may be indicative of frequent trading. For example, transactions in fund shares that exceed certain monetary thresholds may be scrutinized. The fund also may review transactions that occur close in time to other transactions in the same account or in multiple accounts under common ownership or influence. Trading activity that is identified through these procedures or as a result of any other information available to the fund will be evaluated to determine whether such activity might constitute frequent trading. These procedures may be modified from time to time as appropriate to improve the detection of frequent trading and to comply with applicable laws. In addition to the fund’s broad ability to restrict potentially harmful trading as described above, the fund’s board of trustees has adopted a “purchase blocking policy” under which any shareholder redeeming shares having a value of $5,000 or more from the fund will be precluded from investing in the fund for 30 calendar days after the redemption transaction. This policy also applies to redemptions and purchases that are part of exchange transactions. Under the fund’s purchase blocking policy, certain purchases will not be prevented and certain redemptions will not trigger a purchase block, such as purchases and redemptions of shares having a value of less than $5,000; retirement plan contributions, loans and distributions (including hardship withdrawals) identified as such; purchase transactions involving transfers of assets, rollovers, Roth IRA conversions and IRA recharacterizations and systematic redemptions and purchases. Generally, purchases and redemptions will not be considered “systematic” unless the transaction is pre-scheduled for a specific date. The fund reserves the right to waive the purchase blocking policy with respect to specific shareholder accounts in those instances where the fund determines that its surveillance procedures are adequate to detect frequent trading in fundshares. There is no guarantee that all instances of frequent trading in fund shares will be prevented. Notwithstanding the fund’s surveillance procedures and purchase blocking policy, all transactions in fund shares remain subject to the right of the fund and American Funds Distributors to restrict potentially abusive trading generally (including the types of transactions described above that will not be prevented or trigger a block under the purchase blocking policy). See the statement of additional information for more information about how other potentially abusive trading activity in the fund may be addressed. Page 27 Distributions and taxes Dividends and distributions Capital Core Municipal Fund, Capital Short-Term Municipal Fund, Capital California Core Municipal Fund, Capital California Short-Term Municipal Fund and Capital Core Bond Fund declare monthly dividends from net investment income and distribute the accrued dividends, which may fluctuate, to you each month. Capital U.S. Equity Fund intends to distribute quarterly dividends, usually in March, June, September and December. Capital Global Equity Fund and Capital Non-U.S. Equity Fund intend to distribute annual dividends, usually in December. Capital gains, if any, are usually distributed in December. When a capital gain is distributed, the net asset value per share is reduced by the amount of the payment. You may elect to reinvest dividends and/or capital gain distributions to purchase additional shares of the fund or other Capital Private Client Services Funds, or you may elect to receive them in cash. Taxes on dividends and distributions Capital Core Municipal Fund Capital Short-Term Municipal Fund Capital California Core Municipal Fund Capital California Short-Term Municipal Fund Fund distributions of interest on municipal bonds are generally not subject to federal income tax. However, a fund may distribute taxable dividends, including distributions of short-term capital gains, which are subject to federal taxation as ordinary income. The fund’s distributions of net long-term capital gains are taxable as long-term capital gains. Depending on their state of residence, shareholders of the fund may be able to exempt from state taxation some or all of the federally tax-exempt income dividends paid by the fund. Capital California Core Municipal Fund and Capital California Short-Term Municipal Fund anticipate that the federally exempt interest dividends paid by the fund and derived from interest on bonds exempt from California income tax will also be exempt from California state income tax. To the extent a fund’s dividends are derived from interest on debt obligations that is not exempt from California income tax, however, such dividends will be subject to state income tax. Moreover, any federally taxable dividends and capital gains distributions from the fund may also be subject to state tax. Any taxable dividends or capital gain distributions you receive from the fund normally will be taxable to you when made, regardless of whether you reinvest dividends or capital gain distributions or receive them in cash. Capital Core Bond Fund Capital Global Equity Fund Capital Non-U.S. Equity Fund Capital U.S. Equity Fund For federal tax purposes, dividends and distributions of short-term capital gains are taxable as ordinary income. The fund’s distributions of net long-term capital gains are taxable as long-term capital gains. Any dividends or capital gain distributions you receive from the fund will normally be taxable to you when made, regardless of whether you reinvest dividends or capital gain distributions or receive them in cash. Dividends and capital gain distributions that are automatically reinvested in a tax-favored retirement account do not result in federal or state income tax at the time of reinvestment. Applicable to all funds Taxes on transactions Your redemptions, including exchanges, may result in a capital gain or loss for federal taxpurposes. A capital gain or loss on your investment is the difference between the costof your shares and the amount you receive when you sell them. Exchanges within a tax-favored retirement plan account will not result in a capital gain or loss for federal or state income tax purposes. With limited exceptions, distributions from a retirement plan account are taxable as ordinary income. Shareholder fees Fees borne directly by the fund normally have the effect of reducing a shareholder’s taxable income on distributions. By contrast, fees paid directly to advisers by a fund shareholder for ongoing advice are deductible for income tax purposes only to the extent that they (combined with certain other qualifying expenses) exceed 2% of such shareholder’s adjusted gross income. Please see your tax adviser for more information. Fund expenses In periods of market volatility, assets of the fund may decline significantly, causing total annual fund operating expenses (as a percentage of the value of your investment) to become higher than the numbers shown in the Annual Fund Operating Expenses tables in this prospectus. The “Other expenses” items in the Annual Fund Operating Expenses tables for Capital Core Municipal Fund, Capital Short-Term Municipal Fund, Capital California Core Municipal Fund, Capital California Short-Term Municipal Fund and Capital Core Bond Fund include custodial, legal, transfer agent and various other expenses. Page 28 Financial highlights The Financial Highlights tables are intended to help you understand each fund’s results for the period shown. Certain information reflects financial results for a single share. The total returns in the tables represent the rate that an investor would have earned or lost on an investment in each fund (assuming reinvestment of all dividends and distributions). Where indicated, figures in the tables reflect the impact, if any, of certain reimbursements from Capital Guardian Trust Company. For more information about these reimbursements, see the fund’s statement of additional information and annual report. The information in the Financial Highlights tables has been audited by Deloitte & Touche LLP, whose current report, along with each fund’s financial statements, is included in the statement of additional information, which is available upon request . Capital Core Municipal Fund Financial highlights1 (for a share outstanding throughout each year) For the year ended 10/31/11 10/31/102 Selected per share data: Net asset value, beginning of year Income from investment operations: Net investment income3 Net realized and unrealized gains on securities Total from investment operations Dividends and distributions: Dividends from net investment income Distributions from capital gain —4 Total dividends and distributions Net asset value, end of year Total return5 2.56% 3.63% Net assets, end of year (in millions) Ratios/supplemental data Ratio of expenses to average net assets before reimbursement 0.42% 0.43%6 Ratio of expenses to average net assets after reimbursement5 0.40% 0.40%6 Ratio of net investment income to average net assets5 2.10% 1.81%6 Portfolio turnover rate 19% 25%7 1 Based on operations for the period shown (unless otherwise noted) and, accordingly, may not be representative of a full year. 2 The fund commenced operations on April 13, 2010. 3 Based on average shares outstanding. 4 Rounds to less than $0.00. 5 Reflects the impact of certain reimbursements by Capital Guardian Trust Company. 6 Annualized. 7 Not annualized for periods less than one year. Page 29 Capital Short-Term Municipal Fund Financial highlights1 (for a share outstanding throughout each year) For the year ended 10/31/11 10/31/102 Selected per share data: Net asset value, beginning of year Income from investment operations: Net investment income3 Net realized and unrealized gains on securities Total from investment operations Dividends and distributions: Dividends from net investment income Distributions from capital gain —4 Total dividends and distributions Net asset value, end of year Total return5 1.33% 2.17% Net assets, end of year (in millions) Ratios/supplemental data Ratio of expenses to average net assets before reimbursement 0.46% 0.48%6 Ratio of expenses to average net assets after reimbursement5 0.40% 0.40%6 Ratio of net investment income to average net assets5 1.04% 0.94%6 Portfolio turnover rate 15% 36%7 1 Based on operations for the period shown (unless otherwise noted) and, accordingly, may not be representative of a full year. 2 The fund commenced operations on April 13, 2010. 3 Based on average shares outstanding. 4 Rounds to less than $0.00. 5 Reflects the impact of certain reimbursements by Capital Guardian Trust Company. 6 Annualized. 7 Not annualized for periods less than one year. Page 30 Capital California Core Municipal Fund Financial highlights1 (for a share outstanding throughout each year) For the year ended 10/31/11 10/31/102 Selected per share data: Net asset value, beginning of year Income from investment operations: Net investment income3 Net realized and unrealized gains on securities Total from investment operations Dividends and distributions: Dividends from net investment income Distributions from capital gain —4 —4 Total dividends and distributions Net asset value, end of year Total return5 2.61% 2.61% Net assets, end of year (in millions) Ratios/supplemental data Ratio of expenses to average net assets before reimbursement 0.42% 0.45%6 Ratio of expenses to average net assets after reimbursement5 0.40% 0.40%6 Ratio of net investment income to average net assets5 1.98% 1.41%6 Portfolio turnover rate 24% 13%7 1 Based on operations for the period shown (unless otherwise noted) and, accordingly, may not be representative of a full year. 2 The fund commenced operations on April 13, 2010. 3 Based on average shares outstanding. 4 Rounds to less than $0.00. 5 Reflects the impact of certain reimbursements by Capital Guardian Trust Company. 6 Annualized. 7 Not annualized for periods less than one year. Page 31 Capital California Short-Term Municipal Fund Financial highlights1 (for a share outstanding throughout each year) For the year ended 10/31/11 10/31/102 Selected per share data: Net asset value, beginning of year Income from investment operations: Net investment income3 Net realized and unrealized gains on securities Total from investment operations Dividends and distributions: Dividends from net investment income Distributions from capital gain — — Total dividends and distributions Net asset value, end of year Total return4 0.72% 1.67% Net assets, end of year (in millions) Ratios/supplemental data Ratio of expenses to average net assets before reimbursement 0.49% 0.55%5 Ratio of expenses to average net assets after reimbursement4 0.40% 0.40%5 Ratio of net investment income to average net assets4 0.83% 0.79%5 Portfolio turnover rate 20% 35%6 1 Based on operations for the period shown (unless otherwise noted) and, accordingly, may not be representative of a full year. 2 The fund commenced operations on April 13, 2010. 3 Based on average shares outstanding. 4 Reflects the impact of certain reimbursements by Capital Guardian Trust Company. 5 Annualized. 6 Not annualized for periods less than one year. Page 32 Capital Core Bond Fund Financial highlights1 (for a share outstanding throughout each year) For the year ended 10/31/11 10/31/102 Selected per share data: Net asset value, beginning of year Income from investment operations: Net investment income3 Net realized and unrealized gains on securities Total from investment operations Dividends and distributions: Dividends from net investment income Distributions from capital gain Total dividends and distributions Net asset value, end of year Total return4 2.80% 5.52% Net assets, end of year (in millions) Ratios/supplemental data Ratio of expenses to average net assets before reimbursement 0.42% 0.44%5 Ratio of expenses to average net assets after reimbursement4 0.40% 0.40%5 Ratio of net investment income to average net assets4 1.82% 1.65%5 Portfolio turnover rate 118% 123%6 1 Based on operations for the period shown (unless otherwise noted) and, accordingly, may not be representative of a full year. 2 The fund commenced operations on April 13, 2010. 3 Based on average shares outstanding. 4 Reflects the impact of certain reimbursements by Capital Guardian Trust Company. 5 Annualized. 6 Not annualized for periods less than one year. Page 33 Capital Global Equity Fund Financial highlights1 (for a share outstanding throughout each year) For the year ended2 10/31/11 Selected per share data: Net asset value, beginning of year Income from investment operations: Net investment income3 Net realized and unrealized gains on securities Total from investment operations Dividends and distributions: Dividends from net investment income — Distributions from capital gain — Total dividends and distributions — Net asset value, end of year Total return4 (8.20)% Net assets, end of year (in millions) Ratios/supplemental data Ratio of expenses to average net assets before reimbursement5 0.87% Ratio of expenses to average net assets after reimbursement4,5 0.85% Ratio of net investment income to average net assets4,5 0.94% Portfolio turnover rate6 15% 1 Based on operations for the period shown (unless otherwise noted) and, accordingly, may not be representative of a full year. 2 The fund commenced operations on April 1, 2011. 3 Based on average shares outstanding. 4 Reflects the impact of certain reimbursements by Capital Guardian Trust Company. 5 Annualized. 6 Not annualized for periods less than one year. Page 34 Capital Non-U.S. Equity Fund Financial highlights1 (for a share outstanding throughout each year) For the year ended2 10/31/11 Selected per share data: Net asset value, beginning of year Income from investment operations: Net investment income3 Net realized and unrealized gains on securities Total from investment operations Dividends and distributions: Dividends from net investment income — Distributions from capital gain — Total dividends and distributions — Net asset value, end of year Total return4 (9.20)% Net assets, end of year (in millions) Ratios/supplemental data Ratio of expenses to average net assets before reimbursement5 0.89% Ratio of expenses to average net assets after reimbursement4,5 0.85% Ratio of net investment income to average net assets4,5 1.32% Portfolio turnover rate6 20% 1 Based on operations for the period shown (unless otherwise noted) and, accordingly, may not be representative of a full year. 2 The fund commenced operations on April 1, 2011. 3 Based on average shares outstanding. 4 Reflects the impact of certain reimbursements by Capital Guardian Trust Company. 5 Annualized. 6 Not annualized for periods less than one year. Page 35 Capital U.S. Equity Fund Financial highlights1 (for a share outstanding throughout each year) For the year ended 10/31/112 For the eight months ended 3/31/11 For the year ended 7/31/10 7/31/09 7/31/08 7/31/07 Selected per share data: Net asset value, beginning of year Income from investment operations: Net investment income3 Net realized and unrealized gains on securities Total from investment operations Dividends and distributions: Dividends from net investment income Distributions from capital gain — Total dividends and distributions Net asset value, end of year Total return4 (6.42)% 18.72% 12.91% (15.29)% (7.95)% 16.02% Net assets, end of year (in millions) Ratios/supplemental data Ratio of expenses to average net assets before reimbursement 0.67%5 1.04%5 0.79% 0.74% 0.67% 0.69% Ratio of expenses to average net assets after reimbursement4 0.65%5 0.75%5 0.75% 0.71% 0.62% 0.64% Ratio of net investment income to average net assets4 1.13%5 1.67%5 1.72% 2.12% 1.67% 1.81% Portfolio turnover rate 82%6 7%6 22% 39% 21% 24% 1 Based on operations for the period shown (unless otherwise noted) and, accordingly, may not be representative of a full year. 2 Endowments – Growth and Income Portfolio was reorganized into the Capital U.S. Equity Fund at the close of business, effective April 1, 2011. 3 Based on average shares outstanding. 4 Reflects the impact, if any, of certain waivers or reimbursements by Capital Guardian Trust Company or Capital Research and Management Company. 5 Annualized. 6 Not annualized for periods less than one year. Page 36 More information about the funds For shareholder services 800/421-4996 Fund website capitalpcsfunds.com Annual/Semi-annual report to shareholdersThe shareholder reports contain additional information about the fund, including financial statements, investment results, portfolio holdings, a discussion of market conditions and the fund’s investment strategies, and the independent registered public accounting firm’s reports (in the annual report). Statement of additional information (SAI) and codes of ethicsThe current SAI, as amended from time to time, contains more detailed information about the fund, including the fund’s financial statements, and is incorporated by reference into this prospectus. This means that the current SAI, for legal purposes, is part of this prospectus. The codes of ethics describe the personal investing policies adopted by the fund, the fund’s investment adviser and its affiliated companies. The codes of ethics and current SAI are on file with the U.S. Securities and Exchange Commission (SEC). These and other related materials about the fund are available for review or to be copied at the SEC’s Public Reference Room in Washington, D.C. (202/551-8090), on the EDGAR database onthe SEC’s website at sec.gov or, after payment of a duplicating fee, via email request to publicinfo@sec.gov or by writing to the SEC’s Public Reference Section, treet, NE, Washington, D.C. 20549-1520. For a complimentary copy of the current SAI, codes of ethics, or annual/semi-annual report, or to request other information about the fund or make shareholder inquiries, please visit capitalpcsfunds.com, call 800-421-4996 or write to the secretary of the fund at 6455 Irvine Center Drive, Irvine, California 92618. Securities Investor Protection Corporation (SIPC)Shareholders may obtain information about SIPC® on its website at sipc.org or by calling 202/371-8300. Investment Company File No. 811-22349 Capital Private Client Services Funds (the “trust”) Part B Statement of Additional Information January 1, 2012 (as supplemented March 21, 2012) This document is not a prospectus but should be read in conjunction with the current prospectus of Capital Core Municipal Fund, Capital Short-Term Municipal Fund, Capital California Core Municipal Fund, Capital California Short-Term Municipal Fund (collectively the “Municipal Bond Funds”), Capital Core Bond Fund (the “Core Bond Fund”), and Capital Global Equity Fund, Capital Non-U.S. Equity Fund, and Capital U.S. Equity Fund (collectively the “Equity Funds”)(each of the Municipal Bond Funds, the Core Bond Fund and the Equity Funds a “fund” and collectively the “funds”) dated January 1, 2012, as supplemented March 21, 2012. Except where the context indicates otherwise, all references herein to the “fund” apply to each of the funds listed below. The prospectus may be obtained from your Capital Group Private Client Services® investment counselor or by writing to the fund at the following address: Capital Private Client Services Funds Attention: Secretary 6455 Irvine Center Drive Irvine, California 92618 Capital Core Municipal Fund CCMPX Capital Short-Term Municipal Fund CSTMX Capital California Core Municipal Fund CCCMX Capital California Short-Term Municipal Fund CCSTX Capital Core Bond Fund CCBPX Capital Global Equity Fund CGLOX Capital Non-U.S. Equity Fund CNUSX Capital U.S. Equity Fund CUSEX Table of Contents Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 6 Fund policies 21 Management of the fund 23 Execution of portfolio transactions 42 Disclosure of portfolio holdings 45 Price of shares 46 Taxes and distributions 48 Purchase and exchange of shares 52 Selling shares 53 General information 55 Appendix 58 Schedule of investments Financial statements Page 1 Certain investment limitations and guidelines The following limitations and guidelines are considered at the time of purchase, under normal circumstances, and are based on a percentage of the fund’s net assets unless otherwise noted. This summary is not intended to reflect all of the fund’s investment limitations. Capital Core Municipal Fund · The fund will invest primarily in intermediate maturity municipal bonds. · The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). · Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from federal income tax. The fund will not invest in securities that subject you to the federal alternative minimum tax. · The fund invests primarily in municipal bonds with quality ratings of A- or A3 or better by Nationally Recognized Statistical Ratings Organizations (“NRSROs”) designated by the fund’s investment adviser or unrated but determined by the fund’s investment adviser to be of equivalent quality, including money market instruments or cash equivalents. · The fund may invest up to 20% of its assets in municipal bonds in the rating categories of BBB or Baa by NRSROs or that are unrated but determined by the fund’s adviser to be of equivalent quality, including money market instruments or cash equivalents. · Under normal circumstances the dollar-weighted average maturity of the fund’s portfolio will be between three and 10 years. Capital Short-Term Municipal Fund · The fund will invest primarily in short-term municipal bonds. · The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). · Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from federal income tax. The fund will not invest in securities that subject you to the federal alternative minimum tax. · The fund invests primarily in municipal bonds with quality ratings of AA- or Aa3 or better by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality, including money market instruments or cash equivalents. · The fund may invest up to 20% of its assets in municipal bonds in the rating categories of A- or A3 by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality, including money market instruments or cash equivalents. Page 2 · Under normal circumstances the dollar-weighted average maturity of the fund’s portfolio will be no greater than three years. Capital California Core Municipal Fund · The fund will invest primarily in intermediate maturity municipal bonds issued by the state of California, its agencies and municipalities. · The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). · Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from federal and California income taxes. The fund will not invest in securities that subject you to the federal alternative minimum tax. · The fund invests primarily in municipal bonds with quality ratings of A- or A3 or better by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality, including money market instruments or cash equivalents. · The fund may invest up to 20% of its assets in municipal bonds in the rating categories of BBB or Baa by NRSROs or unrated but determined by the fund’s adviser to be of equivalent quality, including money market instruments or cash equivalents. · Under normal circumstances, the dollar-weighted average maturity of the fund’s portfolio will be between three and 10 years. Capital California Short-Term Municipal Fund · The fund will invest primarily in short-term municipal bonds issued by the state of California, its agencies and municipalities. · The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). · Under normal circumstances, the fund will invest at least 80% of its assets in, or derive at least 80% of its income from, securities that are exempt from both federal and California income taxes. The fund will not invest in securities that subject you to the federal alternative minimum tax. · The fund invests primarily in municipal bonds with quality ratings of A- or A3 or better by NRSROs or unrated but determined by the fund’s investment adviser to be of equivalent quality, including money market instruments or cash equivalents. · The fund may also invest a portion of its assets in municipal bonds with quality ratings below A- or A3 by NRSROs. Page 3 · Under normal circumstances the dollar-weighted average maturity of the fund’s portfolio will be no greater than three years. Capital Core Bond Fund · The fund will invest primarily in intermediate term debt securities, including securities issued and guaranteed by the U.S. government and securities backed by mortgages and other assets. · The fund will invest at least 80% of its assets in bonds (for purposes of this limit, bonds include any debt instrument and cash equivalents, and may include certain preferred securities). · The fund primarily invests in debt securities with quality ratings of A- or A3 or better by NRSROs or unrated but determined to be of equivalent quality by the fund’s investment adviser, including money market instruments or cash equivalents. · The fund may invest up to 10% of its assets in debt securities rated in the BBB or Baa rating categories by NRSROs or unrated but determined to be of equivalent quality by the fund’s investment adviser, including money market instruments or cash equivalents. · Under normal circumstances, the dollar-weighted average maturity of the fund’s portfolio will be between three and 10 years. Municipal Bond Funds and Core Bond Fund · In determining the quality rating of a particular bond, the fund currently intends to look to the ratings from Moody’s Investors Service, Standard & Poor’s Corporation and Fitch Ratings. If agency ratings of a bond differ, the bond will be considered to have received the highest of those ratings. Capital Global Equity Fund · The fund invests primarily in common stocks, or securities convertible into common stocks, of issuers around the world that the investment adviser believes have the potential for growth. · Under normal market conditions, the fund will invest at least 80% of its net assets in equity-type securities. · The fund will allocate its assets among various countries, including the United States (but in no fewer than threecountries). Under normal market conditions, the fund will invest significantly in issuers outside the United States (at least 40% of its net assets – unless market conditions are not deemed favorable by the fund’sinvestment adviser, in which case the fund would invest at least 30% of its net assets). The fund may invest up to 10% of its net assets in the securities of issuers based in emerging markets. Page 4 Capital Non-U.S. Equity Fund · The fund invests primarily in common stocks, or securities convertible into common stocks, of issuers outside of the United States that the investment adviser believes have the potential for growth. · Under normal market conditions, the fund will invest at least 80% of its net assets in equity-type securities and at least 80% of its net assets in securities of issuers based outside the United States. · The fund may invest up to 10% of its net assets in the securities of issuers based in emerging markets. Capital U.S. Equity Fund · The fund invests primarily in common stocks, or securities convertible into common stocks, of U.S. issuers that the investment adviser believes have the potential for growth. · Under normal market conditions, the fund will invest at least 80% of its net assets in equity-type securities and at least 80% of its net assets in securities of issuers in the United States. · Investments may include U.S. registered securities of issuers outside of the United States such as American Depository Receipts. ***** The fund may experience difficulty liquidating certain portfolio securities during significant market declines or periods of heavy redemptions. Page 5 Description of certain securities and investment techniques The descriptions below are intended to supplement the material in the prospectus under “Investment objectives, strategies and risks.” Applicable to all funds Debt securities — Debt securities, also known as “fixed-income securities,” are used by issuers to borrow money. Bonds, notes, debentures, asset-backed securities (including those backed by mortgages), and loan participations and assignments are common types of debt securities. Generally, issuers pay investors periodic interest and repay the amount borrowed either periodically during the life of the security and/or at maturity. Some debt securities, such as zero coupon bonds, do not pay current interest, but are purchased at a discount from their face values and their values accrete over time to face value at maturity. Some debt securities bear interest at rates which are not fixed, but vary with changes in specified market rates or indices. The market prices of debt securities fluctuate depending on such factors as interest rates, credit quality and maturity. In general, market prices of debt securities decline when interest rates rise and increase when interest rates fall. These fluctuations will generally be greater for longer-term debt securities than for shorter-term debt securities. Certain additional risk factors relating to debt securities are discussed below: Sensitivity to interest rate and economic changes — Debt securities may be sensitive to economic changes, political and corporate developments, and interest rate changes. In addition, during an economic downturn or substantial period of rising interest rates, issuers that are highly leveraged may experience increased financial stress that could adversely affect their ability to meet projected business goals, to obtain additional financing and to service their principal and interest payment obligations. Periods of economic change and uncertainty also can be expected to result in increased volatility of market prices and yields of certain debt securities. For example, prices of these securities can be affected by financial contracts held by the issuer or third parties (such as derivatives) relating to the security or other assets or indices. Changes in the value of the fund’s portfolio securities will not necessarily affect the income derived from these securities, but may affect the fund’s net asset value. Payment expectations — Debt securities may contain redemption or call provisions. If an issuer exercises these provisions in a lower interest rate market, the fund would have to replace the security with a lower yielding security, resulting in decreased income to investors. If the issuer of a debt security defaults on its obligations to pay interest or principal or is the subject of bankruptcy proceedings, the fund may incur losses or expenses in seeking recovery of amounts owed to it. Liquidity and valuation — There may be little trading in the secondary market for particular debt securities, which may affect adversely the fund’s ability to value accurately or dispose of such debt securities. Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may decrease the value and/or liquidity of debt securities. Credit ratings for debt securities provided by rating agencies reflect an evaluation of the safety of principal and interest payments, not market value risk. The rating of an issuer is a rating agency’s view of past and future potential developments related to the issuer and may not Page 6 necessarily reflect actual outcomes. There can be a lag between the time of developments relating to an issuer and the time a rating is assigned and updated. The investment adviser considers these ratings of securities as one of many criteria in making its investment decisions. Bond rating agencies may assign modifiers (such as +/–) to ratings categories to signify the relative position of a credit within the rating category. Investment policies that are based on ratings categories should be read to include any security within that category, without giving consideration to the modifier except where otherwise provided. See the Appendix for more information about credit ratings. Variable and floating rate obligations — The interest rates payable on certain securities in which the fund may invest may not be fixed but may fluctuate based upon changes in market rates or credit ratings. Variable and floating rate obligations bear coupon rates that are adjusted at designated intervals, based on the then current market rates of interest or credit ratings. The rate adjustment features tend to limit the extent to which the market value of the obligations will fluctuate. Adjustment of maturities — The investment adviser seeks to anticipate movements in interest rates and may adjust the maturity distribution of a portfolio accordingly, keeping in mind the fund’s objectives. Restricted or illiquid securities — The fund may purchase securities subject to restrictions on resale. Difficulty in selling such securities may result in a loss or be costly to the fund. Securities (including restricted securities) not actively traded will be considered illiquid unless they have been specifically determined to be liquid under procedures adopted by the fund’s board of trustees, taking into account factors such as the frequency and volume of trading, the commitment of dealers to make markets and the availability of qualified investors, all of which can change from time to time. The fund may incur certain additional costs in disposing of illiquid securities. Repurchase agreements — The fund may enter into repurchase agreements under which the fund buys a security and obtains a simultaneous commitment from the seller to repurchase the security at a specified time and price. Because the security purchased constitutes collateral for the repurchase obligation, a repurchase agreement may be considered a loan by the fund that is collateralized by the security purchased. Repurchase agreements permit the fund to maintain liquidity and earn income over periods of time as short as overnight. The seller must maintain with the fund’s custodian collateral equal to at least 100% of the repurchase price, including accrued interest, as monitored daily by the investment adviser. The fund will only enter into repurchase agreements involving securities in which it could otherwise invest and with selected banks and securities dealers whose financial condition is monitored by the investment adviser. If the seller under the repurchase agreement defaults, the fund may incur a loss if the value of the collateral securing the repurchase agreement has declined and may incur disposition costs in connection with liquidating the collateral. If bankruptcy proceedings are commenced with respect to the seller, realization of the collateral by the fund may be delayed or limited. The Municipal Bond Funds do not currently intend to engage in this investment practice over the next 12 months. Cash and cash equivalents — The Municipal Bond Funds may hold cash and invest in cash equivalents. Cash equivalents include, but are not limited to: (a) tax-exempt commercial paper (e.g., short-term notes obligations issued by municipalities that mature, or may be redeemed in 270 days or less); (b) municipal notes (e.g., bond anticipation notes, revenue anticipation notes, Page 7 and tax anticipation notes issued by municipalities that mature, or may be redeemed in one year or less); (c) municipal obligations backed by letters of credit issued by banks or other financial institutions or government agencies that mature, or may be redeemed in one year or less; (d)tax-exempt variable rate debt issued by municipal conduits for corporate obligors, and; (e)securities of the U.S. government, its agencies or instrumentalities that mature, or may be redeemed in one year or less. The Core Bond Fund and the Equity Funds may hold cash or invest in cash equivalents. Cash equivalents include (a)commercial paper (for example, short-term notes with maturities typically up to 12 months in length issued by corporations, governmental bodies or bank/corporation sponsored conduits (asset-backed commercial paper)), (b) short-term bank obligations (for example, certificates of deposit, bankers’ acceptances (time drafts on a commercial bank where the bank accepts an irrevocable obligation to pay at maturity)) or bank notes, (c)savings association and savings bank obligations (for example, bank notes and certificates of deposit issued by savings banks or savings associations), (d) securities of the U.S. government, its agencies or instrumentalities that mature, or may be redeemed, in one year or less, and (e)corporate bonds and notes that mature, or that may be redeemed, in one year or less. Forward commitment, when issued and delayed delivery transactions — The fund may enter into commitments to purchase or sell securities at a future date. When the fund agrees to purchase such securities, it assumes the risk of any decline in value of the security from the date of the agreement. If the other party to such a transaction fails to deliver or pay for the securities, the fund could miss a favorable price or yield opportunity, or could experience a loss. The fund will not use these transactions for the purpose of leveraging and will segregate liquid assets that will be marked to market daily in an amount sufficient to meet its payment obligations in these transactions. Although these transactions will not be entered into for leveraging purposes, to the extent the fund’s aggregate commitments in connection with these transactions exceed its segregated assets, the fund temporarily could be in a leveraged position (because it may have an amount greater than its net assets subject to market risk). Should market values of the fund’s portfolio securities decline while the fund is in a leveraged position, greater depreciation of its net assets would likely occur than if it were not in such a position. The fund will not borrow money to settle these transactions and, therefore, will liquidate other portfolio securities in advance of settlement if necessary to generate additional cash to meet its obligations. After a transaction is entered into, the fund may still dispose of or renegotiate the transaction. Additionally, prior to receiving delivery of securities as part of a transaction, the fund may sell such securities. Maturity — The maturity of a debt instrument is normally its ultimate maturity date unless it is likely that a maturity shortening device (such as a call, put, refunding or redemption provision) will cause the debt instrument to be repaid. Page 8 Capital Core Municipal Fund Capital Short-Term Municipal Fund Capital California Core Municipal Fund Capital California Short-Term Municipal Fund Municipal bonds — Municipal bonds are debt obligations generally issued to obtain funds for various public purposes, including the construction of public facilities. Opinions relating to the validity of municipal bonds, exclusion of municipal bond interest from an investor’s gross income for federal income tax purposes and, where applicable, state and local income tax, are rendered by bond counsel to the issuing authorities at the time of issuance. The two principal classifications of municipal bonds are general obligation bonds and limited obligation or revenue bonds. General obligation bonds are secured by the issuer's pledge of its full faith and credit including, if available, its taxing power for the payment of principal and interest. Issuers of general obligation bonds include states, counties, cities, towns and various regional or special districts. The proceeds of these obligations are used to fund a wide range of public facilities, such as the construction or improvement of schools, highways and roads, water and sewer systems and facilities for a variety of other public purposes. Lease revenue bonds or certificates of participation in leases are payable from annual lease rental payments from a state or locality. Annual rental payments are payable to the extent such rental payments are appropriated annually. Typically, the only security for a limited obligation or revenue bond is the net revenue derived from a particular facility or class of facilities financed thereby or, in some cases, from the proceeds of a special tax or other special revenues. Revenue bonds have been issued to fund a wide variety of revenue-producing public capital projects including: electric, gas, water and sewer systems; highways, bridges and tunnels; port and airport facilities; colleges and universities; hospitals; and convention, recreational, tribal gaming and housing facilities. Although the security behind these bonds varies widely, many provide additional security in the form of a debt service reserve fund which may also be used to make principal and interest payments on the issuer's obligations. In addition, some revenue obligations (as well as general obligations) are insured by a bond insurance company or backed by a letter of credit issued by a banking institution. Revenue bonds also include, for example, pollution control, health care and housing bonds, which, although nominally issued by municipal authorities, are generally not secured by the taxing power of the municipality but by the revenues of the authority derived from payments by the private entity which owns or operates the facility financed with the proceeds of the bonds. Obligations of housing finance authorities have a wide range of security features, including reserve funds and insured or subsidized mortgages, as well as the net revenues from housing or other public projects. Many of these bonds do not generally constitute the pledge of the credit of the issuer of such bonds. The credit quality of such revenue bonds is usually directly related to the credit standing of the user of the facility being financed or of an institution which provides a guarantee, letter of credit or other credit enhancement for the bond issue. Municipal lease obligations — The fund may invest, without limitation, in municipal lease revenue obligations that are determined to be liquid by the investment adviser. In determining whether these securities are liquid, the investment adviser will consider, among other things, the credit quality and support, including strengths and weaknesses of the issuers and lessees, the terms of the lease, the frequency and volume of trading and the number of dealers trading the securities. Page 9 Insured municipal bonds — The fund may invest in municipal bonds that are insured generally as to the timely payment of interest and principal. The insurance for such bonds may be purchased by the bond issuer, the fund or any other party, and is usually purchased from private, non-governmental insurance companies. When assigning a credit rating to an insured municipal bond the investment adviser considers the higher of the credit rating of the insurer, based on the insurer's claims-paying ability, and the credit rating of the issuer (or the equivalent as determined by the investment adviser if the issuer is not rated by the rating agencies). Insurance that covers a municipal bond does not guarantee the market value of the bond or the prices of a fund’s shares. If the credit rating of the insurer were reduced, this could have an adverse effect upon the credit rating of the insured bond and, therefore, its market value. U.S. Commonwealth obligations — The fund may invest in obligations of the Commonwealths of the United States, such as Puerto Rico, the U.S. Virgin Islands, Guam and their agencies and authorities, to the extent such obligations are exempt from federal income taxes. Adverse political and economic conditions and developments affecting any Commonwealth may, in turn, affect negatively the value of the fund’s holdings in such obligations. Zero coupon bonds — Municipalities may issue zero coupon securities which are debt obligations that do not entitle the holder to any periodic payments of interest prior to maturity or a specified date when the securities begin paying current interest. They are issued and traded at a discount from their face amount or par value, which discount varies depending on the time remaining until cash payments begin, prevailing interest rates, liquidity of the security, and the perceived credit quality of the issuer. Pre-refunded bonds — From time to time, a municipality may refund a bond that it has already issued prior to the original bond's call date by issuing a second bond, the proceeds of which are used to purchase U.S. government securities. The securities are placed in an escrow account pursuant to an agreement between the municipality and an independent escrow agent. The principal and interest payments on the securities are then used to pay off the original bondholders. For purposes of diversification, pre-refunded bonds will be treated as governmental issues. Temporary investments — The fund may invest in short-term municipal obligations of up to one year in maturity during periods of using temporary defensive strategies resulting from abnormal market conditions, or when such investments are considered advisable for liquidity. Generally, the income from such short-term municipal obligations is exempt from federal income tax. Further, a portion of a fund’s assets, which will normally be less than 20%, may be held in cash or invested in high-quality taxable short-term securities of up to one year in maturity. Such investments may include: (a)obligations of the U.S. Treasury; (b) obligations of agencies and instrumentalities of the U.S. government; (c) money market instruments, such as certificates of deposit issued by domestic banks, corporate commercial paper, and bankers' acceptances, and; (d) repurchase agreements. Issue classification — Securities with the same general quality rating and maturity characteristics, but which vary according to the purpose for which they were issued, often tend to trade at different yields. Correspondingly, securities issued for similar purposes and with the same general maturity characteristics, but which vary according to the creditworthiness of their respective issuers, tend to trade at different yields. These yield differentials tend to fluctuate in response to political and economic developments, as well as temporary imbalances in normal supply/demand relationships. The investment adviser monitors these fluctuations closely, and Page 10 will attempt to adjust portfolio concentrations in various issue classifications according to the value disparities brought about by these yield relationship fluctuations. The investment adviser believes that, in general, the market for municipal bonds is less liquid than that for taxable fixed-income securities. Accordingly, the ability of the fund to make purchases and sales of securities in the foregoing manner may, at any particular time and with respect to any particular securities, be limited or non-existent. Private placements — Generally, municipal securities acquired in private placements are subject to contractual restrictions on resale. Accordingly, all private placements will be considered illiquid unless they have been specifically determined to be liquid, taking into account factors such as the frequency and volume of trading and the commitment of dealers to make markets under procedures adopted by the fund’s board of trustees. Concentration of investments — The fund may invest more than 25% of its assets in industrial development bonds. Certain economic, business or political developments might adversely affect all municipal bonds of a similar category or type, or adversely affect all municipal bonds issued by issuers within a particular geographical area or jurisdiction. Tax-exempt securities — While the fund seeks to purchase securities which bear interest that is exempt from federal income taxes – and in the case of Capital California Core Municipal Fund and Capital California Short–Term Municipal Fund, also seeks to purchase securities which bear interest that is exempt from California income taxes – there are risks that such interest may be reclassified as taxable by the Internal Revenue Service, or a state tax authority. Actions by the issuer or future legislative, administrative or court actions also could adversely affect the tax-exempt status of interest paid by such securities. Such reclassifications or actions could cause interest from a security to become includable in the gross income of the holder of the security, possibly retroactively, subjecting fund shareholders to increased tax liability. In addition, such reclassifications or actions could cause the value of a security, and therefore the value of the fund’s shares, to decline. Maturity — In calculating the effective maturity or average life of a particular debt security, a put, call, sinking fund or other feature will be considered to the extent it results in a security whose market characteristics indicate an effective maturity or average life that is shorter than its nominal or stated maturity. The investment adviser will consider the impact on effective maturity of potential changes in the financial condition of issuers and in market interest rates in making investment selections for the fund. Page 11 Capital California Core Municipal Fund Capital California Short-Term Municipal Fund Risk factors relating to California debt obligations — Because the fund invests primarily in securities issued by the State of California (the “State”), its agencies and municipalities, the fund is more susceptible to developments adversely affecting issuers of California securities than a municipal bond fund that does not concentrate its investments in a single state. The information below constitutes only a brief summary and does not purport to be a complete description of risk factors relating to California debt obligations. Certain information is drawn from official statements relating to securities offerings of the State and various local agencies in California, available as of the date of this statement of additional information. Many factors including both state and national economic, political, regulatory, social and environmental policies and conditions, which are not within the control of the issuers of State related bonds, could have an adverse impact on the financial condition of the State, its various agencies and political subdivisions, as well as other municipal issuers in California. A variety of events, such as, tax base erosion, state constitutional limits on tax increases, budget deficits and other financial difficulties, and changes in the credit ratings assigned to California’s municipal issuers may have an adverse impact on the fund. In addition, natural disasters, such as earthquakes and droughts, may have an adverse effect on the State’s economy. California’s economy and general financial condition affect the ability of State and local governments to raise revenues to make timely payments on their obligations. Events such as budgetary problems at the State level, fiscal weakness or an overall slowdown in the California economy could adversely impact the fund. Such events can negatively impact the State’s credit rating, make it more expensive for the State to borrow money, and impact municipal issuers’ ability to pay their obligations. For example, various rating agencies have recently downgraded their ratings of various bonds related to the State due to the State’s liquidity problems and delay in adopting budget and cash solutions, and each of these ratings agencies has placed the State on watch for further possible downgrades. California currently has one of the lowest credit ratings of any state, and therefore may pay higher interest rates than other states when issuing general obligation bonds. Among other things, future action by the rating agencies will depend on whether the State is able to address liquidity, budgetary and other fiscal issues and whether any improvements provide long-term solutions. California is the most populous state in the nation with a diverse economy. Major employers include the agriculture, manufacturing, high technology, services, trade, entertainment and construction sectors. However, certain of the State’s significant industries are sensitive to economic disruptions in their export markets. The State’s rate of economic growth, therefore, could be adversely affected by any such disruption. A significant downturn in the housing market or U.S. stock market prices could adversely affect California’s economy by reducing household spending and business investment, particularly in the high technology sector. Moreover, a large and increasing share of the State’s General Fund revenue in the form of income and capital gains taxes is directly related to, and would be adversely affected by a significant downturn in the performance of, the stock markets. Future California constitutional amendments, legislative measures, executive orders, administrative regulations, court decisions and voter initiatives could have an adverse effect on the debt obligations of California issuers. The initiative process is used quite often in California, resulting in numerous initiative items on the ballot for most state and local elections, any of which could affect the ability of municipal issuers to pay their obligations. For example, revenue Page 12 and expenditure limitations adopted by California voters, such as Propositions 13 (limiting ad valorem taxes on real property and restricting local taxing entities’ ability to raise real property taxes) and 218 (limiting local governments' ability to impose “property related” fees, assessments and taxes) have constrained local governments’ ability to raise revenue, consequently raising concerns about whether municipalities have sufficient revenue to pay their debt obligations. As of the date of this statement of additional information, the State of California is in the midst of a severe economic recession. Falling home prices and consumer spending, reduced credit availability, decreasing investment values and growing job losses, among other factors, have weighed heavily on the State economy since 2008. The current fiscal problems facing California are exacerbated by a national recession and ongoing turmoil in the global financial and credit markets. Fiscal and policy analysts predict that the State will likely lag the national economy out of recession, and negative fiscal impacts for state and local governments could extend for several years. While the fund’s portfolio managers try to reduce risks by investing in a diversified portfolio of securities, including State related bonds, it is not possible to predict the extent to which any or all of the factors described above will affect the ability of the State or other municipal issuers to pay interest or principal on their bonds or the ability of such bonds to maintain market value or marketability. Capital Core Bond Fund Obligations backed by the “full faith and credit” of the U.S. government — U.S.government obligations include the following types of securities: U.S. Treasury securities — U.S. Treasury securities include direct obligations of the U.S. Treasury, such as Treasury bills, notes and bonds. For these securities, the payment of principal and interest is unconditionally guaranteed by the U.S. government, and thus they are of high credit quality. Such securities are subject to variations in market value due to fluctuations in interest rates, but, if held to maturity, will be paid in full. Federal agency securities — The securities of certain U.S. government agencies and government-sponsored entities are guaranteed as to the timely payment of principal and interest by the full faith and credit of the U.S. government. Such agencies and entities include The Federal Financing Bank (FFB), the Government National Mortgage Association (Ginnie Mae), the Veterans Administration (VA), the Federal Housing Administration (FHA), the Export-Import Bank (Exim Bank), the Overseas Private Investment Corporation (OPIC), the Commodity Credit Corporation (CCC) and the Small Business Administration (SBA). Other federal agency obligations — Additional federal agency securities are neither direct obligations of, nor guaranteed by, the U.S. government. These obligations include securities issued by certain U.S. government agencies and government-sponsored entities. However, they generally involve some form of federal sponsorship: some operate under a government charter; some are backed by specific types of collateral; some are supported by the issuer’s right to borrow from the Treasury; and others are supported only by the credit of the issuing government agency or entity. These agencies and entities include, but are not limited to: Federal Home Loan Page 13 Bank, Federal Home Loan Mortgage Corporation (Freddie Mac), Federal National Mortgage Association (Fannie Mae), Tennessee Valley Authority and Federal Farm Credit Bank System. On September 7, 2008, Freddie Mac and Fannie Mae were placed into conservatorship by their new regulator, the Federal Housing Finance Agency (“FHFA”). Simultaneously, the U.S. Treasury made a commitment of indefinite duration to maintain the positive net worth of both firms. As conservator, the FHFA has the authority to repudiate any contract either firm has entered into prior to FHFA’s appointment as conservator (or receiver should either firm go into default) if the FHFA, in its sole discretion determines that performance of the contract is burdensome and repudiation would promote the orderly administration of Fannie Mae’s or Freddie Mac’s affairs. While the FHFA has indicated that it does not intend to repudiate the guaranty obligations of either entity, doing so could adversely affect holders of their mortgage-backed securities. For example, if a contract were repudiated, the liability for any direct compensatory damages would accrue to the entity’s conservatorship estate and could only be satisfied to the extent the estate had available assets. As a result, if interest payments on Fannie Mae or Freddie Mac mortgage-backed securities held by the fund were reduced because underlying borrowers failed to make payments or such payments were not advanced by a loan servicer, the fund’s only recourse might be against the conservatorship estate, which might not have sufficient assets to offset any shortfalls. The FHFA, in its capacity as conservator, has the power to transfer or sell any asset or liability of Fannie Mae or Freddie Mac. The FHFA has indicated it has no current intention to do this; however, should it do so a holder of a Fannie Mae or Freddie Mac mortgage-backed security would have to rely on another party for satisfaction of the guaranty obligations and would be exposed to the credit risk of that party. Certain rights provided to holders of mortgage-backed securities issued by Fannie Mae or Freddie Mac under their operative documents may not be enforceable against FHFA, or enforcement may be delayed during the course of the conservatorship or any future receivership. For example, the operative documents may provide that upon the occurrence of an event of default by Fannie Mae or Freddie Mac, holders of a requisite percentage of the mortgage-backed security may replace the entity as trustee. However, under the Federal Housing Finance Regulatory Reform Act of 2008, holders may not enforce this right if the event of default arises solely because a conservator or receiver has been appointed. Pass-through securities —The fund may invest in various debt obligations backed by pools of mortgages or other assets including, but not limited to, loans on single family residences, home equity loans, mortgages on commercial buildings, credit card receivables and leases on airplanes or other equipment. Principal and interest payments made on the underlying asset pools backing these obligations are typically passed through to investors, net of any fees paid to any insurer or any guarantor of the securities. Pass-through securities may have either fixed or adjustable coupons. These securities include: Mortgage-backed securities — These securities may be issued by U.S. government agencies and government-sponsored entities, such as Ginnie Mae, Fannie Mae and Freddie Mac, and by private entities. The payment of interest and principal on mortgage-backed obligations issued by U.S. government agencies may be guaranteed by the full faith and credit of the U.S. government (in the case of Ginnie Mae), or may be guaranteed by the issuer (in the case of Fannie Mae and Freddie Mac). However, these guarantees do not apply to the market prices and yields of these securities, which vary with changes in interest rates. Page 14 Mortgage-backed securities issued by private entities are structured similarly to those issued by U.S. government agencies. However, these securities and the underlying mortgages are not guaranteed by any government agencies and the underlying mortgages are not subject to the same underwriting requirements. These securities generally are structured with one or more types of credit enhancements such as insurance or letters of credit issued by private companies. Borrowers on the underlying mortgages are usually permitted to prepay their underlying mortgages. Prepayments can alter the effective maturity of these instruments. In addition, delinquencies, losses or defaults by borrowers can adversely affect the prices and volatility of these securities. Such delinquencies and losses can be exacerbated by declining or flattening housing and property values. This, along with other outside pressures, such as bankruptcies and financial difficulties experienced by mortgage loan originators, decreased investor demand for mortgage loans and mortgage-related securities and increased investor demand for yield, can adversely affect the value and liquidity of mortgage-backed securities. Collateralized mortgage obligations (CMOs) — CMOs are also backed by a pool of mortgages or mortgage loans, which are divided into two or more separate bond issues. CMOs issued by U.S. government agencies are backed by agency mortgages, while privately issued CMOs may be backed by either government agency mortgages or private mortgages. Payments of principal and interest are passed through to each bond issue at varying schedules resulting in bonds with different coupons, effective maturities and sensitivities to interest rates. Some CMOs may be structured in a way that when interest rates change, the impact of changing prepayment rates on the effective maturities of certain issues of these securities is magnified. CMOs may be less liquid or may exhibit greater price volatility than other types of mortgage or asset-backed securities. Commercial mortgage-backed securities — These securities are backed by mortgages on commercial property, such as hotels, office buildings, retail stores, hospitals and other commercial buildings. These securities may have a lower prepayment uncertainty than other mortgage-related securities because commercial mortgage loans generally prohibit or impose penalties on prepayments of principal. In addition, commercial mortgage-related securities often are structured with some form of credit enhancement to protect against potential losses on the underlying mortgage loans. Many of the risks of investing in commercial mortgage-backed securities reflect the risks of investing in the real estate securing the underlying mortgage loans, including the effects of local and other economic conditions on real estate markets, the ability of tenants to make rental payments and the ability of a property to attract and retain tenants. Commercial mortgage-backed securities may be less liquid or exhibit greater price volatility than other types of mortgage or asset-backed securities and may be more difficult to value. Asset-backed securities — These securities are backed by other assets such as credit card, automobile or consumer loan receivables, retail installment loans or participations in pools of leases. Credit support for these securities may be based on the underlying assets and/or provided through credit enhancements by a third party. The values of these securities are sensitive to changes in the credit quality of the underlying collateral, the credit strength of the credit enhancement, changes in interest rates and at times the financial condition of the issuer. Obligors of the underlying assets also may make Page 15 prepayments that can change effective maturities of the asset-backed securities. These securities may be less liquid and more difficult to value than other securities. Inflation-indexed bonds — The fund may invest in inflation-indexed bonds issued by governments, their agencies or instrumentalities and corporations. The fund has no current intention of investing in inflation index bonds issued by corporations. The principal amount of an inflation-indexed bond is adjusted in response to changes in the level of the consumer price index. Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed in the case of U.S. Treasury inflation-indexed bonds, and therefore the principal amount of such bonds cannot be reduced below par even during a period of deflation. However, the current market value of these bonds is not guaranteed and will fluctuate, reflecting the rise and fall of yields. In certain jurisdictions outside the United States the repayment of the original bond principal upon the maturity of an inflation-indexed bond is not guaranteed, allowing for the amount of the bond repaid at maturity to be less than par. The interest rate for inflation-indexed bonds is fixed at issuance as a percentage of this adjustable principal. Accordingly, the actual interest income may both rise and fall as the principal amount of the bonds adjusts in response to movements of the consumer price index. For example, typically interest income would rise during a period of inflation and fall during a period of deflation. Investing outside the U.S. — The fund may only invest in securities outside the U.S. that are U.S. dollar-denominated and are in the four highest rating categories. Accordingly, the risks described below are substantially lessened. Investing outside the United States involves special risks, caused by, among other things: fluctuating local currency values; different accounting, auditing, and financial reporting regulations and practices in some countries; changing local and regional economic, political, and social conditions; expropriation or confiscatory taxation and greater market volatility. However, in the opinion of the fund’s investment adviser, investing outside the United States also can reduce certain portfolio risks due to greater diversification opportunities. The risks described above may be heightened in connection with investments in emerging markets. Although there is no universally accepted definition, the investment adviser generally considers an emerging market country as a country that is in the earlier stages of its industrialization cycle with a low per capita gross domestic product (“GDP”) and a low market capitalization to GDP ratio relative to those in the United States and the European Union. Historically, the markets of emerging markets countries have been more volatile than the markets of developed countries. The fund may invest in securities of issuers in emerging market countries only to a limited extent. Page 16 Capital Global Equity Fund Capital Non-U.S. Equity Fund Capital U.S. Equity Fund Equity securities — Equity securities represent an ownership position in a company. Equity securities held by the fund typically consist of common stocks. The prices of equity securities fluctuate based on, among other things, events specific to their issuers and market, economic and other conditions. For example, prices of these securities can be affected by financial contracts held by the issuer or third parties (such as derivatives) relating to the security or other assets or indices. Holders of equity securities are not creditors of the issuer. As such, if an issuer liquidates, holders of equity securities are entitled to their pro rata share of the issuer’s assets, if any, after creditors (including the holders of fixed income securities and senior equity securities) are paid. There may be little trading in the secondary market for particular equity securities, which may adversely affect the fund’s ability to value accurately or dispose of such equity securities. Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may decrease the value and/or liquidity of equity securities.The growth-oriented, equity-type securities generally purchased by the fund may involve large price swings and potential for loss. Investing in smaller capitalization stocks — The fund may invest in the stocks of smaller capitalization companies (typically companies with market capitalizations of less than $3.5 billion at the time of purchase). The investment adviser believes that the issuers of smaller capitalization stocks often provide attractive investment opportunities. However, investing in smaller capitalization stocks can involve greater risk than is customarily associated with investing in stocks of larger, more established companies. For example, smaller companies often have limited product lines, limited operating histories, limited markets or financial resources, may be dependent on one or a few key persons for management and can be more susceptible to losses. Also, their securities may be thinly traded (and therefore have to be sold at a discount from current prices or sold in small lots over an extended period of time), may be followed by fewer investment research analysts and may be subject to wider price swings, thus creating a greater chance of loss than securities of larger capitalization companies. Securities with equity and debt characteristics — The fund may invest in securities that have a combination of equity and debt characteristics. These securities may at times behave more like equity than debt or vice versa. Some types of convertible bonds, preferred stocks or other preferred securities automatically convert into common stocks or other securities at a stated conversion ratio and some may be subject to redemption at the option of the issuer at a predetermined price. These securities ordinarily do not have voting rights and, prior to conversion, may pay a fixed rate of interest or a dividend. They may have preference over common stocks with respect to dividends and any residual assets after payment to creditors should the issuer be dissolved. Because convertible securities have both debt and equity characteristics, their values vary in response to many factors, including the values of the securities into which they are convertible, general market and economic conditions, and convertible market valuations, as well as changes in interest rates, credit spreads and the credit quality of the issuer.The prices and yields of nonconvertible preferred securities or preferred stocks generally move with changes in interest rates and the issuer’s credit quality, similar to the factors affecting debt securities. Nonconvertible preferred securities will be treated as debt for fund investment limit purposes. Page 17 Warrants and rights — The fund may purchase warrants, which may be issued together with bonds or preferred stocks. Warrants generally entitle the holder to buy a proportionate amount of common stock at a specified price, usually higher than the current market price. Warrants may be issued with an expiration date or in perpetuity. Rights are similar to warrants except that they normally entitle the holder to purchase common stock at a lower price than the current market price. Investing outside the U.S. — Investing outside the United States may involve additional risks caused by, among other things, currency controls and fluctuating currency values; different accounting, auditing, financial reporting, disclosure, and regulatory and legal standards and practices; changing local, regional and global economic, political and social conditions; expropriation; changes in tax policy; greater market volatility; different securities market structures; higher transaction costs; and various administrative difficulties, such as delays in clearing and settling portfolio transactions or in receiving payment of dividends. The risks described above may be heightened in connection with investments in emerging markets. Although there is no universally accepted definition, the investment adviser generally considers an emerging market country as a country that is in the earlier stages of its industrialization cycle with a low per capita gross domestic product (“GDP”) and a low market capitalization to GDP ratio relative to those in the United States and the European Union. Historically, emerging markets have been more volatile than the markets of developed countries, reflecting the greater uncertainties of investing in less established markets and economies. In particular, emerging markets may have less stable governments, may present the risks of nationalization of businesses, may have restrictions on foreign ownership and prohibitions on the repatriation of assets and may have less protection of property rights than more developed countries. The economies of emerging markets may be reliant on only a few industries, may be highly vulnerable to changes in local or global trade conditions and may suffer from high and volatile debt burdens or inflation rates. Local securities markets may trade a small number of securities and may be unable to respond effectively to increases in trading volume, potentially making prompt liquidation of holdings difficult or impossible at times. Additional costs could be incurred in connection with the fund’s investment activities outside the United States. Brokerage commissions may be higher outside the United States, and the fund will bear certain expenses in connection with its currency transactions. Furthermore, increased custodian costs may be associated with maintaining assets in certain jurisdictions. In determining the domicile of an issuer, the fund’s investment adviser will consider the domicile determination of a leading provider of global indexes, such as Morgan Stanley Capital International, and may also take into account such factors as where the company’s securities are listed and where the company is legally organized, maintains principal corporate offices and/or conducts its principal operations. Currency transactions — The fund may enter into currency transactions to provide for the purchase or sale of a currency needed to purchase a security denominated in that currency (often referred to as a spot or cover transaction). The fund may also enter into forward currency contracts to protect against changes in currency exchange rates. A forward currency contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. Although forward contracts entered into by the fund will typically involve the purchase or sale of a currency against the U.S. dollar, the fund also may cross hedge and purchase or sell one currency against another currency (other than the U.S. dollar). The fund Page 18 has no current intention to cross hedge one currency against another currency (other than the U.S. dollar). Currency exchange rates generally are determined by forces of supply and demand in the foreign exchange markets and the relative merits of investment in different countries as viewed from an international perspective. Currency exchange rates can also be affected unpredictably by intervention by U.S. or foreign governments or central banks or by currency controls or political developments in the United States or abroad. Generally, the fund will not attempt to protect against all potential changes in exchange rates and the use of forward contracts does not eliminate the risk of fluctuations in the prices of the underlying securities. If the value of the underlying securities declines or the amount of the fund’s commitment increases because of changes in exchange rates, the fund may need to provide additional cash or securities to satisfy its commitment under the forward contract. The fund is also subject to the risk that it may be delayed or prevented from obtaining payments owed to it under the forward contract as a result of the insolvency or bankruptcy of the counterparty with which it entered into the forward contract or the failure of the counterparty to comply with the terms of the contract. While entering into forward currency transactions could minimize the risk of loss due to a decline in the value of the hedged currency, it could also limit any potential gain that may result from an increase in the value of the currency. Entering into forward currency transactions may change the fund’s exposure to currency exchange rates and could result in losses to the fund if currencies do not perform as expected by the fund’s investment adviser. For example, if the fund’s investment adviser increases the fund’s exposure to a foreign currency using forward contracts and that foreign currency’s value declines, the fund may incur a loss. The fund will segregate liquid assets that will be marked to market daily to meet its forward contract commitments to the extent required by the U.S. Securities and Exchange Commission. Forward currency transactions also may affect the character and timing of income, gain, or loss recognized by the fund for U.S. tax purposes. The use of forward currency contracts could result in the application of the mark-to-market provisions of the Internal Revenue Code and may cause an increase (or decrease) in the amount of taxable dividends paid by the fund. ***** The investment adviser attempts to reduce the risks described above through diversification of the fund’s portfolio and by credit analysis of each issuer, as well as by monitoring broad economic trends and corporate and legislative developments, but there can be no assurance that it will be successful in doing so. ***** Page 19 Portfolio turnover — Portfolio changes will be made without regard to the length of time particular investments may have been held. Short-term trading profits are not the fund’s objective, and changes in its investments are generally accomplished gradually, though short-term transactions may occasionally be made. High portfolio turnover may involve correspondingly greater transaction costs in the form of dealer spreads or brokerage commissions. It may also result in the realization of net capital gains, which are taxable when distributed to shareholders, unless the shareholder is exempt from taxation or his or her account is tax-deferred. Fixed-income securities are generally traded on a net basis and usually neither brokerage commissions nor transfer taxes are involved. Transaction costs are usually reflected in the spread between the bid and asked price. Fund Fiscal year Portfolio turnover rate Capital Core Municipal Fund 19% 25 Capital Short-Term Municipal Fund 15 36 Capital California Core Municipal Fund 24 13 Capital California Short-Term Municipal Fund 20 35 Capital Core Bond Fund Capital Global Equity Fund N/A Capital Non-U.S. Equity Fund N/A Capital U.S. Equity Fund 1Not annualized for periods of less than one year. 2 Turnover rate for Endowments – Growth and Income Portfolio which was reorganized into Capital U.S. Equity Fund at the close of business, effective April 1, 2011. A fund’s portfolio turnover rate would equal 100% if each security in the fund’s portfolio were replaced once per year. Page 20 Fund policies All percentage limitations in the following fund policies are considered at the time securities are purchased and are based on the fund’s net assets unless otherwise indicated. None of the following policies involving a maximum percentage of assets will be considered violated unless the excess occurs immediately after, and is caused by, an acquisition by the fund. In managing the fund, the fund’s investment adviser may apply more restrictive policies than those listed below. Fundamental policies — The fund has adopted the following policies, which may not be changed without approval by holders of a majority of its outstanding shares. Such majority is currently defined in the Investment Company Act of 1940, as amended (the “1940 Act”), as the vote of the lesser of (a)67% or more of the voting securities present at a shareholder meeting, if the holders of more than 50% of the outstanding voting securities are present in person or by proxy, or (b) more than 50% of the outstanding voting securities. 1.Except as permitted by (i) the 1940 Act and the rules and regulations thereunder, or other successor law governing the regulation of registered investment companies, or interpretations or modifications thereof by the U.S. Securities and Exchange Commission (“SEC”), SEC staff or other authority of competent jurisdiction, or (ii) exemptive or other relief or permission from the SEC, SEC staff or other authority of competent jurisdiction, the fund may not: a.Borrow money; b.Issue senior securities; c.Underwrite the securities of other issuers; d.Purchase or sell real estate or commodities; e.Make loans; or f.Purchase the securities of any issuer if, as a result of such purchase, the fund’s investments would be concentrated in any particular industry. 2.The Municipal Bond Funds will maintain their status as tax-exempt funds consistent with (i) the 1940 Act and the rules and regulations thereunder, or other successor law governing the regulation of registered investment companies, or interpretations or modifications thereof by the SEC, SEC staff or other authority of competent jurisdiction, or (ii) exemptive or other relief or permission from the SEC, SEC staff or other authority of competent jurisdiction. 3.The fund may not invest in companies for the purpose of exercising control or management. Page 21 Additional information about the fund’s policies — The information below is not part of the fund’s fundamental or nonfundamental policies. This information is intended to provide a summary of what is currently required or permitted by the 1940 Act and the rules and regulations thereunder, or by the interpretive guidance thereof by the SEC or SEC staff, for particular fundamental policies of the fund. Information is also provided regarding the fund’s current intention with respect to certain investment practices permitted by the 1940 Act. For purposes of fundamental policy 1a, the fund may borrow money in amounts of up to 33⅓% of its total assets from banks for any purpose. Additionally, the fund may borrow up to 5% of its total assets from banks or other lenders for temporary purposes (a loan is presumed to be for temporary purposes if it is repaid within 60 days and is not extended or renewed). For purposes of fundamental policy 1b, a senior security does not include any promissory note or evidence of indebtedness if such loan is for temporary purposes only and in an amount not exceeding 5% of the value of the total assets of the fund at the time the loan is made (a loan is presumed to be for temporary purposes if it is repaid within 60 days and is not extended or renewed). Further, to the extent the fund covers its commitments under certain types of agreements and transactions, including reverse repurchase agreements, mortgage-dollar-roll transactions, sale-buybacks, when-issued, delayed-delivery, or forward commitment transactions, and other similar trading practices, by segregating or earmarking liquid assets equal in value to the amount of the fund’s commitment, such agreement or transaction will not be considered a senior security by the fund. For purposes of fundamental policy 1c, the policy will not apply to the fund to the extent the fund may be deemed an underwriter within the meaning of the 1933 Act in connection with the purchase and sale of fund portfolio securities in the ordinary course of pursuing its investment objectives and strategies. For purposes of fundamental policy 1d, the fund may invest in securities or other instruments backed by real estate or commodities or securities of issuers engaged in the real estate business, including real estate investment trusts, or issuers engaged in business related to commodities. Further, the fund does not consider currency contracts or hybrid instruments to be commodities. For purposes of fundamental policy 1e, the fund may not lend more than 33⅓% of its total assets, provided that this limitation shall not apply to the fund’s purchase of debt obligations. For purposes of fundamental policy 1f, the fund may not invest 25% or more of its total assets in the securities of issuers in a particular industry. This policy does not apply to investments in securities of the U.S. Government, its agencies or Government Sponsored Enterprises or repurchase agreements with respect thereto. For purposes of fundamental policy 2, each of the Municipal Bond Funds will, under normal circumstances, invest at least 80% of its assets in, or derive at least 80% of its income from securities that are exempt from regular federal income tax. The fund currently does not intend to engage in securities lending, purchase securities on margin, sell securities short or invest in puts, calls, straddles or spreads or combinations thereof. Page 22 Management of the fund Board of trustees and officers “Independent” trustees1 The fund’s nominating committee and board select independent trustees with a view toward constituting a board that, as a body, possesses the qualifications, skills, attributes and experience to appropriately oversee the actions of the fund’s service providers, decide upon matters of general policy and represent the long-term interests of fund shareholders. In doing so, they consider the qualifications, skills, attributes and experience of the current board members, with a view toward maintaining a board that is diverse in viewpoint, experience, education and skills. The fund seeks independent trustees who have high ethical standards and the highest levels of integrity and commitment, who have inquiring and independent minds, mature judgment, good communication skills, and other complementary personal qualifications and skills that enable them to function effectively in the context of the fund’s board and committee structure and who have the ability and willingness to dedicate sufficient time to effectively fulfill their duties and responsibilities. Each independent trustee has a significant record of accomplishments in governance, business, not-for-profit organizations, government service, academia, law, accounting or other professions. Although no single list could identify all experience upon which the fund’s independent trustees draw in connection with their service, the following table summarizes key experience for each independent trustee. These references to the qualifications, attributes and skills of the trustees are pursuant to the disclosure requirements of the SEC, and shall not be deemed to impose any greater responsibility or liability on any trustee or the board as a whole. Notwithstanding the accomplishments listed below, none of the independent trustees is considered an “expert” within the meaning of the federal securities laws with respect to information in the fund’s registration statement. Page 23 Name, age and position with fund (year first elected as a trustee2) Principal occupation(s) during the past five years Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years Other relevant experience Richard G. Capen, Jr., 77 Trustee (2009) Corporate director and author 8 Capital Emerging Markets Total Opportunities Fund Former director of 16 American Funds portfolios; former director of Carnival Corporation ·Service as chief executive officer, Miami Herald ·Seniormanagement experience, Miami Herald ·Former U.S. Ambassador to Spain H. Frederick Christie, 78 Trustee (2009) Private investor 8 Capital Emerging Markets Total Opportunities Fund DineEquity, Inc.; Ducommun Incorporated Former director of 45 American Funds portfolios; former director of Valero; former director of SouthWest Water Company; former director of AECOM Technology Corporation ·Service as chief executive officer and chief financial officer for The Mission Group and affiliates ·Seniorcorporate management experience ·Service on trustee board of charitable organization ·M.B.A. Martin Fenton, 76 (2009) Chairman, Senior Resource Group LLC (development and management of senior living communities) 8 Capital Emerging Markets Total Opportunities Fund Former director of 47 American Funds portfolios ·Service as chief executive officer of multiple companies Richard G. Newman, 77 Trustee (2009) Non-Executive Chairman and Consultant, AECOM Technology Corporation (global engineering, consulting and professional technical services) 8 Capital Emerging Markets Total Opportunities Fund Former director of 15 American Funds portfolios; former director of Sempra Energy; former director of SouthWest Water Company ·Service as chief executive officer for multipleinternational companies ·Experience as an engineer ·M.S., civil engineering ·Experience in global mergers and acquisitions Page 24 “Interested” trustees5 Interested trustees have similar qualifications, skills and attributes as the independent trustees. Interested trustees are senior executive officers of Capital Guardian Trust Company or its affiliates. This management role also permits them to make a significant contribution to the fund’s board. Name, age and position with fund (year first elected as a director/officer2) Principal occupation(s) during the past five years and positions held with affiliated entities or the Principal Underwriter of the fund Number of portfolios3 overseen by trustee Other directorships4 held by trustee during the past five years Paul F. Roye, 58 Chairman of the Board (2009) Senior Vice President – Fund Business Management Group, Capital Research and Management Company*; Director, American Funds Service Company* 8 Capital Emerging Markets Total Opportunities Fund Other officers Name, age and position with fund (year first elected as an officer2) Principal occupation(s) during the past five years and positions held with affiliated entities or the Principal Underwriter of the fund John B. Emerson, 58 President (2010) Senior Vice President and Director, Capital Guardian Trust Company; Chairman of the Board and President, Capital Guardian Trust Company, a Nevada Corporation*; President – Capital Group Private Client Services, Capital Guardian Trust Company Shelby Notkin, 70 Senior Vice President (2010) Senior Vice President, Capital Guardian Trust Company, Chairman of the Board – Capital Group Private Client Services, Capital Guardian Trust Company, Director, Capital Guardian Trust Company, a Nevada Corporation* John R. Queen, 46 Senior Vice President (2009) Vice President, Capital Guardian Trust Company; Senior Vice President – Capital Group Private Client Services, Capital Guardian Trust Company Timothy W. McHale, 34 Vice President (2009) Counsel – Fund Business Management Group, Capital Research and Management Company*; Secretary, American Funds Distributors, Inc.* Kevin M. Saks, 39 Treasurer (2009) Vice President, Capital Guardian Trust Company; Senior Vice President – Capital Group Private Client Services, Capital Guardian Trust Company; Director, Capital Guardian Trust Company, a Nevada Corporation* Courtney R. Taylor, 37 Secretary (2009) Assistant Vice President – Fund Business Management Group, Capital Research and Management Company* Page 25 Name, age and position with fund (year first elected as an officer2) Principal occupation(s) during the past five years and positions held with affiliated entities or the Principal Underwriter of the fund Susan R. Sunga, 56 Assistant Treasurer (2011) Vice President, Capital Guardian Trust Company; Senior Manager – Capital Group Private Client Services, Capital Guardian Trust Company; Tax Officer – Capital Guardian Trust Company, a Nevada Corporation* *Company affiliated with Capital Guardian Trust Company. 1The term “independent” trustee refers to a trustee who is not an “interested person” of the fund within the meaning of the 1940 Act. 2Trustees and officers of the fund serve until their resignation, removal or retirement. 3Capital Private Client Services Funds. 4This includes all directorships (other than Capital Private Client Services Funds) that are held by each trustee as a director of a public company or a registered investment company. Unless otherwise noted, all directorships are current. 5“Interested persons” of the fund within the meaning of the 1940 Act, on the basis of their affiliation with the fund’s investment adviser, Capital Guardian Trust Company, or affiliated entities (including the fund’s principal underwriter). The address for all trustees and officers of the fund is 333 South Hope Street, 55th Floor, Los Angeles, California 90071, Attention: Secretary. Page 26 Fund shares owned by trustees as of December 31, 2011: Name Dollar range1 of fund shares owned Aggregate dollar range 1of shares owned in all funds in Family of Funds overseen by trustee Aggregate dollar range1 of shares owned in Capital Private Client Services Funds and American Funds2 “Independent” trustees Richard G. Capen, Jr. Over $100,000 Over $100,000 Over $100,000 H. Frederick Christie Over $100,000 Over $100,000 Over $100,000 Martin Fenton $10,001–$50,000 $10,001–$50,000 Over $100,000 Richard G. Newman Over $100,000 Over $100,000 Over $100,000 Page 27 Name Dollar range1 of fund shares owned Aggregate dollar range1 of shares owned in all funds in Family of Funds overseen by trustee Aggregate dollar range1 of shares owned in Capital Private Client Services Funds and American Funds2 “Interested” trustees Paul F. Roye Over $100,000 Over $100,000 Over $100,000 1Ownership disclosure is made using the following ranges: None; $1 – $10,000; $10,001 – $50,000; $50,001 – $100,000; and Over $100,000. 2Mr. Capen, Mr. Christie, Mr. Fenton and Mr. Newman formerly served as directors of certain of the American Funds which are managed by an affiliate of Capital Guardian Trust Company. Trustee compensation — No compensation is paid by the funds to any officer or trustee who is a director, officer or employee of the investment adviser or its affiliates. The trust pays each independent trustee an annual fee of $20,000. No pension or retirement benefits are accrued as part of fund expenses. Page 28 Trustee compensation earned during the fiscal year ended October 31, 2011: Name Aggregate compensation from the trust Total compensation from all funds managed by Capital Guardian Trust Company or its affiliates* Richard G. Capen, Jr. H. Frederick Christie Martin Fenton Richard G. Newman *Funds managed by Capital Research and Management Company, including the American Funds; American Funds Insurance Series®, which is composed of 18 funds and serves as the underlying investment vehicle for certain variable insurance contracts; and American Funds Target Date Retirement Series®, which is composed of 10 funds and is available through tax-deferred retirement plans and IRAs. As of March 1, 2012, the officers and trustees of the fund and their families, as a group, owned beneficially or of record less than 1% of the outstanding shares of the fund. Trust organization and the board of trustees — The trust, an open-end, diversified management investment company, was organized as a Delaware statutory trust on October 22,2009. Although the board of trustees has delegated day-to-day oversight to the investment adviser, all fund operations are supervised by the trust’s board of trustees which meets periodically and performs duties required by applicable state and federal laws. Delaware law charges trustees with the duty of managing the business affairs of the trust. Trustees are considered to be fiduciaries of the trust and owe duties of care, skill, prudence and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use to attain the purposes of the trust. Independent board members are paid certain fees for services rendered to the trust as described above. The trust has five funds and one class of shares. Fund shares have pro rata rights as to voting, redemption, dividends and liquidation. In addition, the trustees have the authority to establish new funds and classes of shares, and to split or combine outstanding shares into a greater or lesser number, without shareholder approval. The trust does not hold annual meetings of shareholders. However, significant matters that require shareholder approval, such as certain elections of board members or a change in a fundamental investment policy, will be presented to shareholders at a meeting called for such purpose. Shareholders have one vote per share owned. At the request of the holders of at least 10% of the shares, the trust will hold a meeting at which any member of the board could be removed by a majority vote. The trust’s declaration of trust and by-laws, as well as separate indemnification agreements with independent trustees, provide in effect that, subject to certain conditions, the trust will indemnify its officers and trustees against liabilities or expenses actually and reasonably incurred by them relating to their service to the trust. However, trustees are not protected from liability by reason of their willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of their office. Page 29 Leadership structure — The board’s chair is currently an “interested person” of the trust within the meaning of the 1940 Act. The trustees have determined that an interested chair is appropriate and benefits shareholders because an interested chair has a personal and professional stake in the quality and continuity of services provided to the fund. Independent trustees exercise their informed business judgment to appoint an individual of their choosing to serve as chair, regardless of whether the trustee happens to be independent or a member of management. The independent trustees have determined that they can act independently and effectively without having an independent trustee serve as chair and that key structural components for assuring that they are in a position to do so is for the independent trustees to constitute a substantial majority of the board and to have board committees that consist solely of independent trustees. The chair’s duties include, without limitation, generally presiding at meetings of the board, approving board meeting schedules and agendas, facilitating communication with committee chairs and serving as the principal contact for fund management and independent fund counsel. The board does not have a lead independent trustee. Risk oversight — Day-to-day management of the fund, including risk management, is the responsibility of the fund’s contractual service providers, including the fund’s investment adviser, principal underwriter/distributor and transfer agent. Each of these entities is responsible for specific portions of the fund’s operations, including the processes and associated risks relating to the fund’s investments, integrity of cash movements, financial reporting, operations and compliance. The board of trustees oversees the service providers’ discharge of their responsibilities, including the processes they use to manage relevant risks. In that regard, the board receives reports regarding the fund’s service providers’ operations, including risks. For example, the board receives reports from investment professionals regarding risks related to the fund’s investments and trading. The board also receives compliance reports from the fund’s and the investment adviser’s chief compliance officers addressing certain areas of risk. Committees of the fund’s board also explore risk management procedures in particular areas and then report back to the full board. For example, the fund’s audit committee oversees the processes and certain attendant risks relating to financial reporting, valuation of fund assets, and related controls. Not all risks that may affect the fund can be identified or processes and controls developed to eliminate or mitigate their effect. Moreover, it is necessary to bear certain risks (such as investment-related risks) to achieve the fund’s objectives. As a result of the foregoing and other factors, the ability of the fund’s service providers to eliminate or mitigate risks is subject to limitations. Page 30 Committees of the board of trustees — The trust has an audit committee comprised of the Independent Trustees. The committee provides oversight regarding the trust’s accounting and financial reporting policies and practices, its internal controls and the internal controls of the trust’s principal service providers. The committee acts as a liaison between the trust’s independent registered public accounting firm and the full board of trustees. The audit committee held two meetings during the 2011 fiscal year. The trust has a contracts committee comprised of the Independent Trustees. The committee’s principal function is to request, review and consider the information deemed necessary to evaluate the terms of certain agreements between the trust and its investment adviser and other service providers, such as the Investment Advisory and Service Agreement, Principal Underwriting Agreement, and Transfer Agency and Service Agreement. The trust has a nominating committee comprised of the Independent Trustees. The committee periodically reviews such issues as the board’s composition, responsibilities, committees, compensation and other relevant issues, and recommends any appropriate changes to the full board of trustees. The committee also evaluates, selects and nominates independent trustee candidates to the full board of trustees. While the committee normally is able to identify from its own and other resources an ample number of qualified candidates, it will consider shareholder suggestions of persons to be considered as nominees to fill future vacancies on the board. Such suggestions must be sent in writing to the nominating committee of the trust, addressed to the trust’s secretary, and must be accompanied by complete biographical and occupational data on the prospective nominee, along with a written consent of the prospective nominee for consideration of his or her name by the committee. The nominating and governance committee held one meeting during the 2011 fiscal year. Proxy voting procedures and principles — The investment adviser votes the proxies of securities held by the fund according to the investment adviser’s proxy voting policy and procedures (as stated below), which have been adopted by the board. Information relating to how the fund voted proxies relating to portfolio securities during the twelve month period ending June 30 of each year will be available on or about September 1 of each year (i) without charge, upon request, by calling 800-421-4996 or (ii) on the SEC’s website at www.sec.gov. Policy — The investment adviser, a U.S. based investment adviser, provides investment management services to clients including institutional retirement plans and U.S and non-U.S. investment funds. The investment adviser considers proxy voting an important part of those management services, and seeks to vote all proxies of securities held in client accounts for which it has proxy voting authority in the best interest of those clients. The procedures that govern this activity are reasonably designed to ensure that proxies are voted in the best interest of the investment adviser’s clients. Fiduciary responsibility and long-term shareholder value — The investment adviser’s fiduciary obligation to manage its accounts in the best interest of its clients extends to proxy voting. When voting proxies, the investment adviser considers those factors which would affect the value of its clients’ investment and acts solely in the interest of, and for the exclusive purpose of providing benefits to, its clients. As required by ERISA, the investment adviser votes proxies solely in the interest of the participants and beneficiaries of retirement plans and does not subordinate the interest of participants and beneficiaries in their retirement income to unrelated objectives. Page 31 The investment adviser believes the best interests of clients are served by voting proxies in a way that maximizes long-term shareholder value. Therefore, the investment professionals responsible for voting proxies have the discretion to make the best decision given the individual facts and circumstances of each issue. Proxy issues are evaluated on their merits and considered in the context of the analyst’s knowledge of a company, its current management, management’s past record, and the investment adviser’s general position on the issue. In addition, many proxy issues are reviewed and voted on by a proxy voting committee comprised primarily of investment professionals, bringing a wide range of experience and views to bear on each decision. As the management of a portfolio company is responsible for its day-to-day operations, the investment adviser believes that management, subject to the oversight of the relevant board of directors, is often in the best position to make decisions that serve the interests of shareholders. However, the investment adviser votes against management on proposals where it perceives a conflict may exist between management and client interests, such as those that may insulate management or diminish shareholder rights. The investment adviser also votes against management in other cases where the facts and circumstances indicate that the proposal is not in its clients’ best interests. Special review — From time to time the investment adviser may vote a) on proxies of portfolio companies that are also clients of the investment adviser or its affiliates, b) on shareholder proposals submitted by clients, or c) on proxies for which clients have publicly supported or actively solicited the investment adviser or its affiliates to support a particular position. When voting these proxies, the investment adviser analyzes the issues on their merits and does not consider any client relationship in a way that interferes with its responsibility to vote proxies in the best interest of its clients. The investment adviser’s Special Review Committee reviews certain of these proxy decisions for any improper influences on the decision-making process and takes appropriate action, if necessary. Procedures Proxy review process — Associates on the proxy voting team are responsible for coordinating the voting of proxies. These associates work with outside proxy voting service providers and custodian banks and are responsible for coordinating and documenting the internal review of proxies. The proxy voting team reviews each proxy ballot for standard and non-standard items. Standard proxy items are typically voted with management unless the research analyst who follows the company or a member of an investment or proxy voting committee requests additional review. Standard items currently include the uncontested election of directors, ratifying auditors, adopting reports and accounts, setting dividends and allocating profits for the prior year and certain other administrative items. All other items are voted in accordance with the decision of the analyst, the portfolio investment advisers, the appropriate proxy voting committee or the full investment committee(s) depending on the parameters determined by those investment committee(s) from time to time. Various proxy voting committees specialize in regional mandates and review the proxies of portfolio companies within their mandates. The proxy voting committees are typically comprised primarily of members of the investment adviser’s and its institutional affiliates’ investment committees and their activity is subject to oversight by those committees. The investment adviser seeks to vote all of its clients’ proxies. In certain circumstances, the investment adviser may decide not to vote a proxy because the costs of voting outweighs the benefits to its clients (e.g., when voting could lead to share blocking where the investment Page 32 adviser wishes to retain flexibility to trade shares). In addition, proxies with respect to securities on loan through client directed lending programs are not available to the investment adviser to vote and therefore are not voted. Proxy voting guidelines — The investment adviser has developed proxy voting guidelines that reflect its general position and practice on various issues. To preserve the ability of decision makers to make the best decision in each case, these guidelines are intended only to provide context and are not intended to dictate how the issue must be voted. The guidelines are reviewed and updated as necessary, but at least annually, by the appropriate proxy voting and investment committees. The investment adviser’s general position related to corporate governance, capital structure, stock option and compensation plans and social and corporate responsibility issues is reflected below. Corporate governance — The investment adviser supports strong corporate governance practices. It generally votes against proposals that serve as anti-takeover devices or diminish shareholder rights, such as poison pill plans and supermajority vote requirements, and generally supports proposals that encourage responsiveness to shareholders, such as initiatives to declassify the board or establish a majority voting standard for the election of the board of directors. Mergers and acquisitions, reincorporations and other corporate restructurings are considered on a case-by-case basis, based on the investment merits of the proposal. Capital structure — The investment adviser generally supports increases to capital stock for legitimate financing needs. It generally does not support changes in capital stock that can be used as an anti-takeover device, such as the creation of or increase in blank-check preferred stock or of a dual class capital structure with different voting rights. Stock-related compensation plans — The investment adviser supports the concept of stock-related compensation plans as a way to align employee and shareholder interests. However, plans that include features which undermine the connection between employee and shareholder interests generally are not supported. When voting on proposals related to new plans or changes to existing plans, the investment adviser considers, among other things, the following information to the extent it is available: the exercise price of the options, the size of the overall plan and/or the size of the increase, the historical dilution rate, whether the plan permits option repricing, the duration of the plan, and the needs of the company. Additionally, the investment adviser supports option expensing in theory and will generally support shareholder proposals on option expensing if such proposal language is non-binding and does not require the company to adopt a specific expensing methodology. Corporate social responsibility — The investment adviser votes on these issues based on the potential impact to the value of its clients’ investment in the portfolio company. Special review procedures — If a research analyst has a personal conflict in making a voting recommendation on a proxy issue, he or she must disclose such conflict, along with his or her recommendation. If a member of the proxy voting committee has a personal conflict in voting the proxy, he or she must disclose such conflict to the appropriate proxy voting committee and Page 33 must not vote on the issue. Clients representing 0.0025 or more of assets under investment management across all affiliates owned by The Capital Group Companies, Inc., are deemed to be “Interested Clients.” Each proxy is reviewed to determine whether the portfolio company, a proponent of a shareholder proposal, or a known supporter of a particular proposal is an Interested Client. If the voting decision for a proxy involving an Interested Client is against such client, then it is presumed that there was no undue influence in favor of the Interested Client. If the decision is in favor of the Interested Client, then the decision, the rationale for such decision, information about the client relationship and all other relevant information is reviewed by the Special Review Committee (“SRC”). The SRC reviews such information in order to identify whether there were improper influences on the decision-making process so that it may determine whether the decision was in the best interest of the investment adviser’s clients. Based on its review, the SRC may accept or override the decision, or determine another course of action. The SRC is comprised of senior representatives from the investment adviser’s and its institutional affiliates’ investment and legal groups and does not include representatives from the marketing department. Any other proxy may be referred to the SRC if facts or circumstances warrant further review. In cases where the investment adviser has discretion to vote proxies for shares issued by an affiliated mutual fund, the investment adviser will instruct that the shares be voted in the same proportion as votes cast by shareholders for whom the investment adviser does not have discretion to vote proxies. The investment adviser’s proxy voting record — Upon client request, the investment adviser will provide reports of its proxy voting record as it relates to the securities held in the client’s account(s) for which the investment adviser has proxy voting authority. Annual assessment — The investment adviser will conduct an annual assessment of this proxy voting policy and related procedures and will notify clients for which it has proxy voting authority of any material changes to the policy. Page 34 Principal fund shareholders — The following table identifies those investors who own of record, or are known by the fund to own beneficially, 5% or more of any class of its shares as of the opening of business on March 1, 2012. Unless otherwise indicated, the ownership percentages below represent ownership of record rather than beneficial ownership. Name and address Fund Ownership Ownership percentage Capital Group Private Client Services Account #1 6455 Irvine Center Drive, Irvine, CA 92618 Capital California Short-Term Municipal Fund Record 36.05% Capital Group Private Client Services Account #2 6455 Irvine Center Drive, Irvine, CA 92618 Capital California Short-Term Municipal Fund Record 8.00% Capital Group Private Client Services Account #3 6455 Irvine Center Drive, Irvine, CA 92618 Capital Short-Term Municipal Fund Record 8.81% Capital Group Private Client Services Account #4 6455 Irvine Center Drive, Irvine, CA 92618 Capital Short-Term Municipal Fund Record 6.66% Capital Group Private Client Services Account #5 6455 Irvine Center Drive, Irvine, CA 92618 Capital Short-Term Municipal Fund Record 6.36% Capital Group Private Client Services Account #6 6455 Irvine Center Drive, Irvine, CA 92618 Capital Global Equity Fund Record 11.83% Capital Group Private Client Services Account #7 6455 Irvine Center Drive, Irvine, CA 92618 Capital Global Equity Fund Record 5.23% Capital Group Private Client Services Account #8 6455 Irvine Center Drive, Irvine, CA 92618 Capital Non-US Equity Fund Record 8.09% Capital Group Private Client Services Account #9 6455 Irvine Center Drive, Irvine, CA 92618 Capital Non-US Equity Fund Record 7.53% Capital Group International Inc Capital Non-US Equity Fund Record 40.66% Capital Group Private Client Services Account #10 6455 Irvine Center Drive, Irvine, CA 92618 Capital US Equity Fund Record 8.31% Page 35 Investment adviser — Capital Guardian Trust Company, the fund’s investment adviser, maintains research facilities in the United States (Los Angeles, San Francisco, New York, and Washington D.C.). These facilities are staffed with experienced investment professionals. The investment adviser is located at 333 South Hope Street, Los Angeles, CA 90071 and 6455 Irvine Center Drive, Irvine, CA 92618. It is a wholly owned subsidiary of Capital Group International, Inc., a holding company for several investment management subsidiaries. The investment adviser has adopted policies and procedures that address issues that may arise as a result of an investment professional’s management of the fund and other funds and accounts. Potential issues could involve allocation of investment opportunities and trades among funds and accounts, use of information regarding the timing of fund trades, investment professional compensation and voting relating to portfolio securities. The investment adviser believes that its policies and procedures are reasonably designed to address these issues. Compensation of investment professionals — As described in the prospectus, the investment adviser uses a system of multiple portfolio managers in managing fund assets. Portfolio managers and investment analysts are paid competitive salaries by Capital Guardian Trust Company. In addition, they may receive bonuses based on their individual portfolio results. Investment professionals also may participate in profit-sharing plans. The relative mix of compensation represented by bonuses, salary and profit-sharing plans will vary depending on the individual’s portfolio results, contributions to the organization and other factors. To encourage a long-term focus, bonuses based on investment results are principally determined by comparing pretax total investment returns to relevant benchmarks over the most recent year, a four-year rolling average and an eight-year rolling average with greater weight placed on the four-year and eight-year rolling averages. For portfolio managers, benchmarks may include measures of the marketplaces in which the fund invests and measures of the results of comparable mutual funds. For investment analysts, benchmarks may include relevant market measures and appropriate industry or sector indexes reflecting their areas of expertise. Capital Guardian Trust Company makes periodic subjective assessments of analysts’ contributions to the investment process and this is an element of their overall compensation. The investment results of each of the fund’s portfolio managers may be measured against one or more benchmarks, depending on his or her investment focus: Capital Core Municipal Fund – Barclays Capital Municipal Intermediate-Short (1-10 Year) Index and Lipper Intermediate Municipal Debt Funds Average; Capital Short-Term Municipal Fund Barclays Capital Municipal Short (1-5 Year) Index and Lipper Short Municipal Debt Funds Average; Capital California Core Municipal Fund –Barclays Capital California Intermediate-Short (1-10 Years) Index and Lipper California Intermediate Municipal Debt Funds Average; Capital California Short-Term Municipal Fund – Barclays Capital California Short Index and Lipper California Short-Intermediate Municipal Debt Funds Average; Capital Core Bond Fund – Barclay’s Capital U.S. Government/Credit 1-10 years ex. BBB Index, Lipper Short-Intermediate Investment Grade Debt Funds Average; and Lipper Short-Intermediate U.S. Government Funds Average; Page 36 Capital Global Equity Fund – MSCI World Index; Lipper Global Funds Index; a median of a customized Global Developed Equity Competitive Universe compiled from eVestment Alliance; MSCI EAFE Index; a median of a customized Non-U.S. Developed Equity Competitive Universe compiled from eVestment Alliance; S&P 500 Index; a median of a customized U.S. Equity Competitive Universe compiled from eVestment Alliance; and Lipper Growth and Income Funds Index; Capital Non-U.S. Equity Fund – MSCI EAFE Index; and a median of a customized Non-U.S. Developed Equity Competitive Universe compiled from eVestment Alliance; and Capital U.S. Equity Fund – S&P 500 Index; a median of a customized U.S. Equity Competitive Universe compiled from eVestment Alliance; and Lipper Growth and Income Funds Index. From time to time, the fund’s investment adviser may adjust or customize these benchmarks to better reflect the universe of comparably managed funds of competitive investment management firms. Portfolio manager fund holdings and other managed accounts — As described below, portfolio managers may personally own shares of the fund. In addition, portfolio managers may manage portions of other mutual funds or accounts advised by Capital Guardian Trust Company or its affiliates. Page 37 The following table reflects information as of October 31, 2011: Portfolio manager Dollar range of fund shares owned1 Number of other registered investment companies (RICs) for which portfolio manager is a manager (assets of RICs in billions)2 Number of other pooled investment vehicles (PIVs) for which portfolio manager is a manager (assets of PIVs in billions)3 Number of other accounts for which portfolio manager is a manager (assets of other accounts in billions)4 Neil L. Langberg None 5 None None John R. Queen $100,001 – $500,000 3 None Karl J. Zeile None 4 None None David A. Hoag None 5 None None Gerald Du Manoir None 4 8 Todd S. James None 4 2 1,305 6 Shelby Notkin None 2 None Theodore R. Samuels None 5 5 1Ownership disclosure is made using the following ranges: None; $1 – $10,000; $10,001 – $50,000; $50,001 – $100,000; $100,001 – $500,000; $500,001 – $1,000,000; and Over $1,000,000. 2Indicates fund(s) where the portfolio manager also has significant responsibilities for the day to day management of the fund(s). Assets noted are the total net assets of the registered investment companies and are not the total assets managed by the individual, which is a substantially lower amount. 3Represents funds advised or sub-advised by Capital Guardian Trust Company or its affiliates and sold outside the United States and/or fixed-income assets in institutional accounts managed by investment adviser subsidiaries of Capital Group International, Inc., an affiliate of Capital Guardian Trust Company. Assets noted are the total net assets of the funds or accounts and are not the total assets managed by the individual, which is a substantially lower amount. 4Reflects other professionally managed accounts held at companies affiliated with Capital Guardian Trust Company. Personal brokerage accounts of portfolio managers and their families are not reflected. Assets noted are the total net assets of the accounts and are not the total assets managed by the individual, which is a substantially lower amount. 5Theadvisory fee of four of these accounts (representing $1.4 billion in total assets) is based partially on its investment results. 6The advisory fee of three of these accounts (representing $4.1 billion in total assets) is based partially on its investment results. 7The advisory fee of one of these accounts (representing $0.5 billion in total assets) is based partially on its investment results. Page 38 Investment Advisory and Service Agreement Agreement — The Investment Advisory and Service Agreement (the “Agreement”) between the trust and the investment adviser will continue in effect until March 31, 2012, unless sooner terminated, and may be renewed from year to year thereafter, provided that any such renewal has been specifically approved at least annually by (a) the board of trustees, or by the vote of a majority (as defined in the 1940 Act) of the outstanding voting securities of the fund, and (b) the vote of a majority of trustees who are not parties to the Agreement or interested persons (as defined in the 1940 Act) of any such party, cast in person at a meeting called for the purpose of voting on such approval. The Agreement provides that the investment adviser has no liability to the fund for its acts or omissions in the performance of its obligations to the fund not involving willful misconduct, bad faith, gross negligence or reckless disregard of its obligations under the Agreement. The Agreement also provides that either party has the right to terminate it, without penalty, upon 60 days’ written notice to the other party, and that the Agreement automatically terminates in the event of its assignment (as defined in the 1940 Act). In addition, the Agreement provides that the investment adviser may delegate all, or a portion of, its investment management responsibilities to one or more subsidiary advisers approved by the fund’s board, pursuant to an agreement between the investment adviser and such subsidiary. Any such subsidiary adviser will be paid solely by the investment adviser out of its fees. In addition to providing investment advisory services, the investment adviser furnishes the services and pays the compensation and travel expenses of persons to perform the fund’s executive, administrative, clerical and bookkeeping functions, and provides suitable office space, necessary small office equipment and utilities, supplies and postage used at the fund’s offices. The Municipal Bond Funds and the Core Bond Fund pay all expenses not assumed by the investment adviser, including, but not limited to: custodian, stock transfer and dividend disbursing fees and expenses; shareholder recordkeeping and administrative expenses; costs of the designing, printing and mailing of reports, prospectuses, proxy statements and notices to shareholders; taxes; expenses of the issuance and redemption of fund shares ( registration and qualification fees and expenses); legal, accounting and auditing expenses; compensation, fees and expenses paid to independent trustees (including legal counsel fees); association dues; costs of stationery and forms prepared exclusively for the funds; and costs of assembling and storing shareholder account data. The Equity Funds pay brokerage expenses, taxes, interest, compensation, fees and expenses of the independent trustees (including legal counsel fees) and extraordinary expenses, such as litigation expenses. All other fees for the Equity Funds are paid by the investment adviser out of its management fee. Page 39 The investment adviser receives a monthly fee based on the following annualized rates and net asset levels: Capital Core Municipal Fund 0.35% Capital Short-Term Municipal Fund 0.35% Capital California Core Municipal Fund 0.35% Capital California Short-Term Municipal Fund 0.35% Capital Core Bond Fund 0.35% Capital Global Equity Fund 0.85% Capital Non-U.S. Equity Fund 0.85% Capital U.S. Equity Fund 0.65% For the fiscal years ended October 31, 2011 and 2010, the investment adviser was entitled to receive from the funds the following management fees: Capital Core Municipal Fund Capital Short Term Municipal Fund Capital California Core Municipal Fund Capital California Short-Term Municipal Fund Capital Core Bond Fund Capital Global Equity Fund N/A Capital Non-U.S. Equity Fund N/A Capital U.S. Equity Fund N/A Page 40 Principal Underwriter — American Funds Distributors, Inc. (the “Principal Underwriter”) is the principal underwriter of each fund’s shares. The Principal Underwriter is located at 333 South Hope Street, Los Angeles, CA 90071; 6455 Irvine Center Drive, Irvine, CA 92618; 3500 Wiseman Boulevard, San Antonio, TX 78251 and 12811 North Meridian Street, Carmel, IN 46032. The Principal Underwriter does not receive any compensation related to the sale of shares of the fund. Page 41 Execution of portfolio transactions When executing portfolio transactions on behalf of its clients, the investment adviser seeks the most favorable total price reasonably attainable under the circumstances, taking into account a variety of factors (“best execution”). These factors include the size and type of transaction, the nature and condition of the markets for the security, the likely speed of execution, the broker-dealer’s or execution venue’s ability to offer liquidity and anonymity, the potential for minimizing market impact and the amount of any commission or other execution costs. The investment adviser considers and weighs these factors in its judgment when selecting broker-dealers and execution venues for client portfolio transactions. When placing orders for execution of clients’ portfolio transactions, the investment adviser does not give any consideration to whether a broker-dealer has sold shares of investment companies advised or sub-advised by it or its affiliates, or has otherwise referred clients to the investment adviser or its affiliates. Purchases and sales of fixed-income securities are generally made with a primary market-maker acting as a principal with no stated brokerage commission. Prices for fixed income securities in secondary market transactions usually include undisclosed compensation to the market-maker reflecting the spread between the bid and ask prices for the securities. The prices for fixed-income securities purchased in primary market transactions, such as public offerings, new fixed-income issues, secondary offerings and private placements, may include underwriting fees. For transactions on which commission is payable, the investment adviser negotiates commission rates with brokers based on what the investment adviser believes is reasonably necessary to obtain best execution. These rates vary based on the nature of the transaction, the market in which the security is traded and the venue chosen for trading, among other factors. The investment adviser does not consider itself obligated to obtain the lowest available commission rate if other execution costs and elements of best execution could suffer, and accordingly the commission rates paid by its clients may not be the lowest available in the marketplace. Brokerage commissions are only a small part of the total execution costs and other factors, such as market impact and speed of execution, contribute significantly to overall transaction costs. The investment adviser may execute portfolio transactions with broker-dealers who provide certain investment research and other related services to it, but only when in the investment adviser’s judgment the broker-dealer is capable of providing best execution for that transaction. These services may include, among other things, reports and other communications with respect to individual companies, industries, countries and regions, economic, political and legal developments; as well as setting up meetings with corporate executives and seminars and conferences related to relevant subject matters. This information may be provided in the form of written reports, telephone contacts and meetings with securities analysts. The investment adviser considers these services to be supplemental to its own internal research efforts and therefore the receipt of investment research from broker-dealers does not tend to reduce the expenses involved in the investment adviser’s research efforts. The investment adviser is not obligated to pay any broker-dealer for research by generating trading commissions. When two or more broker-dealers are in a position to offer best execution for a trade, the investment adviser may give preference to broker-dealers that have provided research or other related services for the ultimate benefit of funds and accounts served by the investment adviser and its affiliated companies. If two or more of these broker-dealers have provided such services, the investment adviser may consider the relative benefit of the services Page 42 to the funds and accounts served by the investment adviser and its affiliated companies, and the amount of any trading previously executed with such broker-dealers. The investment adviser may pay commissions in excess of what other broker-dealers might have charged – including on an execution only basis – for certain portfolio transactions in recognition of brokerage and research services provided by a broker-dealer. In this regard, the investment adviser has adopted a brokerage allocation procedure consistent with the requirements of Section 28(e) of the U.S. Securities Exchange Act of 1934. Section 28(e) permits the investment adviser to cause clients to pay a higher commission to a broker-dealer that provides certain brokerage and/or research services to the investment adviser, if the investment adviser makes a good faith determination that such commissions are reasonable in relation to the value of the services provided by such broker-dealer to the investment adviser in terms of that particular transaction or the investment adviser’s overall responsibility to its clients. The investment adviser periodically assesses the reasonableness of commissions in light of the total brokerage and research services provided by each broker-dealer from which it receives such services. As part of its ongoing relationship with broker-dealers, the investment adviser routinely meets with firms, typically at the firm’s request, to discuss the level and quality of the brokerage and research service provided. In evaluating the brokerage and research services the investment adviser receives from broker-dealers for its good faith determination of reasonableness, the investment adviser does not attribute a dollar value to such services, but rather takes various factors into consideration, including the quantity, quality and usefulness of the services to the investment adviser. Some investment research services provided by broker-dealers may be used to service the funds and accounts served by the investment adviser and its affiliated companies as a whole, while others may be used to service a specific segment of clients. Research services are not linked directly to particular transactions and the investment adviser does not attempt to track the benefits of research services to the commissions associated with a particular client or group of clients. Therefore, certain brokerage and investment research services provided by a broker-dealer may not benefit all clients paying commissions to such broker-dealer. When executing portfolio transactions in the same fixed-income security for the funds and the other funds or accounts over which it or one of its affiliated companies has investment discretion, the investment adviser will normally aggregate such purchases or sales and execute them as part of the same transaction or series of transactions. The objective of aggregating purchases and sales of a security is to allocate executions in an equitable manner among the funds and other accounts that have concurrently authorized a transaction in such security. Forward currency contracts are traded directly between currency traders (usually large commercial banks) and their customers. The cost to the fund of engaging in such contracts varies with factors such as the currency involved, the length of the contract period and the market conditions then prevailing. Because such contracts are entered into on a principal basis, their prices usually include undisclosed compensation to the market maker reflecting the spread between the bid and ask prices for the contracts. The fund may incur additional fees in connection with the purchase or sale of certain contracts. Brokerage commissions paid on portfolio transactions for the fiscal year ended October 31, 2011 were: $59,000 for Capital Global Equity Fund, $29,000 for Capital Non-U.S. Equity Fund and $47,000 for Capital U.S. Equity Fund. No brokerage commissions were paid on portfolio transactions for the fiscal year ended October 31, 2010. Page 43 The trust is required to disclose information regarding investments in the securities of its “regular” broker-dealers (or parent companies of its regular broker-dealers) that derive more than 15% of their revenue from broker-dealer, underwriter or investment adviser activities. A regular broker-dealer is (a) one of the 10 broker-dealers that received from the trust the largest amount of brokerage commissions by participating, directly or indirectly, in the trust’s portfolio transactions during the trust’s most recently completed fiscal year; (b) one of the 10 broker-dealers that engaged as principal in the largest dollar amount of portfolio transactions of the trust during the trust’s most recently completed fiscal year; or (c) one of the 10 broker-dealers that sold the largest amount of securities of the trust during the trust’s most recently completed fiscal year. At the end of the trust’s most recently completed fiscal year, the trust’s regular broker-dealers included Bank of America Securities Corp., J.P. Morgan Securities, Goldman Sachs & Co., Morgan Stanley, Citigroup Global Markets Inc., and Wells Fargo Bank, NA. At the end of Capital Core Bond Fund’s most recently completed fiscal year, the fund held debt securities of Bank of America Corp. in the amount of $905,000, Citigroup Inc. in the amount of $934,000, JP Morgan Chase & Co. in the amount of $939,000, Morgan Stanley in the amount of $869,000, and Wells Fargo & Co. in the amount of $915,000. At the end of Capital Global Equity Fund’s most recently completed fiscal year, the fund held equity securities of The Goldman Sachs Group, Inc. in the amount of $2,016,000 and JP Morgan Chase & Co. in the amount of $1,220,000. At the end of Capital U.S. Equity Fund’s most recently completed fiscal year, the fund held equity securities of The Goldman Sachs Group, Inc. in the amount of $1,358,000 and JP Morgan Chase & Co. in the amount of $1,418,000. Page 44 Disclosure of portfolio holdings The trust’s investment adviser, on behalf of the trust, has adopted policies and procedures with respect to the disclosure of information about fund portfolio securities. These policies and procedures have been reviewed by the trust’s board of trustees and compliance will be periodically assessed by the board in connection with reporting from the trust’s Chief Compliance Officer. Under these policies and procedures, each fund's complete list of portfolio holdings available for public disclosure, dated as of the end of each calendar quarter, is permitted to be posted on the funds’ website (capitalpcsfunds.com) no earlier than the tenth day after such calendar quarter. In addition, each fund’s list of top ten portfolio holdings measured by percentage of net assets invested, dated as of the end of each calendar month, is permitted to be posted on the funds’ website no earlier than the tenth day after such month. Such portfolio holdings information may then be disclosed to any person pursuant to an ongoing arrangement to disclose portfolio holdings information to such person no earlier than one day after the day on which the information is posted on the funds’ website. The trust’s custodian, accounting provider, outside counsel and auditor, each of which requires portfolio holdings information for legitimate business and fund oversight purposes, may receive the information earlier. Affiliated persons of the trust, including officers of the trust and employees of the investment adviser and its affiliates, who receive portfolio holdings information are subject to restrictions and limitations on the use and handling of such information pursuant to applicable codes of ethics, including requirements not to trade in securities based on confidential and proprietary investment information, to maintain the confidentiality of such information, and to pre-clear securities trades and report securities transactions activity, as applicable. For more information on these restrictions and limitations, please see the “Code of Ethics” section in this statement of additional information and the Code of Ethics. Third party service providers of the trust, as described in this statement of additional information, receiving such information are subject to confidentiality obligations. When portfolio holdings information is disclosed other than through the funds’ website to persons not affiliated with the trust (which, as described above, would typically occur no earlier than one day after the day on which the information is made available), such persons will be bound by agreements (including confidentiality agreements) or fiduciary obligations that restrict and limit their use of the information to legitimate business uses only. Neither the trust nor its investment adviser or any affiliate thereof receives compensation or other consideration in connection with the disclosure of information about portfolio securities. Subject to board policies, the authority to disclose a fund's portfolio holdings, and to establish policies with respect to such disclosure, resides with the investment adviser. In exercising its authority, the investment adviser determines whether disclosure of information about a fund's portfolio securities is appropriate and in the best interest of fund shareholders. The investment adviser has implemented policies and procedures to address conflicts of interest that may arise from the disclosure of fund holdings. For example, the investment adviser’s code of ethics specifically requires, among other things, the safeguarding of information about fund holdings and contains prohibitions designed to prevent the personal use of confidential, proprietary investment information in a way that would conflict with fund transactions. In addition, the investment adviser believes that its current policy of not selling portfolio holdings information and not disclosing such information to unaffiliated third parties until such holdings have been made public on the funds’ website (other than to certain service providers of the trust for legitimate business and fund oversight purposes) helps reduce potential conflicts of interest between fund shareholders and the investment adviser and its affiliates. Page 45 Price of shares Shares are purchased or sold (redeemed) at the net asset value next determined after the purchase or sell order is received and accepted by the trust, Capital Guardian Trust Company or the Transfer Agent; the offering or net asset value price is effective for orders received prior to the time of determination of the net asset value and, in the case of orders placed with Capital Group Private Client Services investment counselors or their authorized designees, accepted by the Capital Guardian Trust Company, the Transfer Agent or any of its designees. Orders received by Capital Group Private Client Services investment counselors or an authorized designee, the Transfer Agent or the trust after the time of the determination of the net asset value will be entered at the next calculated offering price. Note that Capital Group Private Client Services investment counselors may have their own rules about share transactions and may have earlier cut-off times than those of the trust. For more information about how to purchase through Capital Group Private Client Services investment counselors, contact your Capital Group Private Client Services investment counselor directly. Prices listed do not always indicate prices at which you will be purchasing and redeeming shares of the fund, since such prices generally reflect the previous day’s closing price, while purchases and redemptions are made at the next calculated price. The price you pay for shares, the offering price, is based on the net asset value per share, which is calculated once daily as of approximately 4 p.m. New York time, which is the normal close of trading on the New York Stock Exchange, each day the Exchange is open. If, for example, the Exchange closes at 1p.m., the fund’s share price would still be determined as of 4 p.m. New York time. The New York Stock Exchange is currently closed on weekends and on the following holidays: New Year’s Day; Martin Luther King, Jr. Day; Presidents’ Day; Good Friday; Memorial Day; Independence Day; Labor Day; Thanksgiving; and Christmas Day. Each fund has a separately calculated net asset value (and share price). The fund may also calculate its share price on days the New York Stock Exchange is closed when deemed prudent to do so by the trust’s officers. All portfolio securities of the fund are valued, and the net asset values per share are determined, as indicated below. The fund follows standard industry practice by typically reflecting changes in its holdings of portfolio securities on the first business day following a portfolio trade. Equity securities, including depositary receipts, are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. The pricing vendors base bond prices on, among other things, benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, underlying equity of the issuer, interest rate volatilities, spreads and other relationships observed in the markets among comparable securities and proprietary pricing models such as yield measures calculated using factors such as cash flows, prepayment information, default rates, delinquency and loss assumptions, financial or collateral characteristics or performance, credit enhancements, liquidation value calculations, specific deal information and other reference data. The fund’s investment adviser performs certain checks on vendor prices prior to calculation of the fund’s net asset value. When the investment adviser deems it appropriate to do so (such as when Page 46 vendor prices are unavailable or not deemed to be representative), fixed income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics (e.g., convertible bonds, preferred stocks, units comprised of more than one type of security, etc.), or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Securities with original maturities of one year or less having 60 days or less to maturity are amortized to maturity based on their cost if acquired within 60 days of maturity, or if already held on the 60th day, based on the value determined on the 61st day. Forward currency contracts are valued at the mean of representative quoted bid and asked prices, generally based on prices supplied by one or more pricingvendors. Assets or liabilities initially expressed in terms of currencies other than U.S. dollars are translated prior to the next determination of the net asset value of the fund’s shares into U.S. dollars at the prevailing market rates. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair-valued as determined in good faith under fair value guidelines adopted by authority of the trust’s board. Subject to board oversight, the board has delegated the obligation to make fair valuation determinations to a valuation committee established by the fund’s investment adviser. The board receives regular reports describing fair-valued securities and the valuation methods used. The valuation committee has adopted guidelines and procedures (consistent with SEC rules and guidance) to consider certain relevant principles and factors when making all fair value determinations. As a general principle, securities lacking readily available market quotations, or that have quotations that are considered unreliable by the investment adviser, are valued in good faith by the valuation committee based upon what the fund might reasonably expect to receive upon their current sale. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. The valuation committee considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security, contractual or legal restrictions on resale of the security, relevant financial or business developments of the issuer, actively traded similar or related securities, conversion or exchange rights on the security, related corporate actions, significant events occurring after the close of trading in the security and changes in overall market conditions. The valuation committee employs additional fair value procedures to address issues related to equity holdings of applicable fund portfolios outside the United States. Securities owned by the fund trade in markets that open and close at different times, reflecting time zone differences. If significant events occur after the close of a market (and before the fund’s net asset values are next determined) which affect the value of portfolio securities, appropriate adjustments from closing market prices may be made to reflect these events. Events of this type could include, for example, earthquakes and other natural disasters or significant price changes in other markets (e.g., U.S. stock markets). Page 47 Taxes and distributions Disclaimer: Some of the following information may not apply to certain shareholders including those holding fund shares in a tax-deferred account, such as a retirement plan. Shareholders should consult their tax advisers about the application of federal, state and local tax law in light of their particular situation. Taxation as a regulated investment company — The fund intends to qualify each year as a “regulated investment company” under Subchapter M of the Internal Revenue Code (“Code”) so that it will not be liable for federal tax on income and capital gains distributed to shareholders. In order to qualify as regulated investment companies, and avoid being subject to federal income taxes, the fund intends to distribute substantially all of its net investment income and realized net capital gains on a fiscal year basis, and intend to comply with other tests applicable to regulated investment companies under Subchapter M. The Code includes savings provisions allowing the fund to cure inadvertent failures certain qualification tests required under Subchapter M. However, should the fund fail to qualify under Subchapter M, the fund would be subject to federal, and possibly state, corporate taxes on its taxable income and gains, and distributions to shareholders would be taxed as dividend income to the extent of the fund’s earnings and profits. Amounts not distributed by the fund on a timely basis in accordance with the calendar year distribution requirement may be subject to a nondeductible 4% excise tax. Unless an applicable exception applies, to avoid the tax, the fund must distribute during each calendar year an amount equal to the sum of (1) at least 98% of its ordinary income (not taking into account any capital gains or losses) for the calendar year, (2) at least 98.2% of its capital gains in excess of its capital losses for the twelve-month period ending on October 31, and (3) all ordinary income and capital gains for previous years that were not distributed during such years. Dividends paid by the fund from ordinary income or from an excess of net short-term capital gain over net long-term capital loss are taxable to shareholders as ordinary income dividends. For corporate shareholders, a portion of the fund’s ordinary income dividends may be eligible for the 70% deduction for dividends received by corporations to the extent the fund’s income consists of dividends paid by U.S. corporations. This deduction does not include dividends received from non-U.S. corporations and dividends on stocks the fund has not held for more than 45 days during the 90-day period beginning 45 days before the stock became ex-dividend (90 and 180 days for certain preferred stock). Corporate shareholders can only apply the lower rate to the qualified portion of a fund’s dividends if they have held the shares in the fund on which the dividends were paid for the applicable 45 day or 90 day holding period surrounding the ex-dividend date of the fund’s dividends. The fund may declare a capital gain distribution consisting of the entire excess of net realized long-term capital gains over net realized short-term capital losses. Net capital gains for a fiscal year are computed by taking into account any capital loss carryforward of the fund. For fund fiscal years beginning on or after December 22, 2010, capital losses may be carried forward indefinitely and retain their character as either short-term or long-term. Under prior law, net capital losses could be carried forward for eight tax years and were treated as short-term capital losses. The fund is required to use capital losses arising in fiscal years beginning on or after December 22, 2010 before using capital losses arising in fiscal years prior to December 22, 2010. Page 48 The fund may retain a portion of net capital gain for reinvestment and may elect to treat such capital gain as having been distributed to shareholders of the fund. Shareholders may receive a credit for the tax that the fund paid on such undistributed net capital gain and could increase the basis of their shares of the fund by the difference between the amount of includible gains and the tax deemed paid by the shareholder. Distributions of net capital gain that the fund properly designates as a capital gain dividend generally will be taxable as long-term capital gain, regardless of the length of time the shares of the fund have been held by a shareholder. Any loss realized upon the redemption of shares held at the time of redemption for six months or less from the date of their purchase will be treated as a long-term capital loss to the extent of any net realized long-term capital gains (including any undistributed amounts treated as distributed capital gains, as described above) during such six-month period. Distributions by the fund result in a reduction in the net asset value of the fund’s shares. Investors should consider the tax implications of buying shares just prior to a distribution. The price of shares purchased at that time includes the amount of the forthcoming distribution. Those purchasing just prior to a distribution will subsequently receive a partial return of their investment capital upon payment of the distribution, which will be taxable to them. Redemptions and exchanges of fund shares — Redemptions of shares, including exchanges for shares of other Capital Private Client Services Funds, may result in federal, state and local tax consequences (gain or loss) to the shareholder. Any loss realized on a redemption or exchange of shares of the fund will be disallowed to the extent substantially identical shares are reacquired within the 61-day period beginning 30 days before and ending 30 days after the shares are disposed of. Any loss disallowed under this rule will be added to the shareholder’s tax basis in the new shares purchased. Tax consequences applicable to tax-exempt funds — Interest on the municipal securities purchased by the Municipal Bond Funds is believed to be free from regular federal income tax based on opinions issued by bond counsel. However, there is no guarantee that the opinion is correct or that the IRS will agree with the opinion. If interest on a municipal security is not free from regular federal income tax, then the interest on that security would become taxable. If this were to happen, dividends derived from this interest may be taxable to shareholders. By meeting certain requirements of the Code, the Municipal Bond Funds qualify to pay exempt-interest dividends to shareholders. These exempt-interest dividends are derived from interest income exempt from regular federal income tax, and are not subject to regular federal income tax when they are distributed to fund shareholders. In addition, to the extent that exempt-interest dividends are derived from interest on obligations of a state or its political subdivisions, or from interest on qualifying U.S. territorial obligations (including qualifying obligations of Puerto Rico, the U.S. Virgin Islands or Guam), they also may be exempt from that state's personal income taxes. Distributions paid by a tax-exempt fund that are designated as exempt-interest dividends will not be subject to regular federal income tax. Exempt-interest dividends paid by the fund will be reported to both the IRS and shareholders of the fund. Page 49 Private activity bonds are bonds that, although federally tax-exempt, are used for purposes other than those generally performed by governmental units and that benefit non-governmental entities. Interest on certain private activity bonds, while exempt from regular federal income tax, is a preference item for taxpayers when determining their alternative minimum tax under the Code and under the income tax provisions of several states. The price of a bond purchased after its original issuance may reflect market discount which, depending on the particular circumstances, may result in the fund recognizing taxable ordinary income. In determining whether a bond is purchased with market discount, certain de minimis rules apply. Tax consequences of investments in non-U.S. securities — Dividend and interest income received by a fund from sources outside the United States may be subject to withholding and other taxes imposed by such foreign jurisdictions. Tax conventions between certain countries and the United States, however, may reduce or eliminate these foreign taxes. Some foreign countries impose taxes on capital gains with respect to investments by foreign investors. If more than 50% of the value of the total assets of the fund at the close of the taxable year consists of securities of foreign corporations, the fund may elect to pass through to shareholders the foreign taxes paid by the fund. If such an election is made, shareholders may claim a credit or deduction on their federal income tax returns for, and will be required to treat as part of the amounts distributed to them, their pro rata portion of qualified taxes paid by the fund to foreign countries. The application of the foreign tax credit depends upon the particular circumstances of each shareholder. Foreign currency gains and losses, including the portion of gain or loss on the sale of debt securities attributable to fluctuations in foreign exchange rates, are generally taxable as ordinary income or loss. These gains or losses may increase or decrease the amount of dividends payable by the fund to shareholders. A fund may elect to treat gain and loss on certain foreign currency contracts as capital gain and loss instead of ordinary income or loss. If the fund invests in stock of certain passive foreign investment companies (PFICs), the fund intends to mark-to-market these securities and recognize any gains at the end of its fiscal and excise tax years. Deductions for losses are allowable only to the extent of any previously recognized gains. Both gains and losses will be treated as ordinary income or loss, and the fund is required to distribute any resulting income. If the fund is unable to identify an investment as a PFIC security and thus does not make a timely mark-to-market election, the fund may be subject to adverse tax consequences. Page 50 Other tax considerations — After the end of each calendar year, individual shareholders holding fund shares in taxable accounts will receive a statement of the federal income tax status of all distributions. Shareholders of the fund also may be subject to state and local taxes on distributions received from the fund. For fund shares acquired on or after January 1, 2012, the fund is required to report cost basis information for redemptions, including exchanges, to both shareholders and the IRS. Under the backup withholding provisions of the Code, the fund generally will be required to withhold federal income tax on all payments (other than exempt-interest dividends) made to a shareholder if the shareholder either does not furnish the fund with the shareholder’s correct taxpayer identification number or fails to certify that the shareholder is not subject to backup withholding. Backup withholding also applies if the IRS notifies the shareholder or the fund that the taxpayer identification number provided by the shareholder is incorrect or that the shareholder has previously failed to properly report interest or dividend income. The foregoing discussion of U.S. federal income tax law relates solely to the application of that law to U.S. persons (i.e., U.S. citizens and legal residents and U.S. corporations, partnerships, trusts and estates). Each shareholder who is not a U.S. person should consider the U.S. and foreign tax consequences of ownership of shares of the fund, including the possibility that such a shareholder may be subject to a U.S. withholding tax at a rate of 30% (or a lower rate under an applicable income tax treaty) on dividend income received by the shareholder. Page 51 Purchase and exchange of shares Shares of the fund are available to clients of Capital Group Private Client Services, a division of Capital Guardian Trust Company and Capital Guardian Trust Company of Nevada, the trust’s trustees and officers, and the fund’s portfolio managers. Shares are also available to former shareholders of Endowments – Growth and Income Portfolio, who obtained shares of Capital U.S. Equity Fund in connection with the acquisition of Endowments – Growth and Income Portfolio by Capital U.S. Equity Fund. Shares may be made available to other individuals if the investment adviser determines it is appropriate. As described in the fund’s prospectus, please contact your Capital Group Private Client Services investment counselor or the fund’s transfer agent to purchase shares. Page 52 Selling shares The methods for selling (redeeming) shares are described more fully in the prospectus. If you wish to sell your shares, please contact your Capital Group Private Client Services investment counselor or the fund’s transfer agent. A signature guarantee may be required for certain redemptions. In such an event, your signature may be guaranteed by a domestic stock exchange or the Financial Industry Regulatory Authority, bank, savings association or credit union that is an eligible guarantor institution. Capital Group Private Client Services reserves the right to require a signature guarantee on any redemptions. Additional documentation may be required for sales of shares held in corporate, partnership or fiduciary accounts. Redemption proceeds will not be mailed until sufficient time has passed to provide reasonable assurance that checks or drafts (including certified or cashier’s checks) for shares purchased have cleared (which may take up to 10 business days from the purchase date). Except for delays relating to clearance of checks for share purchases or in extraordinary circumstances (and as permissible under the 1940 Act), sale proceeds will be paid on or before the seventh day following receipt and acceptance of an order. Interest will not accrue or be paid on amounts that represent uncashed distribution or redemption checks. Redemption of shares — The trust’s declaration of trust permits the trust to direct the Transfer Agent to redeem the shares of any shareholder for their then current net asset value per share if at such time the shareholder of record owns shares having an aggregate net asset value of less than the minimum initial investment amount required of new shareholders as set forth in the trust’s current registration statement under the 1940 Act, and subject to such further terms and conditions as the board of trustees of the trust may from time to time adopt. While payment of redemptions normally will be in cash, the trust’s declaration of trust permits payment of the redemption price wholly or partly with portfolio securities or other fund assets under conditions and circumstances determined by the trust’s board of trustees. For example, redemptions could be made in this manner if the board determined that making payments wholly in cash over a particular period would be unfair and/or harmful to other fund shareholders. Frequent trading of fund shares — As noted in the prospectus, certain redemptions may trigger a purchase block lasting 30 calendar days under the fund’s “purchase blocking policy.” Under this policy, systematic redemptions will not trigger a purchase block and systematic purchases will not be prevented where the transaction is identified as a systematic redemption or purchase. For purposes of this policy, systematic redemptions include, for example, regular periodic automatic redemptions. Systematic purchases include, for example, regular periodic automatic purchases and automatic reinvestments of dividends and capital gain distributions. Generally, purchases and redemptions will not be considered “systematic” unless the transaction is pre-scheduled for a specific date. Other potentially abusive activity — In addition to implementing purchase blocks, the fund will monitor for other types of activity that could potentially be harmful to the fund — for example, short-term trading activity in multiple funds. When identified, Capital Group Private Client Services will request that the shareholder discontinue the activity. If the activity continues, Page 53 Capital Group Private Client Services will freeze the shareholder account to prevent all activity other than redemptions of fund shares. Telephone purchases, redemptions and exchanges — By using the telephone purchase, redemption and/or exchange options, you agree to hold the fund, Capital Guardian Trust Company (“CGTC”), any of its affiliates or mutual funds managed by such affiliates, the fund’s transfer agent and each of their respective directors, trustees, officers, employees and agents harmless from any losses, expenses, costs or liabilities (including attorney fees) that may be incurred in connection with the exercise of these privileges. Generally, all shareholders are automatically eligible to use these services. However, you may elect to opt out of these services by writing CGTC (you may also reinstate them at any time by writing CGTC). If CGTC does not employ reasonable procedures to confirm that the instructions received from any person with appropriate account information are genuine, it and/or the fund may be liable for losses due to unauthorized or fraudulent instructions. In the event that shareholders are unable to reach the fund by telephone because of technical difficulties, market conditions or a natural disaster, redemption and exchange requests may be made in writing only. Share certificates — Shares are credited to your account. The fund does not issue share certificates. Page 54 General information Custodian of assets — Securities and cash owned by the fund, including proceeds from the sale of shares of the fund and of securities in the fund’s portfolios, are held by State Street Bank and Trust Company, as Custodian. If the fund holds securities of issuers outside the U.S., the Custodian may hold these securities pursuant to sub-custodial arrangements in banks outside the U.S. or branches of U.S. banks outside the U.S. The principal office of State Street Bank and Trust Company is located at One Lincoln Street Boston, MA 02111. Transfer agent services — State Street Bank and Trust Company maintains the records of shareholder accounts, processes purchases and redemptions of the fund’s shares, acts as dividend and capital gain distribution disbursing agent, and performs other related shareholder service functions. The principal office of State Street Bank and Trust Company is located at One Lincoln Street Boston, MA 02111. State Street Bank and Trust Company was paid a fee of $65,000 for the 2011 fiscal year for transfer agency services provided to the Municipal Bond Funds and the Core Bond Fund. Fund accounting — State Street Bank and Trust Company provides fund accounting services and net asset value calculations for the fund. The principal office of State Street Bank and Trust Company is located at One Lincoln Street Boston, MA 02111. State Street Bank and Trust Company was paid fees of $117,000 and $253,000 for accounting and administrative services provided to the Municipal Bond Funds and the Core Bond Fund in the 2010 and 2011 fiscal years. Administration – State Street Bank and Trust Company provides certain administrative services to the fund. The principal office of State Street Bank and Trust Company is located at One Lincoln Street Boston, MA 02111. Independent registered public accounting firm — Deloitte & Touche LLP, 695 Town Center Drive, Costa Mesa, CA 92626, serves as the fund’s independent registered public accounting firm, providing audit services, preparation of tax returns and review of certain documents to be filed with the SEC. The selection of the fund’s independent registered public accounting firm is reviewed and determined annually by the board of trustees. Independent legal counsel — Bingham McCutchen, LLP, 355 South Grand Avenue, Suite 4400, Los Angeles, CA 90071 serves as independent legal counsel (“counsel”) for the fund and for independent trustees in their capacities as such. A determination with respect to the independence of the fund’s counsel will be made at least annually by the independent trustees of the fund, as prescribed by the 1940 Act and related rules. Codes of ethics — The trust and Capital Guardian Trust Company and its affiliated companies, including the fund’s Principal Underwriter, have adopted codes of ethics that allow for personal investments, including securities in which the fund may invest from time to time. These codes include a ban on acquisitions of securities pursuant to an initial public offering; restrictions on acquisitions of private placement securities; preclearance and reporting requirements; review of duplicate confirmation statements; annual recertification of compliance with codes of ethics; blackout periods on personal investing for certain investment personnel; ban on short-term trading profits for investment personnel; limitations on service as a director of publicly traded companies; disclosure of personal securities transactions; and policies regarding political contributions. Page 55 Other information — The trust reserves the right to modify the privileges described in this statement of additional information at any time. Capital Core Municipal Fund Determination of net asset value, redemption price — October 31, 2011 Net asset value and redemption price per share (Net assets divided by shares outstanding) Capital Short-Term Municipal Fund Determination of net asset value, redemption price — October 31, 2011 Net asset value and redemption price per share (Net assets divided by shares outstanding) Capital California Core Municipal Fund Determination of net asset value, redemption price — October 31, 2011 Net asset value and redemption price per share (Net assets divided by shares outstanding) Capital California Short-Term Municipal Fund Determination of net asset value, redemption price — October 31, 2011 Net asset value and redemption price per share (Net assets divided by shares outstanding) Capital Core Bond Fund Determination of net asset value, redemption price — October 31, 2011 Net asset value and redemption price per share (Net assets divided by shares outstanding) Page 56 Capital Global Equity Fund Determination of net asset value, redemption price — October 31, 2011 Net asset value and redemption price per share (Net assets divided by shares outstanding) Capital Non-U.S. Equity Fund Determination of net asset value, redemption price — October 31, 2011 Net asset value and redemption price per share (Net assets divided by shares outstanding) Capital U.S. Equity Fund Determination of net asset value, redemption price — October 31, 2011 Net asset value and redemption price per share (Net assets divided by shares outstanding) Page 57 Appendix The following descriptions of debt security ratings are based on information provided by Moody’s Investors Service and Standard & Poor’s. Description of bond ratings Moody’s Municipal long-term rating definitions Aaa Issuers or issues rated Aaa demonstrate the strongest creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Aa Issuers or issues rated Aa demonstrate very strong creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. A Issuers or issues rated A present above-average creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Baa Issuers or issues rated Baa represent average creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Ba Issuers or issues rated Ba demonstrate below-average creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. B Issuers or issues rated B demonstrate weak creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Caa Issuers or issues rated Caa demonstrate very weak creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Ca Issuers or issues rated Ca demonstrate extremely weak creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. C Issuers or issues rated C demonstrate the weakest creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Note: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating category from Aa through Caa. The modifier 1 indicates that the issuer or obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Page 58 Standard & Poor’s Long-term issue credit ratings AAA An obligation rated AAA has the highest rating assigned by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated AA differs from the highest-rated obligations only to a small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. A An obligation rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated BBB exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C Obligations rated BB, B, CCC, CC, and C are regarded as having significant speculative characteristics. BB indicates the least degree of speculation and C the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated BB is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B An obligation rated B is more vulnerable to nonpayment than obligations rated BB, but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated CCC is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated CC is currently highly vulnerable to nonpayment. Page 59 C A C rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the C rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument’s terms or when preferred stock is the subject of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. D An obligation rated D is in payment default. The D rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The D rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. An obligation’s rating is lowered to D upon completion of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. Plus (+) or minus (–) The ratings from AA to CCC may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. NR This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor’s does not rate a particular obligation as a matter of policy. Page 60 Description of note ratings Moody’s Municipal short-term debt ratings MIG 1 This designation denotes superior credit quality. Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2 This designation denotes strong credit quality. Margins of protection are ample, although not as large as in the preceding group. MIG 3 This designation denotes acceptable credit quality. Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG This designation denotes speculative-grade credit quality. Debt instruments in this category may lack sufficient margins of protection. Page 61 Standard & Poor’s Short-term issue credit ratings SP-1 Strong capacity to pay principal and interest. An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3 Speculative capacity to pay principal and interest. Page 62 Description of commercial paper ratings Moody’s Commercial paper ratings (highest three ratings) P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. Standard & Poor’s Commercial paper ratings (highest three ratings) A-1 A short-term obligation rated A-1 is rated in the highest category by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated A-2 is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated A-3 exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Page 63 Fitch Ratings, Inc. Long-term credit ratings AAA Highest credit quality. ‘AAA’ ratings denote the lowest expectation of credit risk. They are assigned only in case of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA Very high credit quality. ‘AA’ ratings denote expectations of very low credit risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A High credit quality. ‘A’ ratings denote expectations of low credit risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to changes in circumstances or in economic conditions than is the case for higher ratings. BBB Good credit quality. ‘BBB’ ratings indicate that there is currently expectations of low credit risk. The capacity for payment of financial commitments is considered adequate but adverse changes in circumstances and economic conditions are more likely to impair this capacity. This is the lowest investment grade category. BB Speculative. ‘BB’ ratings indicate that there is a possibility of credit risk developing, particularly as the result of adverse economic change over time; however, business or financial alternatives may be available to allow financial commitments to be met. Securities rated in this category are not investment grade. B Highly speculative. · For issuers and performing obligations, ‘B’ ratings indicate that significant credit risk is present, but a limited margin of safety remains. Financial commitments are currently being met; however, capacity for continued payment is contingent upon a sustained, favorable business and economic environment. · For individual obligations, may indicate distressed or defaulted obligations with potential for extremely high recoveries. Such obligations would possess a Recovery Rating of ‘R1’ (outstanding). CCC · For issuers and performing obligations, default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. · For individual obligations, may indicate distressed or defaulted obligations with potential for average to superior levels of recovery. Differences in credit quality Page 64 · may be denoted by plus/minus distinctions. Such obligations typically would possess a Recovery Rating of ‘R2’ (superior), or ‘R3’ (good) or ‘R4’ (average). CC · For issuers and performing obligations, default of some kind appears probable. · For individual obligations, may indicate distressed or defaulted obligations with a Recovery Rating of ‘R4’ (average) or ‘R5’ (below average). C · For issuers and performing obligations, default is imminent. · For individual obligations, may indicate distressed or defaulted obligations with potential for below-average to poor recoveries. Such obligations would possess a Recovery Rating of ‘R6’ (poor). RD Indicates an entity that has failed to make due payments (within the applicable grace period) on some but not all material financial obligations, but continues to honor other classes of obligations. D Indicates an entity or sovereign that has defaulted on all of its financial obligations. Default generally is defined as one of the following: · failure to make payment of principal and/or interest under the contractual terms of the rated obligation; · the bankruptcy filings, administration, receivership, liquidation or other winding-up or cessation of the business of an issuer/obligor; or · the distressed exchange of an obligation, where creditors were offered securities with diminished structural or economic terms compared with the existing obligation to avoid an imminent or inevitable default. The modifiers “+” or “–” may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the ‘AAA’ Long-term rating category, or categories below ‘B’. Page 65 Capital Core Municipal Fund October 31, 2011 [begin pie chart] Investment portfolio - quality ratings* AAA/Aaa 20.85 % AA/Aa A/A2 BAA/Baa Unrated *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's Standard & Poor's and/or Fitch as an indication of an issuer's credit-worthiness. If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" at left), the investment advisor performs its own credit analysis and assigns comparable ratings that are used for compliance and fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Capital Core Municipal Fund Schedule of Investments at October 31, 2011 Principal amount Market value Percent of net assets Bonds & notes - 93.28% Alabama - 2.73% Alabama Public School & College Auth., Sales Tax Rev. Ref. Bonds, Series A: 5.00%, 05/01/15 $ % 5.00%, 05/01/17 Courtland Ind. Dev. Board, Ind. Rev. Ref. Bonds, Series A, 5.00%, 11/01/13 Mobile Ind. Dev. Board, Ind. Imps. Rev. Bonds (Mandatory Put 03/19/15 @ 100), 5.00%, 06/01/341 Univ. of Alabama, Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 09/01/18 Alaska - 0.04% City of Anchorage, G.O. Public Imps. Prop. Tax Bonds, Series A, 4.00%, 08/01/12 Arizona - 3.67% Arizona Health Facs. Auth., Health Care Facs. Imps. Rev. Bonds (Mandatory Put 02/02/15 @ 100), 0.99%, 02/01/421 Arizona School Facs. Board, School Imps. Certs. of Part. Lease Rev. Bonds, 5.00%, 09/01/14 Glendale Ind. Dev. Auth., College & Univ. Rev. Ref. Bonds, 5.25%, 05/15/18 Maricopa County Ind. Dev. Auth., Health Care Facs. Rev. Ref. Bonds (Mandatory Put 07/02/12 @ 100), 5.00%, 07/01/251 Phoenix Civic Imp. Corp., Port, Airport, & Marina Rev. Ref. Bonds, Series A: 5.00%, 07/01/16 5.00%, 07/01/20 Phoenix Civic Imp. Corp., Sewer Rev. Ref. Bonds, 5.50%, 07/01/24 Salt River Project Agricultural Imps. & Power Dist., Energy Res. Auth. Rev. Ref. Bonds, Series B, 5.00%, 12/01/17 California - 6.86% Abag Fin. Auth. for Nonprofit Corps., Health Care Facs. Rev. Ref. Bonds (CA Mtg. Ins.), 4.00%, 05/15/16 Anaheim Public Fncg. Auth., Energy Res. Auth. Rev. Ref. Bonds (NATL-RE Insured), 4.00%, 10/01/17 Bay Area Toll Auth., Highway Tolls Rev. Ref. Bonds, Series F, 5.00%, 04/01/22 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 11/15/19 California Muni. Fin. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 07/01/18 California Muni. Fin. Auth., Res. Recovery Rev. Imps. Bonds (Mandatory Put 01/03/12 @ 100), 0.90%, 09/01/211 California Pollution Control Fncg. Auth., Res. Recovery Rev. Ref. Bonds, Series B (Mandatory Put 11/01/11 @ 100), 1.125%, 08/01/241,2 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series L, 5.00%, 05/01/17 California State Dept. of Water Ress., Water Rev. Ref. Bonds (Escrowed to Maturity) (FGIC Insured), 5.00%, 12/01/12 5 5 — California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 04/01/13 California Statewide Comms. Dev. Auth., Misc. Rev. Bonds, 5.00%, 06/15/13 City & County of San Francisco, Health Care Imps. Certs. of Part. Lease Bonds, Series A, 5.00%, 04/01/17 City of Los Angeles, Sewer Rev. Ref. Bonds, Sub-Series A (NATL-RE Insured), 5.00%, 06/01/27 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Bonds, Series A-1 (AGM Insured), 5.00%, 07/01/12 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/18 Los Angeles Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series I, 5.00%, 07/01/14 Northern California Gas Auth. No. 1, Natural Gas Util. Imps. Rev. Bonds, 0.879%, 07/01/191 81 Northern California Power Agcy., Energy Res. Auth. Imps. Rev. Bonds, Series A, 4.00%, 06/01/14 Roseville City School Dist., G.O. School Imps. Prop. Tax Bonds, Series B (NATL-RE FGIC Insured), 5.00%, 08/01/12 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (NATL-RE Insured), 5.00%, 08/15/17 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (Pre-refunded with St. & Loc. Govt. Series to 08/15/2013 @ 100), (NATL-RE Insured), 5.00%, 08/15/17 San Jose Redev. Agcy., Tax Allocation Rev. Ref. Bonds (NATL-RE Insured), 4.54%, 08/01/18 Santa Ana Comm. Redev. Agcy., Tax Allocation Rev. Ref. Bonds, 5.25%, 09/01/19 State of California, G.O. General Fund Ref. Notes (NATL-RE Insured), 5.00%, 06/01/15 State of California, G.O. General Fund Ref. Notes (Pre-refunded with St. & Loc. Govt. Series to 02/01/12 @ 100), 5.00%, 02/01/27 State of California, G.O. Sales Tax Rev. Bonds, Series A, 5.25%, 07/01/21 Tuolumne Wind Project Auth., Energy Res. Auth. Imps. Rev. Bonds, Series A, 5.25%, 01/01/24 Colorado - 1.70% City & County of Denver, Port, Airport & Marina Rev. Ref. Bonds, Series A, 5.25%, 11/15/28 City & County of Denver, Port, Airport & Marina Rev. Ref. Bonds, Series A (NATL-RE FGIC Insured), 5.00%, 11/15/17 Colorado Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 11/15/13 Colorado Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds (Pre-refunded with U.S. Treasury Obligations to 11/15/16 @ 100), 5.125%, 11/15/171 Colorado Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series B, 5.00%, 01/01/17 Regional Trans. Dist., Transit Imps. Cert. of Part. Lease Bonds, Series A, 5.00%, 06/01/18 District of Columbia - 1.25% Metropolitan Washington Airports Auth., Port, Airport & Marina Imps. Rev. Bonds, Series A, 3.50%, 10/01/18 Metropolitan Washington Airports Auth., Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 10/01/12 Washington Convention Center Auth., Hotel Occupancy Tax Rev. Bonds, Series A (AMBAC Insured), 5.00%, 10/01/15 Florida - 15.16% Citizens Prop. Insurance Corp., Cash Flow Mgmt. Misc. Rev. Bonds, Series A-1: 5.00%, 06/01/13 5.00%, 06/01/16 5.25%, 06/01/17 6.00%, 06/01/16 City of Cape Coral, Water Rev. Ref. Bonds, 5.00%, 10/01/18 City of Clearwater, Water Rev. Ref. Bonds, Series B, 5.00%, 12/01/18 City of Fort Lauderdale, Water Util. Imps. Rev. Bonds (NATL-RE Insured), 4.00%, 09/01/16 City of Jacksonville, Sales Tax Rev. Ref. Bonds, 5.00%, 10/01/19 City of Tampa, Health Care Facs. Rev. Ref. Bonds: 5.00%, 11/15/16 5.00%, 11/15/17 County of Broward, Water Util. Imps. Rev. Bonds, Series A, 2.40%, 10/01/14 County of Miami-Dade, Port, Airport & Marina Imps. Rev. Bonds, Series B, 5.00%, 10/01/18 County of Miami-Dade, Water Rev. Ref. Bonds, Series C, 4.00%, 10/01/13 County of Saint Johns, Water Rev. Ref. Bonds (AGM Insured), 5.00%, 06/01/16 Florida Housing Fin. Corp., Loc. or GTD Housing Rev. Bonds (GNMA/FNMA/FHLMC Insured), 5.00%, 07/01/28 Florida Housing Fin. Corp., Loc. or GTD Housing Rev. Bonds, Series B, 4.50%, 01/01/29 Florida Housing Fin. Corp., Loc. or GTD Housing Rev. Bonds, Series B (GNMA/FNMA/FHLMC Insured), 4.50%, 01/01/29 Florida Hurricane Catastrophe Fund Fin. Corp., Misc. Purposes Rev. Bonds, Series A: 5.00%, 07/01/14 5.00%, 07/01/15 5.00%, 07/01/16 Florida Muni. Power Agcy., Misc. Rev. Ref. Bonds, Series A, 5.00%, 10/01/20 Florida State Board of Edu., Misc. Rev. Ref. Bonds, Series E: 5.00%, 07/01/15 5.00%, 07/01/16 Florida State Dept. of Environmental Protection, Public Imps. Misc. Taxes Rev. Bonds, Series B, 5.00%, 07/01/19 Florida State Dept. of Environmental Protection, Sales Tax Rev. Ref. Bonds, Series A (AGM Insured), 5.50%, 07/01/12 Florida State Dept. of Trans., Highway Imps. Rev. Bonds, Series B, 5.00%, 07/01/14 Florida Water Pollution Control Fncg. Corp., Pollution Control Misc. Rev. Bonds, Series A: 3.00%, 01/15/14 5.00%, 01/15/20 5.00%, 01/15/23 Fort Pierce Utils. Auth., Energy Res. Auth. Rev. Ref. Bonds(AMBAC Insured), 5.00%, 10/01/14 Hillsborough County Ind. Dev. Auth., Res. Recovery Rev. Ref. Bonds (Mandatory Put 03/15/12 @ 100) (AMBAC Insured), 5.00%, 12/01/341 JEA, Energy Res. Auth. Imps. Rev. Bonds, 5.50%, 10/01/29 JEA, Water Util. Imps. Rev. Bonds, Series A, 5.00%, 10/01/26 Miami-Dade County Expressway Auth., Highway Tolls Rev. Ref. Bonds (NATL-RE FGIC Insured), 5.125%, 07/01/25 Miami-Dade County Expressway Auth., Highway Tolls Rev. Ref. Bonds, Series A (Assured GTY Insured): 3.00%, 07/01/15 3.00%, 07/01/16 Miami-Dade County School Board, School Imps. Certs. of Part. Lease Bonds, Series B (AMBAC Insured), 4.00%, 11/01/15 Orange County Health Facs. Auth., Health Care Facs. Imps. Rev. Bonds, 5.00%, 10/01/12 Orlando Utils. Commission, Multiple Util. Rev. Ref. Bonds, Series C: 5.00%, 10/01/12 5.00%, 10/01/17 Orlando Utils. Commission, Water Rev. Ref. Bonds, Series B, 5.00%, 10/01/23 Saint Johns County School Board, School Imps. Certs. of Part. Lease Bonds (NATL-RE Insured), 4.50%, 07/01/12 South Broward Hospital Dist., Health Care Facs. Rev. Ref. Bonds (NAT-RE Insured), 5.00%, 05/01/21 Tampa Bay Water, Water Rev. Ref. Bonds, Series B, 5.00%, 10/01/18 Georgia - 4.19% Appling County Dev. Auth., Rev. Bonds (Mandatory Put 03/01/13 @ 100), Series A, 2.50%, 01/01/381 Burke County Dev. Auth., Pollution Control Res. Recovery Rev. Bonds, 7.00%, 01/01/23 City of Atlanta, Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 01/01/17 DeKalb County Hospital Auth., Health Care Facs. Imps. Rev. Bonds, 5.25%, 09/01/20 DeKalb Private Hospital Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 11/15/24 Georgia State Road & Tollway Auth., Fuel Sales Tax Rev. Ref. Bonds, Series A: 5.00%, 06/01/12 5.00%, 03/01/16 Georgia State Road & Tollway Auth., Highway Imps. Misc. Taxes Rev. Bonds, Series A: 5.00%, 06/01/12 5.00%, 06/01/18 Gwinnett County Dev. Auth., Certs. of Part. Lease Ref. Bonds (NATL-RE Insured), 5.00%, 01/01/16 Main Street Natural Gas Inc., Energy Res. Auth. Imps. Rev. Bonds, Series B, 5.00%, 03/15/12 Muni. Electric Auth. of Georgia, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 11/01/19 Muni. Electric Auth. of Georgia, Energy Res. Auth. Rev. Ref. Bonds, Sub-Series A, 5.00%, 01/01/21 Muni. Electric Auth. of Georgia, Energy Res. Auth. Rev. Ref. Bonds, Sub-Series D, 4.00%, 01/01/12 Public Gas Partners Inc., Natural Gas Rev. Ref. Bonds, Series A, 5.00%, 10/01/13 Thomasville Hospital Auth., Health Care Facs. Imps. Rev. Bonds, 3.25%, 11/01/14 Hawaii - 0.51% State of Hawaii, G.O. Prop. Tax Ref. Bonds, Series DT, 5.00%, 11/01/19 State of Hawaii, Port, Airport & Marina Rev. Ref. Bonds, Series A, 5.00%, 07/01/22 Illinois - 4.64% Chicago Board of Edu., G.O. Prop. Tax Ref. Bonds, Series A (NATL-RE Insured), 5.00%, 12/01/16 City of Chicago, Port, Airport & Marina Imps. Rev. Bonds, Series A, 4.00%, 01/01/17 City of Chicago, Port, Airport & Marina Imps. Rev. Bonds, Series C (Assured GTY Insured), 5.25%, 01/01/22 Illinois Fin. Auth., College & Univ. Imps. Rev. Bonds, 5.00%, 10/01/22 Illinois Fin. Auth., College & Univ. Imps. Rev. Bonds, Series B-2 (Mandatory Put 02/12/15 @ 100), 1.875%, 07/01/361 Illinois Fin. Auth., Health Care Facs. Imps. Rev. Bonds (Mandatory Put 07/01/14 @ 100), 4.375%, 11/15/221 Illinois Fin. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 08/15/15 Illinois Fin. Auth., Rec. Facs. Imps. Rev. Bonds (Mandatory Put 11/01/11 @ 100), 4.05%, 11/01/361 Illinois Housing Dev. Auth., Housing Rev. Ref. Bonds, Series G: 4.10%, 01/01/13 70 70 4.10%, 07/01/13 Illinois State Toll Highway Auth., Highway Imps. Rev. Bonds, Series A (AGM Insured), 5.00%, 01/01/15 Illinois State Toll Highway Auth., Highway Tolls. Rev. Ref. Bonds, Series A, 5.50%, 01/01/15 Metropolitan Pier & Exposition Auth., Port, Airport & Marina Imps. Hotel Occupancy Tax Rev. Bonds (NATL-RE FGIC Insured): 5.375%, 06/01/12 5.375%, 06/01/13 Regional Trans. Auth., Sales Tax Rev. Ref. Bonds, Series A (AGM G.O. of Auth. Insured), 5.00%, 06/01/18 State of Illinois, G.O. Misc. Rev. Ref. Bonds, Series B, 5.25%, 01/01/21 Univ. of Illinois, Certs. of Part. Lease Rev. Ref. Bonds, Series A (AGM Insured), 5.25%, 10/01/24 Indiana - 1.33% Indiana Fin. Auth., Health Care Facs. Imps. Rev. Bonds, Series D, 5.50%, 11/15/11 Indiana Fin. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 5.50%, 05/01/24 Indiana Fin. Auth., Health Care Facs. Rev. Ref. Bonds, Series B, 5.00%, 02/15/20 Indiana Fin. Auth., Lease Rev. Ref. Bonds, Series A-1, 5.00%, 11/01/12 Indiana Fin. Auth., Sewer Imps. Prop. Tax Bonds, Series A, 5.00%, 10/01/17 Purdue Univ., Certs. of Part. Lease Rev. Ref. Bonds, 5.00%, 07/01/15 Iowa - 0.14% Iowa Fin. Auth., Water Util. Imps. Misc. Rev. Bonds, 5.00%, 08/01/19 Kansas - 0.05% Kansas State Dept. of Trans., Highway Fuel Sales Tax Rev. Ref. Bonds, Series A, 5.00%, 09/01/15 Kentucky - 0.97% Kentucky Higher Edu. Student Ln. Corp., Student Ln. Rev. Bonds, Series 1-Class A-1 (GTD St. Lns. Insured), 0.754%, 05/01/201 Kentucky Housing Corp., St. Single Family Housing Rev. Bonds, Series B, 5.00%, 07/01/27 Louisiana - 0.63% Louisiana Office Facs. Corp., Lease Rev. Ref. Bonds, 5.00%, 03/01/16 Louisiana Public Facs. Auth., Health Care Facs. Imps. Rev. Ref. Bonds, Series B, 5.25%, 05/15/27 State of Louisiana, Highway Imps. Fuel Sales Tax Rev. Bonds, Series A-1 (Mandatory Put 06/01/13 @ 100), 0.89%, 05/01/431 Maryland - 0.09% State of Maryland, G.O. Public Imps. Misc. Tax Rev. Bonds, 5.00%, 03/01/15 Univ. System of Maryland, College & Univ. Imps. Rev. Ref. Bonds, Series D, 3.00%, 04/01/13 Massachusetts - 2.47% City of Boston, G.O. Public Imps. Prop. Tax Bonds, Series A, 5.00%, 04/01/16 Massachusetts Bay Trans. Auth., Sales Tax Rev. Ref. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/15 @ 100), 5.00%, 07/01/25 Massachusetts Bay Trans. Auth., Sales Tax Rev. Ref. Bonds, Series C, 5.00%, 07/01/19 Massachusetts Dev. Fin. Agcy., College & Univ. Imps. Rev. Bonds, Series A, 5.00%, 01/01/15 Massachusetts Dev. Fin. Agcy., College & Univ. Rev. Ref. Bonds, Series B-3, 5.00%, 01/01/23 Massachusetts Health & Edu. Facs. Auth., College & Univ. Imps. Rev. Bonds, Series A, 5.00%, 12/15/25 Massachusetts Health & Edu. Facs. Auth., College & Univ. Imps. Rev. Bonds, Series O, 6.00%, 07/01/36 Massachusetts Health & Edu. Facs. Auth., Health Care Facs. Imps. Rev. Bonds, Series K (Mandatory Put 07/01/13 @ 100), 5.00%, 07/01/391 Massachusetts Housing Fin. Agcy., Loc. or GTD Housing Rev. Ref. Bonds, Series A, 2.00%, 06/01/13 Massachusetts State Water Pollution Abatement, Water Rev. Ref. Bonds, 5.00%, 08/01/14 Michigan - 2.51% Kent Hospital Fin. Auth., Health Care Facs. Rev. Ref. Bonds, Series A (Mandatory Put 01/15/12 @ 100), 5.00%, 01/15/471 Michigan State Hospital Fin. Auth., Health Care Facs. Rev. Ref. Bonds, 4.00%, 11/15/13 Michigan State Univ., College & Univ. Imps. Rev. Ref. Bonds, Series C, 5.00%, 08/15/17 Michigan Strategic Fund, Energy Res. Auth. Rev. Ref. Bonds, 5.625%, 07/01/20 State of Michigan, G.O. Misc. Rev. Ref. Bonds, Series A, 5.00%, 05/01/13 Univ. of Michigan, College & Univ. Imps. Rev. Ref. Bonds, Series A: 4.00%, 04/01/12 5.00%, 04/01/16 Univ. of Michigan, College & Univ. Imps. Rev. Ref. Bonds, Series C, 4.00%, 04/01/15 Wayne County Airport Auth., Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 12/01/17 Wayne State Univ., College & Univ. Rev. Ref. Bonds (AGM Insured), 5.00%, 11/15/16 Minnesota - 0.43% Minnesota Housing Fin. Agcy., Housing Rev. Bonds (GNMA/FNMA/FHLMC COLL Insured), 4.25%, 07/01/28 Mississippi - 1.24% Jackson State Univ. Educ. Building Corp., College & Univ. Imps. Lease Rev. Bonds (Mandatory Put 03/01/15 @ 100) (AGM Insured), 5.00%, 03/01/341 Mississippi Business Fin. Corp., Energy Res. Auth. Imps. Rev. Bonds, 0.70%, 05/01/371 Missouri - 0.16% I-470 & 350 Trans. Dev. Dist., Sales Tax Rev. Ref. Bonds (Radian Insured), 4.60%, 06/01/29 75 73 Lees Summit Ind. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 08/15/14 Missouri State Environmental Imps. & Energy Ress. Auth, Water Rev. Ref. Bonds, Series A, 5.00%, 01/01/19 Nebraska - 0.48% Nebraska Public Power Dist., Misc. Rev. Ref. Bonds, Series A, 4.00%, 01/01/14 Nevada - 3.13% Clark County School Dist., G.O. Public Imps. Rev. Bonds (AGM Insured), 5.50%, 06/15/15 County of Clark, Port, Airport & Marina Imps. Rev. Bonds, Series D, 5.00%, 07/01/16 County of Clark, Port, Airport & Marina Rev. Ref. Bonds, 5.00%, 07/01/17 County of Clark, Port, Airport & Marina Rev. Ref. Bonds, Series E-2, 5.00%, 07/01/12 County of Clark, Sales Tax Rev. Bonds, Series B, 4.00%, 07/01/18 Nevada System of Higher Edu., College & Univ. Imps. Rev. Ref. Bonds, Series B (AMBAC Insured), 5.00%, 07/01/14 New Jersey - 4.00% New Jersey Econ. Dev. Auth., Lease Rev. Ref. Bonds: 4.00%, 12/15/15 5.00%, 12/15/17 New Jersey Educ. Facs. Auth., College & Univ. Imps. Rev. Ref. Bonds, Series K, 5.00%, 07/01/14 New Jersey Educ. Facs. Auth., Lease Rev. Ref. Bonds, Series A, 4.00%, 09/01/14 New Jersey Higher Edu. Assistance Auth., Student Ln. Rev. Ref. Bonds, Series 1A: 5.00%, 12/01/15 5.00%, 12/01/17 New Jersey Trans. Trust Fund Auth., Transit Imps. Misc. Rev. Bonds, Series A, 5.00%, 06/15/15 New Jersey Trans. Trust Fund Auth., Transit Imps. Rev. Bonds, Series C (Pre-refunded with St. & Loc. Govt. Series to 06/15/13 @100), 5.50%, 06/15/21 New Jersey Trans. Trust Fund Auth., Transit Rev. Ref. Bonds, Series A (AMBAC Insured), 5.50%, 12/15/15 New Mexico - 0.47% New Mexico Educ. Assistance Foundation, Rev. Bonds, Series A-2 (GTD St. Lns. Insured), 1.005%, 12/01/281 New York - 5.89% City of New York, G.O. Prop. Tax Ref. Bonds, Series B, 5.00%, 08/01/17 City of New York, G.O. Public Imps. Prop. Tax Rev. Bonds, Series H-1, 4.00%, 03/01/17 Long Island Power Auth., Energy Res. Auth. Rev. Ref. Bonds, Series 2010 A, 5.00%, 05/01/14 Long Island Power Auth., Energy Res. Auth. Rev. Ref. Bonds, Series F (NATL-RE Insured), 5.00%, 05/01/16 New York City Health & Hospital Corp., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 02/15/17 New York City Transitional Fin. Auth., School Imps. Misc. Rev. Bonds, Series S-5 (St. Aid Withhldg. Insured), 5.00%, 01/15/19 New York State Dormitory Auth., College and Univ. Rev. Ref. Bonds (NATL-RE FGIC Insured), 5.00%, 07/01/14 New York State Dormitory Auth., Health Care Facs. Imps. Rev. Bonds, 5.00%, 02/15/13 New York State Dormitory Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 02/15/16 New York State Dormitory Auth., Misc. Rev. Ref. Bonds, Series A, 5.00%, 10/01/17 Tobacco Settlement Fncg. Corp., Rev. Ref. Bonds, Series A, 5.00%, 06/01/17 North Carolina - 1.66% Board of Governors of the Univ. of North Carolina, College & Univ. Imps. Rev. Ref. Bonds, Series A (NATL-RE Insured), 5.00%, 10/01/15 City of Charlotte, Rev. Ref. Bonds, Series B, 5.00%, 07/01/23 North Carolina Muni. Power Agcy. No. 1, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.25%, 01/01/20 Raleigh Durham Airport Authority, Port, Airport, & Marina Rev. Ref. Bonds, Series A, 5.00%, 05/01/19 State of North Carolina, Highway Imps. Rev. Bonds: 5.00%, 03/01/13 5.00%, 03/01/17 State of North Carolina, Public Imps. Misc. Rev. Bonds, Series A, 5.00%, 05/01/12 Ohio - 3.62% County of Allen, Lease Rev. Ref. Bonds, Series B: 5.00%, 09/01/18 5.00%, 09/01/19 5.00%, 09/01/20 Ohio Air Quality Dev. Auth., Ind. Rev. Ref. Bonds, 5.75%, 06/01/331 Ohio Air Quality Dev. Auth., Res. Recovery Imps. Rev. Bonds, Series A, 5.70%, 08/01/20 Ohio Higher Educ. Fac. Commission, Health Care Facs. Rev. Ref. Bonds, Series A, 2.25%, 01/15/12 Ohio State Building Auth., Rev. Ref. Bonds, Series A, 5.00%, 10/01/17 Ohio State Turnpike Commission, Highway Tolls Rev. Ref. Bonds, Series A, 5.00%, 02/15/13 Oklahoma - 0.09% Oklahoma Dev. Fin. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 08/15/24 Oregon - 0.44% Oregon State Dept. of Administrative Services, Health Care Facs. Imps. Certs. of Part. Bonds, Series A, 5.00%, 05/01/14 Pennsylvania - 3.31% City of Philadelphia, Water Rev. Ref. Bonds, Series A, 5.00%, 06/15/15 Pennsylvania Higher Educ. Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series A (AMBAC Insured), 5.00%, 08/15/15 Pennsylvania Housing Fin. Agcy., Residential Dev. Rev. Ref. Bonds, 4.40%, 07/01/12 Pennsylvania Intergovernmental Cooperation Auth., Special Tax Rev. Ref. Bonds, 5.00%, 06/15/17 Pennsylvania State Univ., College & Univ. Imps. Rev. Bonds, Series A: 4.00%, 03/01/12 5.00%, 03/01/14 Philadelphia School Dist., G.O. School Imps. Prop. Tax Rev. Bonds, Series A (St. Aid Withhldg. Insured), 5.00%, 06/01/15 Univ. of Pittsburgh, College & Univ. Imps. Rev. Ref. Bonds (Mandatory Put 09/15/13 @ 100), 5.50%, 09/15/311 Univ. of Pittsburgh, College & Univ. Imps. Rev. Ref. Bonds, Series B, 5.25%, 09/15/24 Puerto Rico - 0.09% Puerto Rico Electric Power Auth., Energy Res. Auth. Rev. Ref. Bonds, Series JJ (NATL-RE Insured), 5.25%, 07/01/13 Puerto Rico Public Buildings Auth., Public Imps. Lease Rev. Ref. Bonds, Series D (Pre-refunded with FNMA, FHL Banks & FHLMC to 07/01/12 @ 100), 5.25%, 07/01/36 South Carolina - 1.84% Greenville County School Dist., School Imps. Lease Rev. Bonds (Pre-refunded with St. & Loc. Govt. Series to 12/01/12 @ 101), 5.50%, 12/01/28 South Carolina Jobs-Econ. Dev. Auth., Health Care Facs. Rev. Ref. Bonds: 3.50%, 08/01/13 5.00%, 08/01/18 South Carolina State Housing Fin. & Dev. Auth., Loc. or GTD Housing Rev. Bonds, Series 1 (GNMA/FNMA/FHLMC Insured), 4.50%, 07/01/30 South Carolina State Public Service Auth., Energy Res. Auth. Imps. Rev. Ref. Bonds, Series A, 5.00%, 01/01/12 South Carolina State Public Service Auth., Energy Res. Auth. Imps. Rev. Ref. Bonds, Series B, 5.00%, 01/01/16 South Carolina Trans. Infrastructure Bank, Transit Rev. Ref. Bonds, Series A, 5.00%, 10/01/14 Tennessee - 0.53% City of Memphis, Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 12/01/14 5.00%, 12/01/18 Tennessee Housing Dev. Agcy., Loc. or GTD Housing Rev. Bonds, Series A-1, 5.00%, 01/01/27 Texas - 8.81% City of Houston, Port, Airport & Marina Rev. Ref. Bonds, Series B (NATL-RE FGIC Insured), 5.00%, 07/01/25 City of Houston, Water Rev. Ref. Bonds, Series C, 5.00%, 11/15/18 City of San Antonio, Energy Res. Auth. Imps. Rev. Bonds, 5.00%, 02/01/17 City of San Antonio, Water Rev. Bonds, 3.00%, 05/15/13 County of Dallas, G.O. Public Imps. Prop. Tax Rev. Bonds, 5.00%, 08/15/16 County of Harris, Highway Imps. Rev. Ref. Bonds, Series B-1 (NATL-RE FGIC Insured), 5.00%, 08/15/16 Dallas Area Rapid Transit, Sales Tax Rev. Ref. Bonds, Series A: 3.00%, 12/01/17 4.00%, 12/01/16 Dallas-Fort Worth Intl. Airport Facs. Imp. Corp., Port, Airport & Marina Rev. Ref. Bonds, Series A, 5.00%, 11/01/23 Harris County Cultural Educ. Facs. Fin. Corp., Energy Res. Auth. Imps. Rev. Bonds: 5.00%, 11/15/17 5.00%, 11/15/18 Harris County Flood Control Dist., G.O. Prop. Tax Ref. Bonds, Series C, 3.25%, 10/01/12 Harris County Health Facs. Dev. Corp., Health Care Facs. Imps. Rev. Ref. Bonds, Series A-4 (AGM Insured), 0.73%, 07/01/311 Houston Comm. College System, College & Univ. Imps. Rev. Ref. Bonds (AGM Insured), 5.25%, 04/15/15 Lower Colorado River Auth., Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 05/15/14 5.00%, 05/15/18 North Texas Tollway Auth., Highway Imps. Rev. Bonds, Series A (Escrowed to Maturity) (AGM Insured), 5.00%, 01/01/15 North Texas Tollway Auth., Misc. Rev. Ref. Bonds, Series A: 6.00%, 01/01/19 6.00%, 01/01/21 Plano Independent School Dist., G.O. School Imps. Prop. Tax Bonds, Series A, 5.00%, 02/15/13 State of Texas, Cash Flow Mgmt. General Rev. Notes, Series A, 2.50%, 08/30/12 State of Texas, G.O. Highway Imps. Rev. Bonds, Series A, 5.00%, 04/01/13 State of Texas, G.O. Prop. Tax Ref. Bonds, Series A, 5.00%, 10/01/15 State of Texas, G.O. Water Util. Imps. Bonds, Series A, 3.00%, 08/01/14 Tarrant County Cultural Educ. Facs. Fin. Corp., Health Care Facs. Rev. Ref. Bonds: 5.00%, 11/15/11 5.00%, 02/15/14 5.00%, 08/15/23 Texas A&M Univ., College & Univ. Imps. Rev. Ref. Bonds, Series B, 5.00%, 05/15/17 Texas Public Fin. Auth., Unemployment & Welfare Fndg. Misc. Rev. Bonds, Series A, 5.00%, 01/01/16 Texas Public Fin. Auth., Unemployment & Welfare Fndg. Misc. Rev. Bonds, Series C, 2.60%, 07/01/20 Texas State Univ. Systems, College & Univ. Imps. Rev. Ref. Bonds, 5.00%, 03/15/16 Texas Water Dev. Board, Water Util. Imps. Rev. Bonds, Series B, 5.25%, 07/15/22 Univ. of Texas System, College & Univ. Imps. Rev. Ref. Bonds, Series A, 5.00%, 08/15/12 Univ. of Texas System, College & Univ. Imps. Rev. Ref. Bonds, Series B (Pre-refunded with St. & Loc. Govt. Series to 08/15/13 @ 100), 5.375%, 08/15/14 Univ. of Texas System, College & Univ. Imps. Rev. Ref. Bonds, Series D, 5.00%, 08/15/14 Utah - 0.13% Intermountain Power Agcy., Energy Res. Auth. Rev. Ref. Bonds, Series A: 5.00%, 07/01/14 5.00%, 07/01/16 Virginia - 0.38% County of Fairfax, G.O. Prop. Tax Rev. Ref. Bonds, Series C (St. Aid Withhldg. Insured), 5.00%, 10/01/17 Fairfax County Econ. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, 4.20%, 10/01/15 Virginia College Building Auth., College & Univ. Imps. Rev. Bonds, 5.00%, 09/01/12 Virginia Public Building Auth., Public Imps. Misc. Rev. Bonds, Series C, 5.00%, 08/01/12 Virginia Ress. Auth., Misc. Rev. Ref. Bonds, Series A, 4.00%, 10/01/13 Washington - 3.69% City of Seattle, Energy Res. Auth. Imps. Rev. Ref. Bonds, Series B, 5.00%, 02/01/15 Energy Northwest, Energy Res. Auth. Imps. Rev. Bonds, Series C, 5.00%, 07/01/22 Energy Northwest, Energy Res. Auth. Rev. Ref. Bonds, Series A: 5.00%, 07/01/14 5.00%, 07/01/15 5.00%, 07/01/17 Energy Northwest, Energy Res. Auth. Rev. Ref. Bonds, Series C, 5.00%, 07/01/17 Grays Harbor County Public Util. Dist. No. 1, Energy Res. Auth. Rev. Ref. Bonds (NATL-RE FGIC Insured), 5.00%, 07/01/20 Port of Seattle, Port, Airport & Marina Imps. Rev. Bonds, 5.00%, 06/01/16 Port of Seattle, Port, Airport & Marina Imps. Rev. Bonds, Series A-1, 5.25%, 05/01/27 Snohomish County Public Util. Dist. No. 1, Energy Res. Auth. Rev. Ref. Bonds (AGM Insured), 5.25%, 12/01/11 State of Washington, G.O. Highway Imps. Fuel Sales Tax Rev. Bonds, Series E, (NATL-RE Insured), 5.00%, 01/01/14 Washington Health Care Facs. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 10/01/20 Wisconsin - 3.95% County of Milwaukee, Port, Airport & Marina Imps. Rev. Bonds, Series A, 5.00%, 12/01/18 State of Wisconsin, Cash Flow Mgmt. General Rev. Notes, 2.00%, 06/15/12 State of Wisconsin, General Fund Rev. Ref. Bonds, Series A (St. Approp. Insured), 5.00%, 05/01/18 State of Wisconsin, Misc. Rev. Ref. Bonds (AGM Insured), 5.25%, 07/01/14 Wisconsin Health & Educ. Facs. Auth., Health Care Facs. Rev. Ref. Bonds, 4.20%, 08/15/18 Wisconsin Health & Educ. Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 10/15/17 Total bonds & notes(cost: $227,053,000) Short-term securities - 6.50% Albermarle County Econ. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, 0.18%, 03/01/391 California Infrastructure & Econ. Dev. Bank, Misc. Rev. Ref. Bonds, Series A, 0.21%, 12/01/311 Colorado Educ. & Cultural Facs. Auth., Econ. Imps. Misc. Rev. Bonds:1 0.18%, 07/01/29 0.18%, 09/01/37 Fairfax County Ind. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series A-2, 0.14%, 05/15/351 Illinois Fin. Auth., Health Care Facs. Imps. Rev. Bonds:1 0.11%, 08/01/43 0.18%, 08/01/43 Illinois Fin. Auth., Health Care Facs. Imps. Rev. Bonds, Series B, 0.14%, 08/15/441 Jacksonville Health Facs. Auth., Health Care Facs. Imps. Rev. Bonds, 0.14%, 08/15/331 Maryland Econ. Dev. Corp., Misc. Rev. Ref. Bonds, 0.25%, 07/01/381 Massachusetts Health & Educ. Facs. Auth., College & Univ. Imps. Rev. Bonds, Series K, 0.17%, 07/01/371 Montana Fac. Fin. Auth., Health Care Facs. Imps. Rev. Bonds, 0.15%, 12/01/251 Montgomery County Public Building Auth., Public Imps. Misc. Rev. Bonds, 0.25%, 07/01/381 New Jersey Health Care Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series B, 0.13%, 07/01/431 Pinellas County Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds, 0.12%, 11/01/381 Total Short-term securities(cost: $16,220,000) Total investment securities (cost: $243,273,000) $ 99.78% Other assets less liabilities Net assets $ % 1 Coupon rate may change periodically.For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. 2 Securities that may be resold in transactions, exempt from registration under Rule 144A of the Securities Act of 1933, normally to certain qualified buyers.At October 31, 2011, the aggregate market value of these securities amounted to $500,045, representing 0.20% of net assets of which $500,045 have been deemed liquid by the investment adviser pursuant to the Fund's liquidity procedures approved by the Board of Trustees. Key to abbreviations Agcy. Agency AGM Assured Guaranty Municipal Corporation AMBAC American Municipal Bond Assurance Corporation Approp. Appropriation Auth. Authority CA Mtg. Ins. California Mortgage Insurance Certs. of Part. Certificates of Participation COLL Collateral Comm. Community Comms. Communities Corp. Corporation Corps. Corporations Dept. Department Dev. Development Dist. District Econ. Economic Edu. Education Educ. Educational Fac. Facility Facs. Facilities FGIC Financial Guaranty Insurance Company FHL Federal Home Loan FHLMC Federal Home Loan Mortgage Corporation Fin. Finance Fncg. Financing Fndg. Funding FNMA Federal National Mortgage Association GNMA Government National Mortgage Association G.O. General Obligation Govt. Government GTD Guaranteed GTY Guaranty Imp. Improvement Imps. Improvements Inc. Incorporated Ind. Industrial Intl. International Ln. Loan Lns. Loans Loc. Local Mgmt. Management Misc. Miscellaneous Muni. Municipal NATL-RE National Reinsurance No. Number Prop. Property Rec. Recreational Redev. Redevelopment Ref. Refunding Res. Resource Ress. Resources Rev. Revenue St. State Trans. Transportation Univ. University Util. Utility Utils. Utilities Withhldg. Withholding See Notes to Financial Statements Capital Short-Term Municipal Fund October 31, 2011 [begin pie chart] Investment portfolio - quality ratings* AAA/Aaa 32.64 % AA/Aa A/A2 Unrated *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's Standard & Poor's and/or Fitch as an indication of an issuer's credit-worthiness. If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" at left), the investment advisor performs its own credit analysis and assigns comparable ratings that are used for compliance and fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Capital Short-Term Municipal Fund Schedule of Investments at October 31, 2011 Principal amount Market value Percent of net assets Bonds & notes - 83.93% Alabama - 1.63% Alabama Public School & College Auth., Sales Tax Rev. Ref. Bonds, Series A, 5.00%, 05/01/15 $ $ % Mobile Ind. Dev. Board, Ind. Imps. Rev. Bonds (Mandatory Put 03/19/15 @ 100), 5.00%, 06/01/341 Arizona - 3.59% Arizona School Facs. Board, Certs of Part. Lease Ref. Bonds, Series A-1 (NATL-RE FGIC Insured), 5.00%, 09/01/15 Arizona School Facs. Board, School Imps. Certs. of Part. Lease Rev. Bonds, 5.00%, 09/01/14 Phoenix Civic Imp. Corp., Port, Airport & Marina Imps. Rev. Bonds, Series A, 5.00%, 07/01/14 Salt River Project Agricultural Imps. & Power Dist., Energy Res. Auth. Rev. Ref. Bonds, Series A, 4.00%, 12/01/17 Salt River Project Agricultural Imps. & Power Dist., Energy Res. Auth. Rev. Ref. Bonds, Series B, 5.00%, 12/01/16 California - 6.91% California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 4.00%, 11/15/13 California State Dept. of Water Res., Energy Res. Auth. Rev. Ref. Bonds, Series L, 5.00%, 05/01/15 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series N, 5.00%, 05/01/18 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 04/01/13 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/15 Northern California Power Agcy., Energy Res. Auth. Imps. Rev. Bonds, Series A, 4.00%, 06/01/14 Sacramento County Sanitation Dist. Fncg. Auth., Sewer Rev. Ref. Bonds, 5.00%, 12/01/14 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (NATL-RE Insured), 5.00%, 08/15/17 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (Pre-refunded with St. & Loc. Govt. Series to 08/15/2013 @ 100), (NATL-RE Insured), 5.00%, 08/15/17 San Francisco City & County Airports Commission, Port, Airport & Marina Rev. Ref. Bonds, Series B, 5.00%, 05/01/15 Southern California Public Power Auth., Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 07/01/14 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/14 @ 100), 5.00%, 07/01/15 State of California, G.O. Sales Tax Rev. Ref. Bonds, 4.00%, 07/01/16 Colorado - 3.20% Arapahoe County School Dist. No. 5 Cherry Creek, G.O. School Imps. Prop. Tax Bonds (St. Aid Withhldg. Insured), 3.00%, 12/15/12 City & County of Denver, Port, Airport & Marina Imps. Rev. Bonds, Series C, 5.00%, 11/15/16 Colorado Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series B: 5.00%, 01/01/15 5.00%, 07/01/39 Colorado Health Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series C-2 (Mandatory Put 11/12/15 @ 100), 4.00%, 10/01/401 Regional Trans. Dist., Transit Imps. Certs of Part. Lease Rev. Bonds, Series A, 5.00%, 06/01/14 Connecticut - 0.35% State of Connecticut, G.O. Public Imps. Prop. Tax Bonds, Series A, 5.00%, 04/01/15 District of Columbia - 1.03% Dist. of Columbia Housing Fin. Agcy., Loc. or GTD Housing Rev. Bonds (AGM HUD Ln. Insured), 5.00%, 07/01/16 Metropolitan Washington Airports Auth., Port, Airport & Marina Imps. Rev. Bonds, Series A, 4.00%, 10/01/15 Metropolitan Washington Airports Auth., Port, Airport & Marina Imps. Rev. Ref. Bonds, Series B, 3.00%, 10/01/13 Florida - 11.36% Citizens Prop. Insurance Corp., Cash Flow Mgmt. Misc. Rev. Bonds, Series A-1: 5.00%, 06/01/14 5.00%, 06/01/16 City of Cape Coral, Water Rev. Ref. Bonds, 3.00%, 10/01/17 City of Tampa Florida, Sewer Imps. Prop. Tax Bonds, 4.00%, 10/01/15 City of Tampa, Health Care Facs. Rev. Ref. Bonds: 5.00%, 11/15/11 5.00%, 11/15/15 City of Tampa, Water Rev. Ref. Bonds, Series A: 5.00%, 10/01/16 5.00%, 10/01/17 County of Miami-Dade, Port, Airport & Marina Imps. Rev. Bonds, Series B, 4.00%, 10/01/14 County of Miami-Dade, Public Imps. Misc. Rev. Bonds, Series A (AGM Insured), 5.00%, 04/01/13 County of Miami-Dade, School Board Certs. of Part. Lease Rev. Ref. Bonds, Series A, 5.00%, 05/01/311 Florida Housing Fin. Corp., Loc. or GTD Housing Rev. Bonds, Series A (GNMA/FNMA COLL Insured), 4.50%, 07/01/29 Florida Housing Fin. Corp., Loc. or GTD Housing Rev. Bonds, Series B (GNMA/FNMA/FHLMC Insured), 4.50%, 01/01/29 Florida Hurricane Catastrophe Fund Fin. Corp., Misc. Purposes Rev. Bonds, Series A: 5.00%, 07/01/15 5.00%, 07/01/16 Florida Muni. Power Agcy., Misc. Rev. Ref. Bonds, Series A, 4.00%, 10/01/17 Florida State Board of Edu., G.O. Misc. Taxes Ref. Bonds, Series A, 5.00%, 06/01/14 Florida State Board of Edu., Misc. Rev. Ref. Bonds, Series E, 5.00%, 07/01/15 Florida State Dept. of Trans., Highway Imps. Rev. Bonds, Series B, 5.00%, 07/01/14 Florida Water Pollution Control Fncg. Corp., Pollution Control Misc. Rev. Bonds, Series A, 3.00%, 01/15/14 JEA, Energy Res. Auth. Imps. Rev. Bonds, Sub-Series A, 3.00%, 10/01/14 Orlando Utils. Commission, Energy Res. Auth. Rev. Ref. Bonds, Series C, 5.00%, 10/01/14 Georgia - 1.86% City of Atlanta, Port, Airport & Marina Rev. Ref. Bonds, Series A, 5.00%, 01/01/17 City of Atlanta, Port, Airport & Marina Rev. Ref. Bonds, Series C, 4.00%, 01/01/14 Georgia State Road & Tollway Auth., Fuel Sales Tax Rev. Ref. Bonds, Series A, 5.00%, 03/01/16 Muni. Electric Auth. of Georgia, Energy Res. Auth. Rev. Ref. Bonds, Series X (NATL-RE IBC Insured), 6.50%, 01/01/12 20 20 Thomasville Hospital Auth., Heath Care Facs. Imps. Rev. Ref. Bonds, 3.00%, 11/01/13 Hawaii - 0.08% State of Hawaii, G.O. Prop. Tax Ref. Bonds, Series DT, 5.00%, 11/01/14 Illinois - 6.95% City of Chicago, Port, Airport & Marina Imps. Rev. Bonds, Series A: 4.00%, 01/01/13 4.00%, 01/01/16 City of Chicago, Port, Airport & Marina Rev. Ref. Notes, Series B (Mandatory Put 01/01/15 @ 100), 5.00%, 01/01/341 Greater Chicago Metropolitan Water Reclamation Dist., G.O. Sewer Imps. Prop. Tax Bonds, Series B, 5.00%, 12/01/17 Illinois Fin. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 08/15/15 Illinois State Toll Highway Auth., Highway Imps. Rev. Bonds, Series A (AGM Insured), 5.00%, 01/01/14 Illinois State Toll Highway Auth., Highway Tolls. Rev. Ref. Bonds, Series A, 5.50%, 01/01/15 Regional Trans. Auth., Sales Tax Rev. Ref. Bonds (AGM G.O. of Auth. Insured), 5.75%, 06/01/13 Regional Trans. Auth., Sales Tax Rev. Ref. Bonds, Series A (AGM G.O. of Auth. Insured), 5.00%, 06/01/15 Regional Trans. Auth., Sales Tax Transit Imps. Rev. Bonds (NATL-RE G.O. of Auth. Insured), 6.25%, 07/01/15 State of Illinois, Rec. Fac. Imps. Misc. Taxes Rev. Bonds (AMBAC Insured), 6.25%, 12/15/11 40 40 State of Illinois, Sales Tax Rev. Ref. Bonds, 5.00%, 06/15/14 Indiana - 0.17% Indiana Fin. Auth., Lease Rev. Ref. Bonds, Series A-1, 5.00%, 11/01/12 Kansas - 0.35% Kansas Dev. Fin. Auth., New Jobs Training Misc. Rev. Bonds, Series F (NATL-RE Insured), 5.00%, 06/01/12 Kansas State Dept. of Trans., Highway Fuel Sales Tax Rev. Ref. Bonds, Series A, 5.00%, 09/01/15 Kentucky - 2.10% Kentucky Higher Edu. Student Ln. Corp., Student Ln. Rev. Bonds, Series 1-Class A-1 (GTD St. Lns. Insured), 0.754%, 05/01/201 Kentucky Housing Corp., St. Single Family Housing Rev. Bonds, Series B, 5.00%, 07/01/27 Kentucky State Prop. & Building Commission, Lease Rev. Ref. Bonds, Series A, 4.00%, 08/01/15 Louisiana - 1.81% Louisiana Housing Fin. Agcy., Loc. or GTD Housing Rev. Bonds (GNMA/FNMA COLL Insured), 4.60%, 12/01/28 Louisiana Office Facs. Corp., Lease Ref. Rev. Bonds, 5.00%, 03/01/14 State of Louisiana, Highway Imps. Fuel Sales Tax Rev. Bonds, Series A-1 (Mandatory Put 06/01/13 @ 100), 0.89%, 05/01/431 Massachusetts - 1.47% Commonwealth of Massachusetts, G.O. Misc. Taxes Public Imps. Bonds, Series B, 5.00%, 07/01/13 Commonwealth of Massachusetts, G.O. Misc. Taxes Ref. Bonds, Series A, 5.00%, 09/01/14 Massachusetts Dev. Fin. Agcy., Health Care Facs. Imps. Rev. Bonds, Series K-6, 5.00%, 07/01/16 Massachusetts Dev. Fin. Agcy., Health Care Facs. Rev. Ref. Bonds, Series H, 5.00%, 07/01/17 Massachusetts Health & Educ. Facs. Auth., College & Univ. Imps. Rev. Ref. Bonds, Series A, 5.00%, 11/15/14 Massachusetts Housing Fin. Agcy., Loc. or GTD Housing Rev. Ref. Bonds, Series A, 2.00%, 06/01/13 Massachusetts State Water Pollution Abatement, Pollution Control Water Rev. Bonds, Series 14, 5.00%, 08/01/14 Michigan - 1.99% Michigan State Hospital Fin. Auth., Health Care Facs. Imps. Rev. Bonds (Mandatory Put 08/01/14 @ 100), 2.00%, 11/15/331 Michigan State Univ., College & Univ. Rev. Ref. Bonds, Series C, 5.00%, 08/15/15 Wayne County Airport Auth., Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 12/01/14 Minnesota - 0.51% Univ. of Minnesota, College & Univ. Imps. Rev. Bonds, Series A, 5.00%, 12/01/16 Mississippi - 0.29% Mississippi Business Fin. Corp., Energy Res. Auth. Imps. Rev. Bonds, 0.70%, 05/01/371 Nebraska - 0.48% Nebraska Public Power Dist., Misc. Rev. Ref. Bonds, Series A, 4.00%, 01/01/14 Nevada - 2.20% County of Clark, Port, Airport & Marina Imps. Rev. Bonds, Series D, 5.00%, 07/01/16 County of Clark, Port, Airport & Marina Rev. Ref. Bonds, 5.00%, 07/01/15 Nevada System of Higher Edu., College & Univ. Imps. Rev. Ref. Bonds, Series B (AMBAC Insured), 5.00%, 07/01/14 New Jersey - 3.88% New Jersey Econ. Dev. Auth., Misc. Rev. Ref. Bonds, Series DD-1, 5.00%, 12/15/16 New Jersey Educ. Facs. Auth., College & Univ. Imps. Rev. Ref. Bonds, Series K, 5.00%, 07/01/14 New Jersey Health Care Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, 4.00%, 07/01/14 New Jersey Higher Edu. Assistance Auth., Student Ln. Rev. Bonds, Series 2, 5.00%, 12/01/14 New Jersey Higher Edu. Assistance Auth., Student Ln. Rev. Ref. Bonds, Series 1A, 5.00%, 12/01/15 New Jersey Trans. Trust Fund Auth., Transit Imps. Misc. Rev. Bonds, Series A, 5.00%, 06/15/15 New Jersey Trans. Trust Fund Auth., Transit Imps. Rev. Bonds, Series C (Pre-refunded with St. & Loc. Govt. Series to 06/15/13 @100), 5.50%, 06/15/21 New Jersey Trans. Trust Fund Auth., Transit Rev. Ref. Bonds, Series A (AMBAC Insured), 5.50%, 12/15/15 New Mexico - 0.95% New Mexico Educ. Assistance Foundation, Rev. Bonds, Series A-2 (GTD St. Lns. Insured), 1.005%, 12/01/281 New York - 5.88% City of New York, G.O. Prop. Tax Ref. Bonds, Series B, 5.00%, 08/01/15 City of New York Transitional Fin. Auth., Income Tax Rev. Ref. Bonds, Sub-Series A-1, 5.00%, 11/01/16 Long Island Power Auth., Energy Res. Auth. Rev. Ref. Bonds, Series F (NATL-RE Insured), 5.00%, 05/01/16 Metropolitan Trans. Auth., Transit Rev. Ref. Bonds, Series A, 4.00%, 11/15/14 New York City Health & Hospital Corp., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 02/15/16 New York State Dormitory Auth., College & Univ. Rev. Ref. Bonds, 4.00%, 07/01/13 New York State Dormitory Auth., College & Univ. Rev. Ref. Bonds, Series B, 5.25%, 07/01/321 New York State Dormitory Auth., Health Care Facs. Imps. Rev. Bonds, 5.00%, 02/15/13 Tobacco Settlement Fncg. Corp., Rev. Ref. Bonds, Series A, 5.00%, 06/01/15 North Carolina - 1.26% City of Fayetteville, Multiple Util. Imps. Rev. Ref. Bonds, Series A, 5.00%, 03/01/14 County of Wake, G.O. Prop. Tax Ref. Bonds, Series D, 4.00%, 02/01/13 North Carolina Eastern Muni. Power Agcy., Energy Res. Auth. Ref. Rev. Bonds, Series A, 5.00%, 01/01/16 Raleigh Durham Airport Auth., Port, Airport & Marina Ref. Rev. Bonds, Series A, 3.00%, 05/01/13 State of North Carolina, Public Imps. Misc. Rev. Bonds, Series A, 5.00%, 05/01/12 Ohio - 1.70% County of Allen, Health Care Facs. Imps., Rev. Ref. Bonds, Series B: 5.00%, 09/01/14 5.00%, 09/01/15 Ohio Housing Fin. Agcy., Loc. or GTD Housing Rev. Bonds, (GNMA/FNMA/FHLMC Insured), 4.50%, 11/01/28 Oklahoma - 0.45% Oklahoma City Water Utils. Trust, Water Rev. Ref. Bonds, 3.00%, 07/01/15 Oklahoma Muni. Power Auth., Energy Res. Auth. Rev. Ref. Bonds, Series A (Mandatory Put 08/01/13 @ 100), 0.89%, 01/01/231 Pennsylvania - 2.60% City of Philadelphia, Water Rev. Ref. Bonds, Series A, 5.00%, 06/15/15 Pennsylvania Intergovernmental Cooperation Auth., Special Tax Rev. Ref. Bonds, 5.00%, 06/15/15 Pennsylvania State Univ., College & Univ. Imps. Rev. Bonds, Series A, 5.00%, 03/01/14 Philadelphia Hospitals & Higher Edu. Facs. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 4.25%, 07/01/12 Philadelphia School Dist., G.O. School Imps. Prop. Tax Rev. Bonds, Series A (St. Aid Withhldg. Insured), 5.00%, 06/01/15 South Carolina - 1.18% South Carolina State Housing Fin. & Dev. Auth., Loc. or GTD Housing Rev. Bonds, Series 1 (GNMA/FNMA/FHLMC Insured), 4.50%, 07/01/30 South Carolina State Public Service Auth., Energy Res. Auth. Imps. Rev. Ref. Bonds, Series A, 5.00%, 01/01/12 South Carolina State Public Service Auth., Energy Res. Auth. Imps. Rev. Ref. Bonds, Series B, 5.00%, 01/01/15 South Carolina Trans. Infrastructure Bank, Transit Rev. Ref. Bonds, Series A, 5.00%, 10/01/14 Tennessee - 0.08% City of Memphis, Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 12/01/14 Texas - 7.78% Bexar County Hospital Dist., G.O. Health Care Facs. Imps. Prop. Tax Rev. Bonds, 3.50%, 02/15/13 City of Houston, G.O. Prop. Tax Ref. Bonds, Series A, 5.00%, 03/01/16 City of San Antonio, Water Rev. Ref. Bonds, 3.00%, 05/15/14 County of Harris, Highway Imps. Rev. Ref. Bonds (Pre-refunded with St. & Loc. Govt. Series to 08/15/12 @ 100) (AGM Insured), 5.375%, 08/15/24 Dallas Area Rapid Transit, Sales Tax. Rev. Ref. Bonds, Series A, 5.00%, 12/01/14 Harris County Health Facs. Dev. Corp., Health Care Facs. Imps. Rev. Ref. Bonds, Series A-4 (AGM Insured), 0.67%, 07/01/311 Lower Colorado River Auth., Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 05/15/14 5.00%, 05/15/15 Plano Independent School Dist., G.O. School Imps. Prop. Tax Bonds, Series A, 5.00%, 02/15/14 State of Texas, Cash Flow Mgmt. General Rev. Notes, Series A, 2.50%, 08/30/12 State of Texas, G.O. Prop. Tax Ref. Bonds, Series A, 5.00%, 10/01/14 Texas A&M University, College & Univ. Imps. Rev. Ref. Bonds, 3.00%, 07/01/16 Texas Dept. of Housing & Comm. Affairs, Loc. or GTD Housing Rev. Bonds, Series A (GNMA COLL Insured), 5.00%, 07/01/29 Texas Public Fin. Auth., Unemployment & Welfare Fndg. Misc. Rev. Bonds, Series A, 5.00%, 07/01/14 Texas Public Fin. Auth., Unemployment & Welfare Fndg. Misc. Rev. Bonds, Series C, 2.60%, 07/01/20 Texas State Univ. Systems, College & Univ. Imps. Rev. Ref. Bonds: 5.00%, 03/15/13 5.00%, 03/15/15 Texas Water Dev. Board, Water Rev. Ref. Bonds, 5.00%, 07/15/15 Univ. of Texas System, College & Univ. Imps. Rev. Ref. Notes, Series B(Pre-refunded with St. & Loc. Govt. Series to 08/15/13 @ 100), 5.00%, 08/15/22 Virginia - 0.08% Virginia Public Building Auth., Public Imps. Misc. Rev. Bonds, Series C, 5.00%, 08/01/12 Washington - 5.87% Energy Northwest, Energy Res. Auth. Rev. Ref. Bonds, Series A: 4.00%, 07/01/15 5.00%, 07/01/15 Grant County Public Util. Dist. No. 2, Energy Res. Auth. Rev. Ref. Bonds, Series I, 5.00%, 01/01/16 Port of Seattle, Port, Airport & Marina Rev. Ref. Bonds, 5.00%, 06/01/14 Snohomish County Public Util. Dist. No. 1, Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 12/01/13 5.00%, 12/01/15 State of Washington, G.O. Prop. Tax Ref. Bonds, Series R-2012A, 5.00%, 07/01/16 Washington Health Care Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series B, 5.00%, 10/01/14 Washington St. Housing Fin. Commission, Loc. or GTD Housing Rev. Bonds, Series A (GNMA/FNMA/FHLMC Insured), 4.50%, 04/01/29 Wisconsin - 3.89% State of Wisconsin, Cash Flow Mgmt. General Rev. Notes, 2.00%, 06/15/12 Wisconsin Health & Educ. Facs. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 3.00%, 06/01/12 Wisconsin Health & Educ. Facs. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 3.00%, 10/15/16 Total bonds & notes(cost: $113,932,000) Short-term securities - 18.73% Breckinridge County Kentucky Rev. Bonds, 0.14%, 02/01/321 California Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series B, 0.20%, 10/01/261 California Health Facs. Fncg. Auth., Special Assessment Rev. Ref. Bonds, 0.11%, 09/01/381 California Infrastructure & Econ. Dev. Bank, Rec. Rev. Ref. Bonds, 0.09%, 04/01/331 California Pollution Control Fncg. Auth., Ind. Rev. Ref. Bonds, 0.11%, 11/01/261 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 0.08%, 08/15/361 Charlotte-Mecklenburg Hospital Auth., Health Care Facs. Rev. Ref. Bonds, 0.08%, 01/15/261 City of New York, G.O. Prop. Tax Ref. Bonds, Sub-Series E-2, 0.11%, 08/01/201 City of New York, G.O. Public Imps. Prop. Tax Bonds,Sub-Series H-4, 0.10%, 03/01/341 Colorado Educ. & Cultural Facs. Auth., Misc. Rev. Ref. Bonds, 0.18%, 09/01/331 County of Christian Kentucky, Public Imps. Lease Rev. Bonds, Series A, 0.14%, 06/01/381 Illinois Fin. Auth., Health Care Facs. Imps. Rev. Bonds, 0.18%, 08/01/431 Indiana Dev. Fin. Auth., Res. Recovery Imps. Rev. Bonds, 0.14%, 11/01/351 Iowa Fin. Auth., Health Care Facs. Imps. Rev. Bonds, Series B, 0.14%, 02/15/351 Irvine Ranch Water Dist., G.O. Water Util. Imps. Prop. Tax Rev. Bonds, Series B, 0.11%, 10/01/411 Jacksonville Health Facs. Auth., Health Care Facs. Imps. Rev. Bonds, 0.14%, 08/15/331 Massachusetts Dev. Fin. Agcy., College & Univ. Rev. Ref. Bonds, Series U-6C, 0.13%, 10/01/421 Missouri State Health & Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series A-2, 0.11%, 10/01/351 Missouri State Health & Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series B-1, 0.13%, 10/01/351 Montgomery County Public Building Auth., Public Imps. Misc. Rev. Bonds, 0.25%, 07/01/381 New Hampshire Health & Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series A, 0.15%, 06/01/311 New Hampshire Health & Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series B, 0.15%, 06/01/411 New York City Trust for Cultural Ress., Misc. Rev. Ref. Bonds, Series A-1, 0.14%, 12/01/351 Ohio St. Water Dev. Auth., Ind. Rev. Ref. Bonds, Series B, 0.14%, 12/01/331 Orange County School Board, Certs. of Part. Lease Ref. Bonds, Series E, 0.14%, 08/01/221 Utah Transit Auth., TransitImps. Sales Tax Rev. Bonds, Sub-Series B, 0.14%, 06/15/361 Total Short-term securities(cost: $25,840,000) Total investment securities (cost: $139,772,000) Other assets less liabilities Net assets $ % 1 Coupon rate may change periodically.For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency AGM Assured Guaranty Municipal Corporation AMBAC American Municipal Bond Assurance Corporation Auth. Authority Certs. of Part. Certificates of Participation COLL Collateral Comm. Community Comms. Communities Corp. Corporation Dept. Department Dev. Development Dist. District Econ. Economic Edu. Education Educ. Educational Fac. Facility Facs. Facilities FGIC Financial Guaranty Insurance Company FHLMC Federal Home Loan Mortgage Corporation Fin. Finance Fncg. Financing Fndg. Funding FNMA Federal National Mortgage Association GNMA Government National Mortgage Association G.O. General Obligation Govt. Government GTD Guaranteed HUD Housing and Urban Development IBC Insured Bond Certificate Imp. Improvement Imps. Improvements Ind. Industrial Ln. Loan Lns. Loans Loc. Local Mgmt. Management Misc. Miscellaneous Muni. Municipal NATL-RE National Reinsurance No. Number Prop. Property Rec. Recreational Ref. Refunding Res. Resource Rev. Revenue St. State Trans. Transportation Univ. University Util. Utility Utils. Utilities Withhldg. Withholding See Notes to Financial Statements Capital California Core Municipal Fund October 31, 2011 [begin pie chart] Investment portfolio - quality ratings* AAA/Aaa 23.01 % AA/Aa A/A2 BAA/Baa Unrated *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's Standard & Poor's and/or Fitch as an indication of an issuer's credit-worthiness. If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" at left), the investment advisor performs its own credit analysis and assigns comparable ratings that are used for compliance and fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Capital California Core Municipal Fund Schedule of Investments at October 31, 2011 Principal amount Market value Percent of net assets Bonds & notes - 89.34% California - 86.99% Abag Fin. Auth. for Nonprofit Corps., Health Care Facs. Rev. Ref. Bonds (CA Mtg. Ins.), 4.00%, 05/15/16 $ $ % Abag Fin. Auth. for Nonprofit Corps., Public Imps. Special Tax Ref. Bonds (CIFG Insured), 5.00%, 09/02/22 Abag Fin. Auth. for Nonprofit Corps., Public Imps. Special Tax Ref. Bonds, Series A (CIFG Insured), 4.00%, 09/02/14 Anaheim Public Fncg. Auth., Energy Res. Auth. Rev. Ref. Bonds (NATL-RE Insured), 4.00%, 10/01/17 Azusa Redev. Agcy., Loc. or GTD Housing Ref. Bonds, Series A (Escrowed to Maturity) (FNMA Insured), 6.875%, 10/01/12 Bay Area Toll Auth., Highway Tolls Rev. Ref. Bonds, Series F-1, 5.00%, 04/01/21 California Educ. Facs. Auth., College & Univ. Imps. Rev. Bonds: 5.00%, 04/01/19 5.00%, 02/01/21 5.00%, 10/01/21 5.00%, 11/01/21 5.50%, 04/01/29 California Educ. Facs. Auth., College & Univ. Imps. Rev. Bonds, Series A: 5.00%, 10/01/15 5.00%, 01/01/18 California Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series A, 5.00%, 01/01/24 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series A: 5.00%, 10/01/18 5.00%, 10/01/22 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series G, 5.50%, 07/01/25 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series I, 5.125%, 07/01/22 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds: 5.00%, 11/15/11 5.00%, 11/15/21 5.375%, 07/01/21 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds (Mandatory Put 07/01/14 @ 100), 5.00%, 07/01/271 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A: 5.00%, 11/15/19 5.00%, 11/15/20 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series C, 6.25%, 10/01/28 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series C (Mandatory Put 10/16/14 @ 100), 5.00%, 07/01/341 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series I (Mandatory Put 07/01/14 @ 100), 4.95%, 07/01/261 California Infrastructure & Econ. Dev. Bank, Econ. Imps. Misc. Rev. Bonds(Mandatory Put 12/01/11 @ 100), 3.90%, 04/01/331 California Infrastructure & Econ. Dev. Bank, Highway Imps. Rev. Bonds (Escrowed to Maturity) (AGM Insured), 4.10%, 07/01/12 California Infrastructure & Econ. Dev. Bank, Misc. Rev. Ref. Bonds (Mandatory Put 12/01/11 @ 100), 3.90%, 04/01/331 California Infrastructure & Econ. Dev. Bank, Public Imps. Misc. Rev. Bonds: 4.50%, 10/01/25 4.50%, 10/01/26 California Infrastructure & Econ. Dev. Bank, Rec. Facs. Imps. Rev. Bonds: 5.00%, 02/01/18 5.00%, 02/01/19 California Infrastructure & Econ. Dev. Bank, Rec. Rev. Ref. Bonds (Mandatory Put 04/01/13 @ 100), 2.50%, 10/01/471 California Muni. Fin. Auth., College & Univ. Rev. Ref. Bonds, 5.625%, 10/01/23 California Muni. Fin. Auth., College & Univ. Rev. Ref. Bonds, Series B, 4.00%, 10/01/17 California Muni. Fin. Auth., Res. Recovery Rev. Imps. Bonds (Mandatory Put 01/03/12 @ 100), 0.90%, 09/01/211 California Pollution Control Fncg. Auth., Res. Recovery Rev. Ref. Bonds, Series B (Mandatory Put 11/01/11 @ 100), 1.125%, 08/01/241,2 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 05/01/12 @ 101), 5.375%, 05/01/22 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 05/01/12 @ 101) (AMBAC Insured): 5.50%, 05/01/15 5.50%, 05/01/16 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 05/01/12 @101), 6.00%, 05/01/14 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Sub-Series G, 4.875%, 05/01/18 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Sub-Series G-11, 5.00%, 05/01/18 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series H (AGM Insured), 5.00%, 05/01/17 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series K, 5.00%, 05/01/18 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series L, 5.00%, 05/01/21 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series M, 5.00%, 05/01/17 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series N, 5.00%, 05/01/18 California State Dept. of Water Ress., Water Rev. Ref. Bonds, 5.00%, 05/01/21 California State Dept. of Water Ress., Water Rev. Ref. Bonds (Escrowed to Maturity) (FGIC Insured), 5.00%, 12/01/12 10 10 California State Dept. of Water Ress., Water Rev. Ref. Bonds, Series AE: 5.00%, 12/01/22 5.00%, 12/01/23 California State Public Works Board, College & Univ. Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 03/01/14 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, 5.00%, 04/01/20 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series B, 5.00%, 10/01/17 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series B (NATL-RE FGIC Insured), 4.00%, 03/01/14 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series B-1, 5.00%, 03/01/18 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series C-1, 5.00%, 03/01/19 California State Public Works Board, Health Care Facs. Imps. Lease Rev. Bonds, Series E, 5.00%, 04/01/15 California State Public Works Board, Lease Rev. Ref. Bonds, Series A (NATL-RE FGIC Insured), 5.00%, 06/01/15 California State Public Works Board, Lease Rev. Ref. Bonds, Series C (NATL-RE FGIC Insured), 4.00%, 09/01/13 California State Public Works Board, Public Imps. Lease Rev. Bonds, Sub-Series A-1, 5.00%, 03/01/14 California State Univ., College & Univ. Rev. Ref. Bonds, Series A, 5.00%, 11/01/18 California State Univ., College & Univ. Rev. Ref. Bonds, Series C (NATL-RE Insured), 5.00%, 11/01/21 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, 4.625%, 07/01/21 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds (NATL-RE FHA Insured), 5.00%, 08/01/20 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series A: 5.00%, 04/01/13 5.00%, 04/01/19 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series C (AGM Insured), 5.25%, 07/01/16 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series C (Mandatory Put 06/01/12 @ 100), 3.85%, 11/01/291 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds: 5.00%, 07/01/14 5.00%, 07/01/16 5.00%, 11/01/19 California Statewide Comms. Dev. Auth., Misc. Rev. Bonds: 4.00%, 06/15/13 5.00%, 06/15/13 Calleguas-Las Virgenes Public Fncg. Auth., Water Util. Imps. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/13 @ 100) (NATL-RE Insured), 5.00%, 07/01/33 Central Valley Fncg. Auth., Energy Res. Auth. Rev. Ref. Bonds, 3.50%, 07/01/14 Cerritos Public Fncg. Auth., Tax Allocation Rev. Ref. Bonds, Series A (AMBAC Insured), 5.00%, 11/01/19 City & County of San Francisco, Certs. of Part. Lease Ref. Bonds, Series A, 5.00%, 10/01/16 City & County of San Francisco, Health Care Imps. Certs. of Part. Lease Bonds, Series A, 5.00%, 04/01/17 City of Bakersfield, Solid Waste Mgmt. Disposal Rev. Bonds, Series A(AGM Insured), 4.125%, 09/15/14 City of Irvine California, Public Imps. Special Assessment Bonds: 4.00%, 09/02/19 4.375%, 09/02/21 City of Irvine California, Special Assessment Ref. Bonds: 4.50%, 09/02/22 4.75%, 09/02/23 City of Long Beach, Port, Airport & Marina Imps. Rev. Bonds, Series A, 5.00%, 05/15/21 City of Long Beach, Port, Airport & Marina. Rev. Ref. Bonds, Series B: 5.00%, 05/15/13 5.00%, 05/15/20 City of Los Angeles, Sewer Rev. Ref. Bonds, Series A, 4.00%, 06/01/17 City of Los Angeles, Sewer Rev. Ref. Bonds, Sub-Series A (NATL-RE Insured), 5.00%, 06/01/27 City of Manhattan Beach, Public Imps. Special Assessment Bonds, 4.375%, 09/02/17 City of Roseville, Energy Res. Auth. Rev. Certs. of Part. Bonds, Series A (NATL-RE FGIC Insured), 5.00%, 02/01/17 City of Roseville, Special Tax Ref. Bonds: 3.50%, 09/01/15 4.00%, 09/01/16 City of San Jose, Port, Airport & Marina Imps. Rev. Bonds, Series A-2, 5.00%, 03/01/18 Contra Costa County Public Fncg. Auth., Public Imps. Lease Rev. Bonds, Series A (NATL-RE Insured), 5.00%, 06/01/21 Contra Costa Water Dist., Water Util. Imps. Rev. Bonds, Series A, 4.00%, 10/01/15 County of Alameda, Certs. of Part. Lease Ref. Bonds, Series A (NATL-RE Insured), 4.25%, 12/01/11 County of Orange, Port, Airport & Marina Imps. Rev. Bonds, Series B, 5.00%, 07/01/15 County of San Diego, College & Univ. Imps. Rev. Certs. of Part. Bonds, 4.00%, 07/01/16 East Bay Muni. Util. Dist., Water Rev. Ref. Bonds, Series A, 4.00%, 06/01/14 East Bay Regional Park Dist., G.O. Prop. Tax Ref. Bonds, 5.00%, 09/01/14 Golden State Tobacco Securitization Corp., Misc. Purpose Rev. Bonds, Series 2003 A-1 (Pre-refunded with Agencies to 06/01/13 @ 100), 6.75%, 06/01/39 Golden State Tobacco Securitization Corp., Misc. Purposes Rev. Bonds (Pre-refunded with FHLMC and St. & Loc. Govt. Series to 06/01/13 @ 100) (AGM Insured), 5.00%, 06/01/43 Grossmont-Cuyamaca Comm. College Dist., G.O. College & Univ. Imps. Bonds, Series A (NATL-RE Insured), 5.00%, 08/01/16 40 43 Imperial Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 11/01/17 5.25%, 11/01/25 Imperial Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, Series C, 5.00%, 11/01/22 Irvine Ranch Water Dist., Water Rev. Certs. of Part. Ref. Bonds, 5.00%, 03/01/17 Las Virgenes Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series A (AGM Insured), 4.25%, 08/01/15 Long Beach Comm. College Dist., G.O. Prop. Tax College & Univ. Imps. Bonds, Series A, 5.00%, 06/01/22 Los Angeles County Metropolitan Trans. Auth., Sales Tax Rev. Ref. Bonds, 5.00%, 07/01/16 Los Angeles County Metropolitan Trans. Auth., Sales Tax Rev. Ref. Bonds, Series B, 5.00%, 07/01/18 Los Angeles Dept. of Airports, Port, Airport & Marina Imps. Rev. Bonds, Series A, 5.00%, 05/15/29 Los Angeles Dept. of Airports, Port, Airport & Marina Imps. Rev. Bonds, Series D, 5.00%, 05/15/19 Los Angeles Dept. of Airports, Port, Airport & Marina Rev. Ref. Bonds, 5.00%, 05/15/22 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Bonds, Series B (AGM Insured), 5.125%, 07/01/20 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/18 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Series B: 5.00%, 07/01/19 5.25%, 07/01/23 Los Angeles Dept. of Water & Power, Water Util. Imps. Rev. Bonds, Series B, 5.00%, 07/01/20 Los Angeles Harbor Dept., Port, Airport & Marina Rev. Ref. Bonds, Series C: 5.00%, 08/01/13 5.00%, 08/01/26 Los Angeles Unified School Dist., G.O. Prop. Tax Rev. Ref. Bonds, Series A-1, 5.00%, 07/01/20 Los Angeles Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/13 @ 100) (AGM Insured), 5.25%, 07/01/20 Los Angeles Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series F (AGM Insured), 4.50%, 07/01/12 50 51 Los Angeles Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series I: 5.00%, 07/01/14 5.00%, 07/01/24 Metropolitan Water Dist. of Southern California, G.O. Prop. Tax Ref. Bonds, Series A, 5.00%, 03/01/17 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, 5.00%, 07/01/20 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, Series B: 4.00%, 07/01/20 5.00%, 07/01/15 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, Series C, 5.00%, 07/01/23 Metropolitan Water Dist. of Southern California, Water Util. Imps. Rev. Bonds, Series A: 4.00%, 01/01/14 5.00%, 01/01/27 Metropolitan Water Dist. of Southern California, Water Util. Imps. Rev. Bonds, Series C, 5.00%, 07/01/29 Modesto Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/17 Moreno Valley Unified School Dist., G.O. School Imps. Prop. Tax Ref. Bonds (NATL-RE Insured), 5.25%, 08/01/19 Mountain View Shoreline Regional Park Community, Tax Allocation Rev. Ref. Bonds, Series A: 5.00%, 08/01/19 5.00%, 08/01/20 Napa Valley Comm. College Dist., G.O. School Imps. Prop. Tax Bonds, Series B (Pre-refunded with St. & Loc. Govt. Series 08/01/15 @ 100) (NATL-RE Insured), 5.00%, 08/01/18 North Orange County Comm. College Dist., G.O. College & Univ. Imps. Bonds, Series A (Pre-refunded with U.S. Treasury Strips, Aid, U.S. Treasury Obligations and REFCORP to 08/01/12 @ 101) (NATL-RE Insured), 5.25%, 08/01/15 Northern California Power Agcy., Energy Res. Auth. Imps. Rev. Bonds, Series A: 5.00%, 06/01/16 5.00%, 07/01/23 5.50%, 07/01/21 Northern California Power Agcy., Energy Res. Auth. Rev. Ref. Bonds, Series A: 5.00%, 07/01/17 5.00%, 07/01/19 Poway Unified School Dist. Public Fncg. Auth., Special Tax: 3.375%, 09/15/17 3.75%, 09/15/18 Rancho Mirage Joint Powers Fin. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 07/01/27 94 Rancho Water Dist. Fncg. Auth., Water Rev. Ref. Bonds, Series D (Radian Insured), 4.20%, 09/02/17 Roseville Natural Gas Fin. Auth., Gas Util. Imps. Rev. Bonds, 5.00%, 02/15/14 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (NATL-RE Insured): 5.00%, 08/15/12 5.00%, 08/15/17 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (Pre-refunded with St. & Loc. Govt. Series to 08/15/2013 @ 100), (NATL-RE Insured), 5.00%, 08/15/17 San Diego County Regional Airport Auth., Port, Airport & Marina Imps. Rev. Bonds, Sub-Series A: 5.00%, 07/01/18 5.00%, 07/01/20 San Diego County Water Auth., Water Rev. Certs. of Part. Ref. Bonds, Series 2008 A (AGM Insured), 5.00%, 05/01/14 San Diego County Water Auth., Water Rev. Ref. Bonds, Series A, 5.00%, 05/01/20 San Diego County Water Auth., Water Rev. Ref. Bonds, Series S-1, 5.00%, 07/01/16 San Diego Public Facs. Fncg. Auth., Sewer Rev. Ref. Bonds, Series B: 5.00%, 05/15/15 5.00%, 05/15/22 San Diego Public Facs. Fncg. Auth., Solid Waste Mgmt. Disposal Imps. Rev. Bonds, Series A: 4.50%, 05/15/14 5.125%, 05/15/29 San Diego Public Facs. Fncg. Auth., Water Rev. Ref. Bonds, Series A: 4.00%, 08/01/14 4.00%, 08/01/20 San Francisco Bay Area Rapid Transit Dist., Sales Tax Rev. Ref. Bonds: 5.00%, 07/01/20 5.00%, 07/01/22 San Francisco City & County Airports Commission, Port, Airport & Marina Imps. Rev. Bonds, Series A, 4.90%, 05/01/29 San Francisco City & County Airports Commission, Port, Airport & Marina Imps. Rev. Bonds, Series E, 5.25%, 05/01/24 San Francisco City & County Airports Commission, Port, Airport & Marina Rev. Ref. Bonds, Series B, 5.00%, 05/01/19 San Francisco City & County Airports Commission, Port, Airport & Marina Rev. Ref. Bonds, Series C2, 5.00%, 05/01/21 San Francisco City & County Public Utils. Commission, Water Rev. Ref. Bonds, Sub-Series D, 5.00%, 11/01/20 San Francisco City & County Public Utils. Commission, Water Util. Imps. Rev. Bonds, Sub-Series A, 3.00%, 11/01/12 San Francisco City & County Redev. Agcy., Tax Allocation, Series C: 4.75%, 08/01/17 5.00%, 08/01/18 5.25%, 08/01/19 San Jose Redev. Agcy., Tax Allocation Rev. Ref. Bonds, 5.00%, 08/01/22 San Jose Redev. Agcy., Tax Allocation Rev. Ref. Bonds (NATL-RE Insured), 4.54%, 08/01/18 San Mateo County Comm. College Dist., College & Univ. Imps. Certs. of Part. Lease Bonds (Pre-refunded with St. & Loc. Govt. Series to 10/01/14 @ 100) (NATL-RE Insured), 5.25%, 10/01/20 San Mateo County Transit Dist., Transit Imps. Sales Tax Rev. Bonds, Series A (Escrowed to Maturity) (NATL-RE Insured), 5.00%, 06/01/12 50 51 San Mateo Joint Powers Fncg. Auth., Lease Rev. Ref. Bonds, Series A, 5.25%, 07/15/23 Santa Ana Community Redev. Agcy., Tax Allocation Rev. Ref. Bonds,, 6.00%, 09/01/20 Santa Clara County Fncg. Auth., Lease Rev. Ref. Bonds, 5.00%, 11/15/22 Santa Clara Valley Trans. Auth., Sales Tax Rev. Ref. Bonds, Series A (AMBAC Insured), 4.00%, 04/01/12 Santa Margarita Water Dist., Special Tax Ref. Bonds: 4.125%, 09/01/20 4.25%, 09/01/21 South Orange County Public Fncg. Auth., Special Tax Ref. Bonds, Series A (AMBAC Insured): 5.00%, 08/15/15 5.00%, 08/15/20 South Placer Wastewater Auth., Solid Waste Mgmt. Rev. Ref. Bonds, Series D, 0.97%, 11/01/141 Southern California Public Power Auth., Energy Res. Auth. Imps. Rev. Bonds: 5.00%, 07/01/18 5.00%, 07/01/20 Southern California Public Power Auth., Energy Res. Auth. Imps. Rev. Bonds, Series A, 4.00%, 07/01/21 Southern California Public Power Auth., Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 07/01/16 Southern California Public Power Auth., Misc. Rev. Ref. Bonds, 5.00%, 07/01/23 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A: 5.25%, 07/01/13 5.25%, 07/01/14 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A (Escrowed to Maturity), 5.25%, 07/01/14 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/14 @ 100), 5.00%, 07/01/15 State of California, G.O. Correctional Facs. Imps. Prop. Tax Bonds, 5.25%, 10/01/20 State of California, G.O. General Fund Ref. Bonds: 5.00%, 11/01/13 5.25%, 02/01/14 State of California, G.O. General Fund Ref. Bonds, Series CF, 2.25%, 12/01/13 State of California, G.O. General Fund Ref. Notes: 5.00%, 03/01/12 5.00%, 08/01/20 State of California, G.O. General Fund Ref. Notes (Pre-refunded with St. & Loc. Govt. Series to 02/01/12 @ 100), 5.00%, 02/01/27 State of California, G.O. Housing Imps. Prop. Tax Bonds, 5.125%, 11/01/11 State of California, G.O. Prop. Tax Ref. Bonds, 5.25%, 10/01/20 State of California, G.O. Prop. Tax Ref. Bonds, Series B (Mandatory Put 07/01/14 @ 100), 5.00%, 07/01/231 State of California, G.O. Public Imps. Misc. Tax Bonds, 5.50%, 04/01/18 State of California, G.O. Public Imps. Prop. Tax Bonds, 5.00%, 04/01/12 State of California, G.O. Public Imps. Prop. Tax Bonds (Pre-refunded with St. & Loc. Govt. Series to 02/01/14 @ 100), 5.00%, 02/01/33 State of California, G.O. Public Imps. Prop. Tax Bonds (Pre-refunded with St. & Loc. Govt. Series to 04/01/14 @ 100), 5.50%, 04/01/30 State of California, G.O. Sales Tax Rev. Bonds, Series A, 5.25%, 07/01/21 State of California, G.O. Sales Tax Rev. Ref. Bonds, 4.00%, 07/01/16 State of California, G.O. Sales Tax Rev. Ref. Bonds, Series A: 4.00%, 07/01/17 5.00%, 07/01/17 State of California, G.O. Water Util. Imps. Misc. Tax Bonds (NATL-RE Insured), 6.00%, 08/01/20 5 5 — State of California, G.O. Water Util. Imps. Prop. Tax Bonds, 5.00%, 03/01/14 State of California, General Fund Cash Flow Mgmt. Rev. Notes, Series A2, 2.00%, 06/26/12 Tuolumne Wind Project Auth., Energy Res. Auth. Imps. Rev. Bonds, Series A: 5.00%, 01/01/15 5.00%, 01/01/22 5.25%, 01/01/24 Turlock Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 01/01/18 5.00%, 01/01/22 Turlock Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, Series A: 2.00%, 01/01/12 3.00%, 01/01/13 Univ. of California, College & Univ. Imps. Rev. Bonds, Series D (NATL-RE FGIC Insured), 5.00%, 05/15/23 Univ. of California, College & Univ. Imps. Rev. Bonds, Series G (NATL-RE FGIC Insured), 5.00%, 05/15/24 Univ. of California, College & Univ. Rev. Ref. Bonds, Series E: 4.00%, 05/15/17 5.00%, 05/15/20 Vallejo Sanitation & Flood Control Dist., Solid Waste Mgmt. Certs. of Part. Ref. Bonds (AMBAC Insured), 4.00%, 05/01/18 District of Columbia - 0.07% Metropolitan Washington Airports Auth., Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 10/01/17 Florida - 0.34% Citizens Prop. Insurance Corp., Cash Flow Mgmt. Misc. Rev. Bonds, Series A-1, 5.00%, 06/01/19 Georgia - 0.07% DeKalb Private Hospital Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 11/15/24 Iowa - 0.07% State of Iowa, General Fund Public Imps. Rev. Bonds, Series A, 5.00%, 06/01/27 Michigan - 0.07% Michigan State Hospital Fin. Auth., Health Care Facs. Rev. Ref. Bonds, 5.25%, 11/15/24 Puerto Rico - 1.66% Puerto Rico Electric Power Auth., Energy Res. Auth. Imps. Rev. Bonds, Series NN (Pre-refunded with St. & Loc. Govt. Series to 07/01/13 @ 100), 5.50%, 07/01/18 Puerto Rico Ind. Tourist Educ. Medical & Environmental Cultural Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 07/01/17 Texas - 0.07% City of San Antonio, Energy Res. Auth. Imps. Rev. Bonds, Series A, 5.00%, 02/01/24 Total bonds & notes(cost: $138,029,000) Short-term securities - 12.16% California Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series C, 0.20%, 10/01/261 California Health Facs. Fncg. Auth., Special Assessment Rev. Ref. Bonds, 0.11%, 09/01/381 California Infrastructure & Econ. Dev. Bank, Econ. Dev. Rev. Ref. Bonds, Series B, 0.20%, 04/01/421 California Infrastructure & Econ. Dev. Bank, Rec. Facs. Imps. Rev. Bonds, 0.21%, 12/01/361 California Pollution Control Fncg. Auth., Ind. Rev. Ref. Bonds, 0.10%, 11/01/261 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 0.08%, 08/15/361 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, Series C, 0.10%, 08/15/271 California Statewide Comms. Dev. Auth., Misc. Purposes Rev. Bonds, 0.21%, 07/01/341 City of Irvine California, Public Imps. Special Assessment Bonds, Series A, 0.20%, 09/02/311 Irvine Ranch Water Dist., G.O. Water Util. Imps. Prop. Tax Rev. Bonds, Series B, 0.11%, 10/01/411 Irvine Ranch Water Dist., Water Util. Imps. Prop. Tax Rev. Bonds, 0.20%, 04/01/331 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series C-1, 0.12%, 07/01/231 Total Short-term securities(cost: $19,190,000) Total investment securities (cost: $157,219,000) Other assets less liabilities Net assets $ % 1 Coupon rate may change periodically.For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. 2 Securities that may be resold in transactions, exempt from registration under Rule 144A of the Securities Act of 1933, normally to certain qualified buyers.At October 31, 2011, the aggregate market value of these securities amounted to $500,045, representing 0.32% of net assets of which $500,045 have been deemed liquid by the investment adviser pursuant to the Fund's liquidity procedures approved by the Board of Trustees. Key to abbreviations Agcy. Agency AGM Assured Guaranty Municipal Corporation AMBAC American Municipal Bond Assurance Corporation Auth. Authority CA Mtg. Ins. California Mortgage Insurance Certs. of Part. Certificates of Participation CIFG CDC IXIS Financial Guaranty Comm. Community Comms. Communities Corp. Corporation Corps. Corporations Dept. Department Dev. Development Dist. District Econ. Economic Educ. Educational Facs. Facilities FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLMC Federal Home Loan Mortgage Corporation Fin. Finance Fncg. Financing FNMA Federal National Mortgage Association G.O. General Obligation Govt. Government GTD Guaranteed Imps. Improvements Ind. Industrial Loc. Local Mgmt. Management Misc. Miscellaneous Muni. Municipal NATL-RE National Reinsurance Prop. Property Rec. Recreational Redev. Redevelopment Ref. Refunding REFCORP Resolution Funding Corporation Res. Resource Ress. Resources Rev. Revenue St. State Trans. Transportation Univ. University Util. Utility Utils. Utilities See Notes to Financial Statements Capital California Short-Term Municipal Fund October 31, 2011 [begin pie chart] Investment portfolio - quality ratings* AAA/Aaa 35.49 % AA/Aa A/A2 Unrated *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's Standard & Poor's and/or Fitch as an indication of an issuer's credit-worthiness. If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" at left), the investment advisor performs its own credit analysis and assigns comparable ratings that are used for compliance and fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Capital California Short-Term Municipal Fund Schedule of Investments at October 31, 2011 Principal amount Market value Percent of net assets Bonds & notes - 71.23% California - 67.91% Abag Fin. Auth. for Nonprofit Corps., Health Care Facs. Rev. Ref. Bonds (CA Mtg. Ins.), 4.00%, 05/15/16 $ $ % Abag Fin. Auth. for Nonprofit Corps., Health Care Facs. Rev. Ref. Bonds, Series A, 5.00%, 08/01/16 Azusa Redev. Agcy., Loc. or GTD Housing Ref. Bonds, Series A (Escrowed to Maturity) (FNMA Insured), 6.875%, 10/01/12 California Educ. Facs. Auth., College & Univ. Imps. Rev. Bonds: 4.00%, 10/01/15 4.00%, 02/01/17 5.00%, 04/01/14 California Educ. Facs. Auth., College & Univ. Imps. Rev. Bonds, Series A, 5.00%, 10/01/15 California Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds: 3.00%, 10/01/15 4.00%, 04/01/16 4.00%, 04/01/17 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series B, 5.00%, 08/15/16 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, Series I, 5.125%, 07/01/22 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, 5.00%, 11/15/16 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A: 4.00%, 11/15/13 5.00%, 08/15/14 5.00%, 11/15/16 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series A-3, 4.00%, 11/15/15 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series C (Mandatory Put 10/16/14 @ 100), 5.00%, 07/01/341 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, Series I (Mandatory Put 07/01/14 @ 100), 4.95%, 07/01/261 California Infrastructure & Econ. Dev. Bank, Econ. Imps. Misc. Rev. Bonds(Mandatory Put 12/01/11 @ 100), 3.90%, 04/01/331 California Infrastructure & Econ. Dev. Bank, Misc. Rev. Ref. Bonds (Mandatory Put 12/01/11 @ 100), 3.90%, 04/01/331 California Infrastructure & Econ. Dev. Bank, Rec. Rev. Ref. Bonds (Mandatory Put 04/01/13 @ 100), 2.50%, 10/01/471 California Muni. Fin. Auth., College & Univ. Rev. Ref. Bonds, Series B: 4.00%, 10/01/15 4.00%, 10/01/16 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 05/01/12 @ 101): 5.125%, 05/01/19 5.875%, 05/01/16 California State Dept. of Water Ress., Energy Res. Auth. Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 05/01/12 @ 101) (AMBAC Insured): 5.375%, 05/01/18 5.50%, 05/01/16 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series L, 5.00%, 05/01/14 California State Dept. of Water Ress., Energy Res. Auth. Rev. Ref. Bonds, Series N, 5.00%, 05/01/18 California State Dept. of Water Ress., Water Rev. Ref. Bonds, Series AE, 4.00%, 12/01/11 California State Dept. of Water Ress., Water Rev. Ref. Bonds, Sub-Series G-4, 5.00%, 05/01/16 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series B, 5.00%, 10/01/17 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series B-1, 4.00%, 03/01/16 California State Public Works Board, College & Univ. Imps. Lease Rev. Bonds, Series C-1, 5.00%, 03/01/16 California State Public Works Board, Health Care Facs. Imps. Rev. Bonds, 5.50%, 06/01/15 California State Public Works Board, Lease Rev. Ref. Bonds, Series A (NATL-RE FGIC Insured): 5.00%, 06/01/15 5.00%, 10/01/16 California State Univ., College & Univ. Rev. Ref. Bonds, Series A: 5.00%, 11/01/16 5.00%, 11/01/17 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series A, 5.00%, 04/01/13 California Statewide Comms. Dev. Auth., Health Care Facs. Imps. Rev. Bonds, Series C (AGM Insured), 5.25%, 07/01/16 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds: 4.00%, 11/01/14 5.00%, 07/01/14 5.00%, 11/01/15 California Statewide Comms. Dev. Auth., Misc. Rev. Bonds: 4.00%, 06/15/13 5.00%, 06/15/13 City & County of San Francisco, Certs. of Part. Lease Ref. Bonds, Series A: 5.00%, 10/01/15 5.00%, 10/01/16 City & County of San Francisco, Health Care Imps. Certs. of Part. Lease Bonds, Series A, 5.00%, 04/01/12 City of Los Angeles, Sewer Rev. Ref. Bonds, Series A, 3.00%, 06/01/14 City of San Jose, Port, Airport & Marina Imps. Rev. Bonds, Series A-2, 3.00%, 03/01/15 Contra Costa Water Dist., Water Rev. Ref. Bonds, Series A, 3.50%, 10/01/13 Golden State Tobacco Securitization Corp., Misc. Purposes Rev. Bonds, Series 2003 A-1, 6.25%, 06/01/33 Golden State Tobacco Securitization Corp., Misc. Purposes Rev. Bonds, Series 2003 A-1 (Pre-refunded with Agencies to 06/01/13 @ 100), 6.625%, 06/01/40 Imperial Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 11/01/13 Imperial Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, Series C: 5.00%, 11/01/16 5.00%, 11/01/18 Irvine Ranch Water Dist., Certs. of Part. Water Rev. Ref. Bonds, 5.00%, 03/01/13 Los Angeles County Metropolitan Trans. Auth., Sales Tax Rev. Ref. Bonds, 5.00%, 07/01/16 Los Angeles County Sanitation Dists. Fncg. Auth., Sewer Rev. Ref. Bonds, Series A, 5.00%, 10/01/17 Los Angeles Dept. of Airports, Port, Airport & Marina Rev. Ref. Bonds, 3.00%, 05/15/15 Los Angeles Dept. of Airports, Port, Airport & Marina Rev. Ref. Bonds, Series E, 4.00%, 05/15/15 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/15 Los Angeles Harbor Dept., Port, Airport & Marina Rev. Ref. Bonds, Series C, 5.00%, 08/01/13 Los Angeles Muni. Imp. Corp., Lease Rev. Ref. Bonds, Series A, 3.50%, 09/01/12 Los Angeles Unified School Dist., G.O. Prop. Tax Ref. Bonds, Series A-1, 4.00%, 07/01/18 Los Angeles Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series I, 5.00%, 07/01/14 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, 5.00%, 07/01/14 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, Series B: 4.00%, 07/01/14 5.00%, 07/01/15 Modesto Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, Series A, 5.00%, 07/01/15 Mountain View Shoreline Regional Park Comm., Tax Increment Allocation Rev. Ref. Bonds, 4.00%, 08/01/15 Northern California Power Agcy., Energy Res, Auth. Rev. Bonds, Series A, 3.00%, 06/01/13 Port of Oakland, Port, Airport & Marina Imps. Misc. Rev. Ref. Bonds, Series M (Pre-refunded with St. & Loc. Govt. Series to 11/01/12 @ 100) (FGIC Insured), 5.25%, 11/01/19 Sacramento County Sanitation Dist. Fncg. Auth., Sewer Rev. Ref. Bonds, 5.00%, 12/01/14 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (NATL-RE Insured), 5.00%, 08/15/17 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Bonds, Series R (Pre-refunded with St. & Loc. Govt. Series to 08/15/2013 @ 100), (NATL-RE Insured), 5.00%, 08/15/17 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 07/01/15 Sacramento Muni. Util. Dist., Energy Res. Auth. Rev. Ref. Bonds, Series X, 5.00%, 08/15/17 San Diego County Regional Airport Auth., Port, Airport & Marina Imps. Rev. Ref. Bonds, Sub-Series A: 5.00%, 07/01/16 5.00%, 07/01/17 San Diego County Water Auth., Water Rev. Certs. of Part. Ref. Bonds, Series 2008 A (AGM Insured), 5.00%, 05/01/14 San Diego County Water Auth., Water Rev. Ref. Bonds, Series A, 5.00%, 05/01/17 San Diego County Water Auth., Water Rev. Ref. Bonds, Series S-1, 5.00%, 07/01/16 San Diego Public Facs. Fncg. Auth., Sewer Rev. Ref. Bonds, Series B, 5.00%, 05/15/15 San Diego Public Facs. Fncg. Auth., Solid Waste Mgmt. Disposal Imps. Rev. Bonds, Series A, 4.50%, 05/15/14 San Francisco Bay Area Rapid Transit Dist., Sales Tax Rev. Ref. Bonds, 3.00%, 07/01/13 San Francisco City & County Airports Commission, Port, Airport & Marina Rev. Ref. Bonds, Series B, 5.00%, 05/01/16 San Francisco City & County Airports Commission, Port, Airport & Marina Rev. Ref. Bonds, Series C (AGM Insured), 5.00%, 05/01/14 San Francisco City & County Public Utils. Commission, Water Rev. Ref. Bonds, Series C: 5.00%, 11/01/12 5.00%, 11/01/13 San Francisco Unified School Dist., G.O. School Imps. Prop. Tax Bonds, Series B, 5.00%, 06/15/15 San Jose Redev. Agcy., Tax Increment Allocation Ref. Bonds, 4.00%, 08/01/16 San Mateo Joint Powers Fncg. Auth., Lease Rev. Ref. Bonds, Series A: 3.00%, 07/15/13 4.00%, 07/15/13 Santa Margarita Water Dist., Special Tax Ref. Bonds, 4.00%, 09/01/17 South Placer Wastewater Auth., Solid Waste Mgmt. Rev. Ref. Bonds, Series D, 0.97%, 11/01/141 Southern California Public Power Auth., Energy Res. Auth. Imps. Rev. Bonds: 4.00%, 07/01/15 5.00%, 07/01/16 5.00%, 07/01/17 5.00%, 07/01/18 Southern California Public Power Auth., Energy Res. Auth. Imps. Rev. Bonds, Series A: 4.00%, 07/01/16 5.00%, 07/01/17 Southern California Public Power Auth., Energy Res. Auth. Rev. Ref. Bonds: 5.00%, 07/01/14 5.00%, 07/01/16 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A: 5.25%, 07/01/12 5.25%, 07/01/13 5.25%, 07/01/14 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A (Escrowed to Maturity), 5.25%, 07/01/14 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series A (Pre-refunded with St. & Loc. Govt. Series to 07/01/14 @ 100), 5.00%, 07/01/15 State of California, G.O. General Fund Ref. Bonds, Series CF, 2.25%, 12/01/13 State of California, G.O. General Fund Ref. Notes, 5.00%, 04/01/15 State of California, G.O. General Fund Ref. Notes (NATL-RE Insured), 5.00%, 06/01/15 State of California, G.O. Prop. Tax Ref. Bonds: 5.00%, 06/01/15 5.00%, 05/01/16 State of California, G.O. Prop. Tax Ref. Bonds, Series B (Mandatory Put 07/01/14 @ 100), 5.00%, 07/01/231 State of California, G.O. Public Imps. Prop. Tax Bonds, 5.00%, 04/01/12 State of California, G.O. Public Imps. Prop. Tax Bonds (Pre-refunded with St. & Loc. Govt. Series to 02/01/14 @ 100), 5.00%, 02/01/33 State of California, G.O. Public Imps. Prop. Tax Rev. Bonds (Pre-refunded with St. & Loc. Govt. Series to 04/01/14 @ 100), 5.30%, 04/01/29 State of California, G.O. Sales Tax Rev. Bonds, Series A (NATL-RE FGIC Insured), 5.25%, 07/01/14 State of California, G.O. Sales Tax Rev. Ref. Bonds: 4.00%, 07/01/16 4.00%, 07/01/17 State of California, General Fund Cash Flow Mgmt. Rev. Notes, Series A2, 2.00%, 06/26/12 Tuolumne Wind Project Auth., Energy Res. Auth. Imps. Rev. Bonds, Series A, 5.00%, 01/01/15 Turlock Irrigation Dist., Energy Res. Auth. Rev. Ref. Bonds, 5.00%, 01/01/17 Univ. of California, College & Univ. Imps. Rev. Bonds, Series AB, 5.00%, 05/15/16 Univ. of California, College & Univ. Rev. Ref. Bonds, Series E, 5.00%, 05/15/16 West Basin Muni. Water Dist., Water Rev. Certs. of Part. Ref. Bonds, Series B (Assured GTY Insured), 4.50%, 08/01/12 Florida - 1.92% Citizens Prop. Insurance Corp., Cash Flow Mgmt. Misc. Rev. Bonds, 5.00%, 06/01/15 Citizens Prop. Insurance Corp., Rev. Bonds, 1.79%, 06/01/141 Florida Hurricane Catastrophe Fund Fin. Corp., Misc. Purposes Rev. Bonds, Series A, 5.00%, 07/01/16 Louisiana - 0.36% Louisiana Housing Fin. Agcy., Loc. or GTD Housing Rev. Bonds (GNMA/FNMA COLL Insured), 4.60%, 12/01/28 Mississippi - 0.72% Jackson State Univ. Educ. Building Corp., College & Univ. Imps. Lease Rev. Bonds (Mandatory Put 03/01/15 @ 100) (AGM Insured), 5.00%, 03/01/341 Texas - 0.32% Texas A&M Univ., College & Univ. Rev. Ref. Bonds, 3.00%, 07/01/17 Total bonds & notes(cost: $53,993,000) Short-term securities - 29.56% California Educ. Facs. Auth., College & Univ. Rev. Ref. Bonds, Series C, 0.20%, 10/01/261 California Health Facs. Fncg. Auth., Health Care Facs. Imps. Rev. Bonds, 0.08%, 09/01/251 California Health Facs. Fncg. Auth., Health Care Facs. Rev. Ref. Bonds, 0.20%, 09/01/281 California Health Facs. Fncg. Auth., Special Assessment Rev. Ref. Bonds, 0.11%, 09/01/381 California Infrastructure & Econ. Dev. Bank, Econ. Dev. Rev. Ref. Bonds, Series B, 0.20%, 04/01/421 California Infrastructure & Econ. Dev. Bank, Misc. Rev. Ref. Bonds, Series A, 0.21%, 12/01/311 California Infrastructure & Econ. Dev. Bank, Rec. Facs. Imps. Rev. Bonds, 0.21%, 12/01/361 California Infrastructure & Econ. Dev. Bank, Rec. Rev. Ref. Bonds, 0.09%, 04/01/331 California Muni. Fin. Auth., Res. Recovery Rev. Ref. Bonds, 0.07%, 06/01/251 California Pollution Control Fncg. Auth., Ind. Rev. Ref. Bonds, 0.11%, 11/01/261 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, Series A, 0.08%, 08/15/361 California Statewide Comms. Dev. Auth., Health Care Facs. Rev. Ref. Bonds, Series B, 0.08%, 08/15/471 City of Irvine California, Public Imps. Special Assessment Bonds, Series A, 0.20%, 09/02/311 Los Angeles Dept. of Water & Power, Energy Res. Auth. Rev. Ref. Bonds, Sub-Series B-3, 0.18%, 07/01/341 Metropolitan Water Dist. of Southern California, Water Rev. Ref. Bonds, Series B-3, 0.10%, 07/01/351 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series C-1, 0.12%, 07/01/231 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series C-3, 0.11%, 07/01/231 State of California, G.O. Cash Flow Mgmt. Sales Tax Rev. Bonds, Series C-4, 0.10%, 07/01/231 Total Short-term securities(cost: $22,620,000) Total investment securities (cost: $76,613,000) Other assets less liabilities Net assets $ % 1 Coupon rate may change periodically.For short-term securities, the date of the next scheduled coupon rate change is considered to be the maturity date. Key to abbreviations Agcy. Agency AGM Assured Guaranty Municipal Corporation AMBAC American Municipal Bond Assurance Corporation Auth. Authority CA Mtg. Ins. California Mortgage Insurance Certs. of Part. Certificates of Participation COLL Collateral Comm. Community Comms. Communities Corp. Corporation Corps. Corporations Dept. Department Dev. Development Dist. District Econ. Economic Educ. Educational Facs. Facilities FGIC Financial Guaranty Insurance Company Fin. Finance Fncg. Financing FNMA Federal National Mortgage Association GNMA Government National Mortgage Association G.O. General Obligation Govt. Government GTD Guaranteed GTY Guaranty Imp. Improvement Imps. Improvements Ind. Industrial Loc. Local Mgmt. Management Misc. Miscellaneous Muni. Municipal NATL-RE National Reinsurance Prop. Property Rec. Recreational Redev. Redevelopment Ref. Refunding Res. Resource Ress. Resources Rev. Revenue St. State Trans. Transportation Univ. University Util. Utility Utils. Utilities See Notes to Financial Statements Capital Core Bond Fund October 31, 2011 [begin pie chart] Investment portfolio - quality ratings* AAA/Aaa 76.92 % AA/Aa A/A2 BAA/Baa Unrated *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's Standard & Poor's and/or Fitch as an indication of an issuer's credit-worthiness. If agency ratings differ, securities are put in the highest category consistent with fund investment policies.When securities have not been rated by a rating agency (included in "unrated" at left), the investment advisor performs its own credit analysis and assigns comparable ratings that are used for compliance and fund investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. [end pie chart] Capital Core Bond Fund Schedule of Investments at October 31, 2011 Principal amount Market value Percent of net assets Bonds & notes - 95.92% U.S. government & government agency bonds & notes - 48.37% Fannie Mae: 1.75%, 05/07/13 $ $ % 1.00%, 09/23/13 2.75%, 03/13/14 1.25%, 09/28/16 Federal Home Loan Banks: 1.125%, 05/18/12 1.75%, 08/22/12 Freddie Mac: 0.375%, 10/30/13 5.00%, 07/15/14 0.75%, 11/25/14 4.75%, 01/19/16 U.S. Treasury Bonds, 3.75%, 08/15/41 U.S. Treasury Inflation Indexed Bonds: 1.875%, 07/15/13 2.00%, 01/15/14 0.125%, 04/15/16 2.375%, 01/15/17 0.625%, 07/15/21 U.S. Treasury Notes: 1.75%, 04/15/13 3.125%, 09/30/13 1.25%, 02/15/14 2.375%, 09/30/14 2.375%, 10/31/14 4.00%, 02/15/15 2.625%, 02/29/16 7.25%, 05/15/16 1.50%, 06/30/16 1.50%, 07/31/16 1.00%, 09/30/16 4.625%, 02/15/17 4.50%, 05/15/17 8.75%, 05/15/17 1.875%, 08/31/17 3.875%, 05/15/18 2.375%, 05/31/18 4.00%, 08/15/18 3.50%, 05/15/20 3.625%, 02/15/21 2.125%, 08/15/21 Total U.S. government & government agency bonds & notes Mortgage-backed obligations - 21.70% Federal agency mortgage-backed obligations - 17.69% Fannie Mae: 4.50%, 07/01/19 4.50%, 03/01/20 3.50%, 10/01/25 3.50%, 01/01/26 5.50%, 04/25/37 6.00%, 08/01/37 5.50%, 09/01/38 6.00%, 09/01/38 4.00%, 11/01/40 4.50%, 04/01/41 5.00%, 06/01/41 4.50%, 07/01/41 5.00%, 08/01/41 3.173%, 09/01/411 5.50%, 11/01/41 TBA 6.00%, 11/01/41 TBA Freddie Mac: 1.873%, 01/25/18 2.699%, 05/25/18 3.974%, 01/25/211 6.00%, 02/15/37 Ginnie Mae: 4.50%, 10/20/39 4.50%, 01/20/40 Commercial mortgage-backed securities - 4.01% Bear Stearns Commercial Mortgage Securities: 5.53%, 09/11/41 5.54%, 09/11/41 Citigroup/Deutsche Bank Commercial Mortgage Trust: 5.226%, 07/15/441 5.617%, 10/15/48 DBUBS Mortgage Trust, Series 144A, 3.742%, 11/10/462 Greenwich Capital Commercial Funding Corp., 5.444%, 03/10/39 GS Mortgage Securities Corp. II, 1.468%, 08/10/44 JP Morgan Chase Commercial Mortgage Securities Corp, Series 144A, 3.672%, 02/15/462 JP Morgan Chase Commercial Mortgage Securities Corp.: 4.895%, 09/12/37 5.878%, 04/15/451 5.739%, 02/12/491 Morgan Stanley Capital I, 5.202%, 11/14/421 Wachovia Bank Commercial Mortgage Trust: 5.118%, 07/15/421 5.269%, 12/15/441 Total mortgage-backed obligations Corporate bonds & notes - 23.77% Banks - 4.35% Ally Financial, Inc., 2.20%, 12/19/12 Bank of America Corp.: 3.75%, 07/12/16 5.00%, 05/13/21 Barclays Bank PLC, 2.50%, 01/23/13 BNP Paribas SA, 3.25%, 03/11/15 Citigroup, Inc.: 6.00%, 12/13/13 4.75%, 05/19/15 4.587%, 12/15/15 3.953%, 06/15/16 JP Morgan Chase & Co.: 3.40%, 06/24/15 4.625%, 05/10/21 Morgan Stanley: 3.80%, 04/29/16 5.75%, 01/25/21 Northern Trust Corp., 4.625%, 05/01/14 The Goldman Sachs Group, Inc.: 3.25%, 06/15/12 3.625%, 02/07/16 The Royal Bank of Scotland PLC: 3.25%, 01/11/14 4.375%, 03/16/16 UBS AG, 3.875%, 01/15/15 Wells Fargo & Co., 0.625%, 10/28/151 Wells Fargo & Co., Series I, 3.75%, 10/01/14 Westpac Banking Corp., 1.85%, 12/09/13 Oil & gas - 1.93% Anadarko Petroleum Corp., 6.375%, 09/15/17 Apache Corp., 6.25%, 04/15/12 Cenovus Energy, Inc., 4.50%, 09/15/14 Chevron Corp., 3.95%, 03/03/14 Devon Energy Corp., 5.625%, 01/15/14 Husky Energy, Inc., 7.25%, 12/15/19 Shell International Finance BV: 4.00%, 03/21/14 3.10%, 06/28/15 Statoil ASA: 2.90%, 10/15/14 3.125%, 08/17/17 Total Capital Canada Ltd., 1.625%, 01/28/14 Telecommunications - 1.92% AT&T, Inc.: 5.875%, 02/01/12 4.95%, 01/15/13 2.40%, 08/15/16 3.875%, 08/15/21 Cellco Partnership/Verizon Wireless Capital LLC, 7.375%, 11/15/13 Cisco Systems, Inc.: 0.593%, 03/14/141 2.90%, 11/17/14 5.50%, 02/22/16 France Telecom SA, 4.375%, 07/08/14 Telecom Italia Capital SA, 6.175%, 06/18/14 Verizon Communications, Inc.: 1.25%, 11/03/14 4.90%, 09/15/15 Vodafone Group PLC: 5.00%, 09/15/15 5.625%, 02/27/17 Electric - 1.82% Alabama Power Co., 4.85%, 12/15/12 Appalachian Power Co., Series S, 3.40%, 05/24/15 Carolina Power & Light Co., 6.50%, 07/15/12 Consumers Energy Co., 5.65%, 09/15/18 Midamerican Energy Holdings Co., 5.75%, 04/01/18 Pacificorp, 5.65%, 07/15/18 PSEG Power LLC, 2.75%, 09/15/16 Public Service Co. of Colorado, 3.20%, 11/15/20 Teco Finance, Inc.: 6.75%, 05/01/15 4.00%, 03/15/16 Virginia Electric and Power Co., 5.40%, 04/30/18 Wisconsin Electric Power Co., 2.95%, 09/15/21 Diversified financial services - 1.81% Citigroup Funding, Inc., 1.875%, 10/22/12 General Electric Capital Corp.: 2.20%, 06/08/12 3.35%, 10/17/16 5.625%, 05/01/18 4.65%, 10/17/21 National Rural Utilities Cooperative Finance Corp., 1.125%, 11/01/13 Woodside Finance Ltd, Series 144A, 4.60%, 05/10/212 Media - 1.65% Comcast Corp.: 5.30%, 01/15/14 5.85%, 11/15/15 NBCUniversal Media LLC, 5.15%, 04/30/20 News America, Inc.: 5.30%, 12/15/14 4.50%, 02/15/21 The Walt Disney Co.: 4.50%, 12/15/13 5.50%, 03/15/19 Time Warner Cable, Inc., 3.50%, 02/01/15 Time Warner, Inc., 5.875%, 11/15/16 Pharmaceuticals - 1.44% AstraZeneca PLC, 5.90%, 09/15/17 Mckesson Corp., 3.25%, 03/01/16 Novartis Capital Corp.: 4.125%, 02/10/14 2.90%, 04/24/15 Novartis Securities Investment Ltd., 5.125%, 02/10/19 Pfizer, Inc.: 4.45%, 03/15/12 6.20%, 03/15/19 Sanofi-Aventis SA, 0.673%, 03/28/141 REITS - 1.10% Brandywine Operating Partnership LP, 4.95%, 04/15/18 ERP Operating LP, 5.25%, 09/15/14 Kimco Realty Corp., 5.584%, 11/23/15 Prologis LP: 7.625%, 08/15/14 6.875%, 03/15/20 Simon Property Group LP: 4.20%, 02/01/15 5.25%, 12/01/16 Beverages - 1.05% Anheuser-Busch InBev Worldwide, Inc.: 0.761%, 07/14/141 4.125%, 01/15/15 Pepsi Co., Inc.: 0.875%, 10/25/13 2.50%, 05/10/16 The Coca-Cola Co.: 3.625%, 03/15/14 1.50%, 11/15/15 Retail - 0.88% Home Depot, Inc., 4.40%, 04/01/21 McDonald's Corp., 4.30%, 03/01/13 Target Corp., 6.00%, 01/15/18 Wal-Mart Stores, Inc.: 1.50%, 10/25/15 5.80%, 02/15/18 Computers - 0.73% Hewlett-Packard Co.: 0.719%, 05/30/141 1.55%, 05/30/14 HP Enterprise Services LLC, Series B, 6.00%, 08/01/13 45 49 International Business Machines Corp.: 1.95%, 07/22/16 5.70%, 09/14/17 Transportation - 0.63% Burlington Northern Santa Fe LLC: 7.00%, 02/01/14 3.60%, 09/01/20 Canadian National Railway Co.: 4.95%, 01/15/14 5.55%, 05/15/18 50 60 Aerospace/Defense - 0.61% Raytheon Co.: 6.75%, 03/15/18 5 6 — 6.40%, 12/15/18 4.40%, 02/15/20 15 17 United Technologies Corp.: 4.875%, 05/01/15 4.50%, 04/15/20 Food - 0.54% General Mills, Inc., 0.64%, 05/16/141 The Kroger Co.: 7.50%, 01/15/14 6.40%, 08/15/17 Pipelines - 0.53% Enbridge, Inc., 5.60%, 04/01/17 Kinder Morgan Energy Partners LP, 3.50%, 03/01/16 TransCanada PipeLines Ltd., 3.40%, 06/01/15 Williams Partners LP, 3.80%, 02/15/15 Healthcare-services - 0.42% Howard Hughes Medical Institute, 3.45%, 09/01/14 Unitedhealth Group, Inc., 4.70%, 02/15/21 WellPoint, Inc.: 7.00%, 02/15/19 4.35%, 08/15/20 Miscellaneous manufacturing - 0.38% Danaher Corp., 2.30%, 06/23/16 Honeywell International, Inc., 3.875%, 02/15/14 Cosmetics/Personal Care - 0.28% The Procter & Gamble Co., 1.80%, 11/15/15 Insurance - 0.26% Berkshire Hathaway, Inc., 0.708%, 02/11/131 Environmental Control - 0.26% Republic Services, Inc., 5.00%, 03/01/20 Waste Management, Inc., 4.60%, 03/01/21 Biotechnology - 0.24% Biogen Idec, Inc., 6.00%, 03/01/13 Auto Manufacturers - 0.21% Daimler Finance North America LLC, Series 144A, 1.95%, 03/28/142 Volkswagen International Finance NV, Series 144A, 0.984%, 04/01/141,2 Mining - 0.20% Rio Tinto Finance USA Ltd., 2.50%, 05/20/16 Teck Resources Ltd., 3.15%, 01/15/17 Chemicals - 0.16% Ei Du Pont De Nemours & Co., 0.778%, 03/25/141 Iron/Steel - 0.16% ArcelorMittal, 3.75%, 03/01/16 Healthcare-products - 0.11% Johnson & Johnson, 0.376%, 05/15/141 Internet - 0.09% Google, Inc., 1.25%, 05/19/14 Gas - 0.01% National Grid PLC, 6.30%, 08/01/16 35 40 40 Total corporate bonds & notes Municipals - 1.27% California Muni. Fin. Auth., Res. Recovery Rev. Imps. Bonds (Mandatory Put 01/03/12 @ 100), 0.90%, 09/01/211 California Pollution Control Fncg. Auth., Res. Recovery Rev. Ref. Bonds, Series B (Mandatory Put 11/01/11 @ 100), 0.70%, 08/01/241, 2 Mississippi Business Fin. Corp., Energy Res. Auth. Imps. Rev. Bonds, 0.70%, 05/01/371 State of California, G.O. Sales Tax Rev. Ref. Bonds, 4.00%, 07/01/16 State of Illinois, G.O. Pension Fndg. Prop. Tax Bonds, 4.026%, 03/01/14 State of Illinois, G.O. School Imps. Misc. Rev. Bonds, 4.422%, 04/01/15 Univ. of Texas System, College & Univ. Rev. Ref. Bonds, Series D, 2.616%, 08/15/15 Total municipals Government & government agency bonds & notes outside the U.S. - 0.45% European Investment Bank, 3.125%, 06/04/14 Total government & government agency bonds & notes outside the U.S. Asset-backed obligations - 0.36% AEP Texas Central Transition Fndg. LLC, 5.09%, 07/01/17 75 83 AmeriCredit Automobile Receivables Trust, 5.56%, 06/06/14 82 85 Honda Auto Receivables Owner Trust, 1.34%, 03/18/14 Total asset-backed obligations Total bonds & notes(cost: $260,427,000) Short-term securities - 5.45% Emerson Electric Co., 0.05%, 11/02/113 Federal Home Loan Bank Discount Notes, 0.12%, 12/02/113 Federal National Mortgage Association Discount Notes, 0.04%, 12/02/113 General Electric Co., 0.041%, 11/01/113 Harvard University, 0.15%, 11/15/113 Honeywell International, Inc, 0.08%, 12/27/113 Total Short-term securities(cost: $15,252,000) Total investment securities (cost: $275,679,000) Other assets less liabilities Net assets $ % 1 Indicates a variable rate security.The interest rate shown reflects the rate in effect at October 31, 2011. 2 Securities that may be resold in transactions, exempt from registration under Rule 144A of the Securities Act of 1933, normally to certain qualified buyers.At October 31, 2011, the aggregate market value of these securities amounted to $3,559,295, representing 1.27% of net assets of which $3,559,295 have been deemed liquid by the investment adviser pursuant to the Fund's liquidity procedures approved by the Board of Trustees. 3 Zero coupon bond; interest rate represents current yield to maturity. Key to abbreviations Auth. Authority Co. Company Corp. Corporation Fin. Finance Fncg. Financing Fndg. Funding G.O. General Obligation Imps. Improvements Inc. Incorporated Ltd. Limited Misc. Miscellaneous Muni. Municipal Prop. Property Ref. Refunding REITS Real Estate Investment Trusts Res. Resource Rev. Revenue TBA To be announced Univ. University See Notes to Financial Statements Capital Global Equity Fund October 31, 2011 [begin pie chart] Investment portfolio - sector diversification Information Technology % Consumer Discretionary % Industrials % Financials % Energy % Materials % Health Care % Consumer Staples % Telecommunication Services % Utilities % Short-term securities & other assets less liabilities % Other includes short-term securities and other assets less liabilities [end pie chart] Capital Global Equity Fund October 31, 2011 Investment portfolio - country diversification Country (percent of net assets) United States % Japan Britain France Switzerland Canada Hong Kong Netherlands Germany Australia Ireland Bermuda India Sweden South Korea China Finland Denmark Singapore Luxembourg Austria Brazil Israel Short-term securities & other assets less liabilities Capital Global Equity Fund Schedule of Investments at October 31, 2011 Shares Market value Percent of net assets Common Stocks - 92.41% Information Technology - 14.56% International Business Machines Corp. $ % Google, Inc., Class A1 Keyence Corp. Oracle Corp. Samsung Electronics Co. Ltd. (GDR) Broadcom Corp., Class A1 KLA-Tencor Corp. Apple, Inc.1 Murata Manufacturing Co. Ltd. Visa, Inc., Class A Jack Henry & Associates, Inc. Trend Micro, Inc. QUALCOMM, Inc. Microchip Technology, Inc. Canon, Inc. Premier Farnell PLC SAP AG ASML Holding NV First Solar, Inc.1 Hitachi Ltd. TE Connectivity Ltd. Maxim Integrated Products, Inc. Genpact Ltd.1 Nintendo Co. Ltd. eBay, Inc.1 Juniper Networks, Inc.1 Microsoft Corp. Samsung Electronics Co. Ltd., Series 144 (GDR)2 28 Consumer Discretionary - 13.29% Comcast Corp., Class A Compagnie Financiere Richemont SA, Class A Li & Fung Ltd. Target Corp. The Home Depot, Inc. Hennes & Mauritz AB, Class B Urban Outfitters, Inc.1 Bayerische Motoren Werke AG Tiffany & Co. Scripps Networks Interactive, Inc., Class A Carnival Corp. LVMH Moet Hennessy Louis Vuitton SA Signet Jewelers Ltd. Stanley Black & Decker, Inc. Omnicom Group, Inc. Virgin Media, Inc. Time Warner Cable, Inc. The Walt Disney Co. Television Broadcasts Ltd. Coach, Inc. The New York Times Co., Class A1 SES SA Shangri-La Asia Ltd. DreamWorks Animation SKG, Inc., Class A1 Nordstrom, Inc. Discovery Communications, Inc., Class A1 NIKE, Inc., Class B International Game Technology Denso Corp. Whitbread PLC Strayer Education, Inc. Best Buy Co., Inc. Dixons Retail PLC1 McDonald's Corp. 65 Industrials - 12.71% Kurita Water Industries Ltd. Bouygues SA SMC Corp. United Technologies Corp. FANUC Corp. Nielsen Holdings NV1 Cae, Inc. Danaher Corp. Illinois Tool Works, Inc. Schneider Electric SA 3M Co. Republic Services, Inc. JGC Corp. Emerson Electric Co. General Electric Co. Mitsubishi Corp. Norfolk Southern Corp. Caterpillar, Inc. Union Pacific Corp. FirstGroup PLC FedEx Corp. United Parcel Service, Inc., Class B The Boeing Co. Iron Mountain, Inc. Jacobs Engineering Group, Inc.1 Andritz AG Siemens AG Assa Abloy AB, Class B Financials - 11.29% The Goldman Sachs Group, Inc. AIA Group Ltd. Standard Chartered PLC JPMorgan Chase & Co. HSBC Holdings PLC ICICI Bank Ltd. (ADR) Sampo OYJ, Class A The Charles Schwab Corp. Marsh & McLennan Cos., Inc. DBS Group Holdings Ltd. The Progressive Corp. BNP Paribas Sun Hung Kai Properties Ltd. Bank of China Ltd., Class H BOC Hong Kong Holdings Ltd. The Bank of East Asia Ltd. HDFC Bank Ltd. (ADR) Swire Pacific Ltd., Class A Wharf Holdings Ltd. The Allstate Corp. Ace Ltd. Aon Corp. Energy - 11.16% Royal Dutch Shell PLC, Class A (ADR) Schlumberger Ltd. Cenovus Energy, Inc. Noble Energy, Inc. BG Group PLC Encana Corp. Seadrill Ltd. Halliburton Co. Weatherford International Ltd.1 Chevron Corp. Fugro NV Dril-quip, Inc.1 Imperial Oil Ltd. Cameco Corp. Pengrowth Energy Corp. Materials - 9.90% Allegheny Technologies, Inc. Rio Tinto PLC Air Liquide SA Monsanto Co. Newcrest Mining Ltd. Ecolab, Inc. Linde AG BHP Billiton Ltd. Air Products & Chemicals, Inc. Vulcan Materials Co. Barrick Gold Corp. Syngenta AG1 CRH PLC Nucor Corp. Inmet Mining Corp. Israel Chemicals Ltd. (ADR) Health Care - 7.91% Seattle Genetics, Inc.1 Shire PLC Allergan, Inc. Bayer AG Novartis AG Novo Nordisk A/S, Class B Sonova Holding AG1 Essilor International SA Cerner Corp.1 Pharmasset, Inc.1 Sysmex Corp. Bristol-Myers Squibb Co. Roche Holding AG Consumer Staples - 7.16% Danone SA Nestle SA Pernod-Ricard SA PepsiCo, Inc. Tingyi (Cayman Islands) Holding Corp. Avon Products, Inc. Ajinomoto Co., Inc. Tesco PLC Philip Morris International, Inc. Imperial Tobacco Group PLC Diageo PLC Costco Wholesale Corp. Reckitt Benckiser Group PLC Colgate-Palmolive Co. General Mills, Inc. L'Oreal SA Kraft Foods, Inc., Class A 74 Telecommunication Services - 3.03% Softbank Corp. American Tower Corp., Class A1 Koninklijke KPN NV Telstra Corp. Ltd. Swisscom AG Tele Norte Leste Participacoes SA (ADR) Telus Corp. Utilities - 1.40% Hong Kong & China Gas Co. Ltd. National Grid PLC PG&E Corp. GDF Suez Edison International Total Common Stocks(cost: $118,561,000) Short-term securities - 8.49% Barclays U.S. Funding LLC, 0.122%, 11/01/113 $ BHP Billiton Finance USA Ltd., 0.10%, 11/28/113 Federal National Mortgage Association Discount notes, 0.08%, 12/07/113 Harvard University, 0.15%, 11/15/113 Scotiabanc, Inc., 0.07%, 11/02/113 Siemens Captal Co. LLC, 0.122%, 11/16/113 The International Bank for Reconstruction and Development, 0.0505%, 12/12/113 Total Short-term securities(cost: $10,650,000) Total investment securities (cost: $129,211,000) Other assets less liabilities Net assets $ % 1 Non-income producing security. 2 Securities that may be resold in transactions, exempt from registration under Rule 144A of the Securities Act of 1933, normally to certain qualified buyers.At October 31, 2011, the aggregate market value of these securities amounted to $28,050, representing 0.02% of net assets of which $28,050 have been deemed liquid by the investment adviser pursuant to the Fund's liquidity procedures approved by the Board of Trustees. 3 Zero coupon bond; interest rate represents current yield to maturity. ADR - American Depositary Receipts GDR - Global Depositary Receipts See Notes to Financial Statements Capital Non-U.S. Equity Fund October 31, 2011 [begin pie chart] Investment portfolio - sector diversification Information Technology % Consumer Discretionary % Industrials % Financials % Energy % Materials % Health Care % Consumer Staples % Telecommunication Services % Utilities % Short-term securities & other assets less liabilities % Other includes short-term securities and other assets less liabilities [end pie chart] Capital Non-U.S. Equity Fund October 31, 2011 Investment portfolio - country diversification Country (percent of net assets) Japan % Britain France Switzerland Hong Kong Netherlands Canada Germany Australia Sweden Ireland Bermuda South Korea China India Finland Denmark Singapore Austria Luxembourg United States Spain Brazil Taiwan Israel Short-term securities & other assets less liabilities Capital Non-U.S. Equity Fund Schedule of Investments at October 31, 2011 Shares Market value Percent of net assets Common Stocks - 95.30% Financials - 13.53% HSBC Holdings PLC $ % AIA Group Ltd. Sampo OYJ, Class A Standard Chartered PLC ICICI Bank Ltd. (ADR) DBS Group Holdings Ltd. BNP Paribas Bank of China Ltd., Class H Sun Hung Kai Properties Ltd. Australia & New Zealand Banking Group Ltd. Wharf Holdings Ltd. Swire Pacific Ltd., Class A The Bank of East Asia Ltd. HDFC Bank Ltd. (ADR) Macquarie Group Ltd. China Overseas Land & Investment Ltd. 91 BOC Hong Kong Holdings Ltd. 87 Itau Unibanco Holding SA (ADR) 38 Industrials - 12.45% FANUC Corp. Bouygues SA Kurita Water Industries Ltd. SMC Corp. Assa Abloy AB, Class B Cae, Inc. JGC Corp. Andritz AG Schneider Electric SA Mitsubishi Corp. FirstGroup PLC Nidec Corp. 90 Information Technology - 12.12% Samsung Electronics Co. Ltd. (GDR) Murata Manufacturing Co. Ltd. Keyence Corp. SAP AG Hitachi Ltd. ASML Holding NV Canon, Inc. Trend Micro, Inc. Premier Farnell PLC Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) Nintendo Co. Ltd. Hamamatsu Photonics K.K. 92 Consumer Staples - 11.28% Danone SA Nestle SA Pernod-Ricard SA Tingyi (Cayman Islands) Holding Corp. Tesco PLC Diageo PLC L'Oreal SA Imperial Tobacco Group PLC Reckitt Benckiser Group PLC Ajinomoto Co., Inc. Energy - 11.11% Royal Dutch Shell PLC, Class A (ADR) BG Group PLC Seadrill Ltd. Fugro NV Cenovus Energy, Inc. Encana Corp. Imperial Oil Ltd. Pengrowth Energy Corp. 96 Cameco Corp. 90 Enbridge, Inc. 55 Consumer Discretionary - 9.51% Compagnie Financiere Richemont SA, Class A Hennes & Mauritz AB, Class B Bayerische Motoren Werke AG Li & Fung Ltd. LVMH Moet Hennessy Louis Vuitton SA Denso Corp. Whitbread PLC SES SA Virgin Media, Inc. Inditex SA Television Broadcasts Ltd. Shangri-La Asia Ltd. 91 GKN PLC 89 Dixons Retail PLC1 36 Li Ning Co. Ltd. 35 Health Care - 9.44% Shire PLC Novo Nordisk A/S, Class B Bayer AG Novartis AG Roche Holding AG Essilor International SA Sonova Holding AG1 Sysmex Corp. Cochlear Ltd. Nakanishi, Inc. 84 Materials - 9.27% Rio Tinto PLC Syngenta AG1 Air Liquide SA BHP Billiton Ltd. Newcrest Mining Ltd. Linde AG Inmet Mining Corp. Barrick Gold Corp. Israel Chemicals Ltd. (ADR) Anglo American PLC CRH PLC 92 Telecommunication Services - 4.54% Softbank Corp. Koninklijke KPN NV Swisscom AG Telstra Corp. Ltd. Telus Corp. Tele Norte Leste Participacoes SA (ADR) Utilities - 2.05% Hong Kong & China Gas Co. Ltd. National Grid PLC GDF Suez Total Common Stocks(cost: $50,630,000) Short-term securities - 6.10% Federal Home Loan Mortgage Corp. Discount notes, 0.06%, 11/09/112 $ John Deere Credit Ltd., 0.09%, 11/07/112 Proctor Gamble And Co., 0.09%, 01/20/122 The Walt Disney Co., 0.07%, 12/07/112 Total Short-term securities(cost: $3,050,000) Total investment securities (cost: $53,680,000) $ % Other assets less liabilities Net assets $ % 1 Non-income producing security. 2 Zero coupon bond; interest rate represents current yield to maturity. ADR - American Depositary Receipts GDR - Global Depositary Receipts See Notes to Financial Statements Capital U.S. Equity Fund October 31, 2011 [begin pie chart] Investment portfolio- sector diversification Information Technology % Consumer Discretionary % Industrials % Financials % Energy % Materials % Health Care % Consumer Staples % Telecommunication Services % Utilities % Short-term securities & other assets less liabilities % Other includes short-term securities and other assets less liabilities [end pie chart] Capital U.S. Equity Fund Schedule of Investments at October 31, 2011 Shares Market value Percent of net assets Common Stocks - 97.46% Information Technology - 18.36% International Business Machines Corp. $ % Google, Inc., Class A1 Oracle Corp. Microsoft Corp. Broadcom Corp., Class A1 Jack Henry & Associates, Inc. Maxim Integrated Products, Inc. QUALCOMM, Inc. Visa, Inc., Class A Microchip Technology, Inc. KLA-Tencor Corp. TE Connectivity Ltd. Apple, Inc.1 First Solar, Inc.1 SAP AG (ADR)1 Accenture PLC, Class A Juniper Networks, Inc.1 Genpact Ltd.1 National Instruments Corp. 85 Nintendo Co. Ltd. (ADR) 79 Consumer Discretionary - 15.68% The Home Depot, Inc. Target Corp. Comcast Corp., Class A Tiffany & Co. Urban Outfitters, Inc.1 Stanley Black & Decker, Inc. Carnival Corp. The Walt Disney Co. Coach, Inc. Scripps Networks Interactive, Inc., Class A Signet Jewelers Ltd.1 NIKE, Inc., Class B Time Warner Cable, Inc. Omnicom Group, Inc. Nordstrom, Inc. Best Buy Co., Inc. DreamWorks Animation SKG, Inc., Class A1 The New York Times Co., Class A1 Pulte Group, Inc.1 Strayer Education, Inc. 85 Industrials - 14.66% United Technologies Corp. Danaher Corp. Emerson Electric Co. General Electric Co. Iron Mountain, Inc. 3M Co. Norfolk Southern Corp. Nielsen Holdings NV1 The Boeing Co. Caterpillar, Inc. Illinois Tool Works, Inc. Republic Services, Inc. United Parcel Service, Inc., Class B Union Pacific Corp. FedEx Corp. Jacobs Engineering Group, Inc.1 97 Energy - 13.10% Schlumberger Ltd. Cenovus Energy, Inc. Royal Dutch Shell PLC, Class B (ADR) Noble Energy, Inc. Chevron Corp. Royal Dutch Shell PLC, Class A (ADR) Encana Corp. EOG Resources, Inc. Dril-quip, Inc.1 Exxon Mobil Corp. Halliburton Co. Weatherford International Ltd.1 Imperial Oil Ltd. Cameco Corp. Health Care - 9.88% Shire PLC Allergan, Inc. Bristol-Myers Squibb Co. Seattle Genetics, Inc.1 Cerner Corp.1 UnitedHealth Group, Inc. Pharmasset, Inc.1 Pfizer, Inc. Novo Nordisk A/S Human Genome Sciences, Inc.1 Materials - 9.83% Allegheny Technologies, Inc. Monsanto Co. Air Products & Chemicals, Inc. Barrick Gold Corp. Ecolab, Inc. Nucor Corp. Vulcan Materials Co. Rio Tinto PLC Financials - 8.39% JPMorgan Chase & Co. The Goldman Sachs Group, Inc. BB&T Corp. Marsh & McLennan Cos., Inc. The Charles Schwab Corp. The Progressive Corp. Ace Ltd. Aon Corp. The Allstate Corp. Aflac, Inc. Consumer Staples - 4.25% PepsiCo, Inc. Nestle SA (ADR) Philip Morris International, Inc. Avon Products, Inc. Colgate-Palmolive Co. Costco Wholesale Corp. General Mills, Inc. Telecommunication Services - 1.73% American Tower Corp., Class A1 Verizon Communications, Inc. Utilities - 1.58% PG&E Corp. Edison International National Grid PLC Total Common Stocks(cost: $69,319,000) Short-term securities - 2.02% Federal Farm Credit Discount Notes, 0.025%, 11/30/112 $ Jupiter Securitization Co. LLC, 0.130%, 11/04/112 Total Short-term securities(cost: $1,500,000) Total investment securities (cost: $70,819,000) Other assets less liabilities Net assets $ % 1 Non-income producing security. 2 Zero coupon bond; interest rate represents current yield to maturity. ADR - American Depositary Receipts See Notes to Financial Statements Capital Core Municipal Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $227,053) $ Short-term investments, at value (cost: $16,220) Cash 88 Receivables for: Sales of investments – Sales of fund's shares – Interest Reimbursement from investment adviser 5 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – Investment advisory services 74 Other accrued expenses 80 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income 1 Accumulated net realized loss Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital Short-Term Municipal Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $113,932) $ Short-term investments, at value (cost: $25,840) Cash Receivables for: Sales of investments – Sales of fund's shares – Interest Reimbursement from investment adviser 7 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – Investment advisory services 41 Other accrued expenses 62 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income – 1 Accumulated net realized loss Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ 1 Amount rounds to less than $1,000. See Notes to Financial Statements Capital California Core Municipal Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $138,029) $ Short-term investments, at value (cost: $19,190) Cash Receivables for: Sales of investments – Sales of fund's shares Interest Reimbursement from investment adviser 3 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares 6 Investment advisory services 46 Other accrued expenses 61 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income 1 Accumulated net realized gain 32 Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital California Short-Term Municipal Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $53,993) $ Short-term investments, at value (cost: $22,620) Cash Receivables for: Sales of investments – Sales of fund's shares 97 Interest Reimbursement from investment adviser 3 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – Investment advisory services 22 Other accrued expenses 49 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income – Accumulated net realized gain 29 Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital Core Bond Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $260,427) $ Short-term investments, at value (cost: $15,252) Cash 53 Receivables for: Sales of investments – Sales of fund's shares Interest Reimbursement from investment adviser 5 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services 83 Other accrued expenses 88 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income – Accumulated net realized gain Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital Global Equity Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $118,561) $ Short-term investments, at value (cost: $10,650) Cash 55 Receivables for: Sales of investments Sales of fund's shares Dividends 89 Reimbursement from investment adviser 2 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares 35 Unified fees 83 Other accrued expenses 2 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income Accumulated net realized loss Net unrealized depreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital Non-U.S. Equity Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $50,630) $ Short-term investments, at value (cost: $3,050) Cash Receivables for: Sales of investments – Sales of fund's shares – Dividends 64 Reimbursement from investment adviser 2 66 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – Unified fees 34 Other accrued expenses 1 Total liabilities Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income Accumulated net realized loss Net unrealized depreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ See Notes to Financial Statements Capital U.S. Equity Fund Statement of assets and liabilities at October 31, 2011 (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $69,319) $ Short-term investments, at value (cost: $1,500) Cash 68 Receivables for: Sales of investments Sales of fund's shares – Dividends 53 Reimbursement from investment adviser 2 Total assets Liabilities: Payables for: Purchases of investments – Repurchases of fund's shares – 1 Unified fees 40 Other accrued expenses 1 Total liabilities 41 Net assets at October 31, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income 39 Accumulated net realized gain Net unrealized appreciation Net assets at October 31, 2011 $ Shares outstanding: Net asset value per share: $ 1 Amount rounds to less than $1,000. See Notes to Financial Statements Capital Core Municipal Fund Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 74 Registration fees 36 Audit and tax fees 27 Transfer agent services 13 Trustees' compensation 12 Other 11 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized loss on investments Net unrealized appreciation on investments Net realized loss and unrealized appreciation on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements Capital Short-Term Municipal Fund Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 38 Registration fees 37 Audit and tax fees 27 Transfer agent services 12 Trustees' compensation 12 Other 8 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized loss on investments Net unrealized appreciation on investments Net realized loss and unrealized appreciation on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements Capital California Core Municipal Fund Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 45 Registration fees 7 Audit and tax fees 27 Transfer agent services 13 Trustees' compensation 12 Other 8 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized gain on investments 33 Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements Capital California Short-Term Municipal Fund Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 19 Registration fees 8 Audit and tax fees 27 Transfer agent services 12 Trustees' compensation 12 Other 6 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized gain on investments 38 Net unrealized appreciation on investments 84 Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements Capital Core Bond Fund Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Interest (net of non U.S. taxes of $1) $ Fees and expenses: Investment advisory services Administrative and accounting services 77 Registration fees 39 Audit and tax fees 27 Transfer agent services 13 Trustees' compensation 12 Other 10 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized gain on investments Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements Capital Global Equity Fund Statement of operations for the year ended October 31, 20111 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $41) $ Interest 6 Fees and expenses: Unified fees Trustees' compensation 7 Legal fees 3 Other – 2 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments and currency: Net realized loss on investments Net realized loss on currency Net unrealized depreciation on investments Net unrealized depreciation on currency translations Net realized loss and unrealized depreciation on investments and currency Net decrease in net assets resulting from operations $ 1 The Fund commenced operations on April 1, 2011. 2 Amount rounds to less than $1,000. See Notes to Financial Statements Capital Non-U.S. Equity Fund Statement of operations for the year ended October 31, 20111 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $40) $ Interest 2 Fees and expenses: Unified fees Trustees' compensation 7 Legal fees 2 Other – 2 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments and currency: Net realized loss on investments Net realized loss on currency Net unrealized depreciation on investments Net unrealized depreciation on currency translations Net realized loss and unrealized depreciation on investments and currency Net decrease in net assets resulting from operations $ 1 The Fund commenced operations on April 1, 2011. 2 Amount rounds to less than $1,000. See Notes to Financial Statements Capital U.S. Equity Fund Statement of operations for the year ended October 31, 20111 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $12) $ Interest 2 Fees and expenses: Unified fees Trustees' compensation 7 Legal fees 2 Other 2 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments and currency: Net realized gain on investments Net realized gain on currency – 2 Net unrealized depreciation on investments Net realized gain and unrealized depreciation on investments Net decrease in net assets resulting from operations $ 1 Endowments – Growth and Income Portfolio (the “Predecessor Fund”) was reorganized into the Capital U.S. Equity Fund at the close of business effective April 1, 2011. In connection with the reorganization, the Predecessor Fund transferred all of its assets and liabilities to the Capital U.S. Equity Fund and the fund changed its fiscal year-end from July to October. 2 Amount rounds to less than $1,000. See Notes to Financial Statements Capital Core Municipal Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/11 For the year ended 10/31/101 Operations: Net investment income $ $ Net realized gain (loss) on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain Total dividends and distributions Net capital share transactions Total increase (decrease) in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $1 and $-, respectively.) $ $ 1 The Fund commenced operations on April 13, 2010. See Notes to Financial Statements Capital Short-Term Municipal Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/11 For the year ended 10/31/101 Operations: Net investment income $ $ Net realized gain (loss) on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain Total dividends and distributions Net capital share transactions Total increase in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $-2 and $-, respectively.) $ $ 1 The Fund commenced operations on April 13, 2010. 2 Amount rounds to less than $1,000. See Notes to Financial Statements Capital California Core Municipal Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/11 For the year ended 10/31/101 Operations: Net investment income $ $ Net realized gain on investments 33 3 Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain Total dividends and distributions Net capital share transactions Total increase (decrease) in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $1 and $-, respectively.) $ $ 1 The Fund commenced operations on April 13, 2010. See Notes to Financial Statements Capital California Short-Term Municipal Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/11 For the year ended 10/31/101 Operations: Net investment income $ $ Net realized gain (loss) on investments 38 Net unrealized appreciation on investments 84 Net increase in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain – – Total dividends and distributions Net capital share transactions Total increase in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $- and $-2, respectively.) $ $ 1 The Fund commenced operations on April 13, 2010. 2 Amount rounds to less than $1,000. See Notes to Financial Statements Capital Core Bond Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/11 For the year ended 10/31/101 Operations: Net investment income $ $ Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain Total dividends and distributions Net capital share transactions Total increase in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $- and $-, respectively.) $ $ 1 The Fund commenced operations on April 13, 2010. See Notes to Financial Statements Capital Global Equity Fund Statement of changes in net assets (dollars in thousands) For the year ended 10/31/111 Operations: Net investment income $ Net realized loss on investments and currency Net unrealized depreciation on investments and currency Net decrease in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income – Distributions from capital gain – Total dividends and distributions – Net capital share transactions Total increase in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $396.) $ 1 The Fund commenced operations on April 1, 2011. See Notes to Financial Statements Capital Non-U.S. Equity Fund Statement of changes in net assets (dollars in thousands) For the year ended 10/31/111 Operations: Net investment income $ Net realized loss on investments and currency Net unrealized depreciation on investments and currency Net decrease in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income – Distributions from capital gain – Total dividends and distributions – Net capital share transactions Total increase in net assets Net assets: Beginning of year – End of year (including undistributed net investment income: $234.) $ 1 The Fund commenced operations on April 1, 2011. See Notes to Financial Statements Capital U.S. Equity Fund Statements of changes in net assets (dollars in thousands) For the year ended 10/31/111 For the eight months ended 3/31/11 For the year ended 7/31/10 Operations: Net investment income $ $ Net realized gain on investments and currency Net unrealized appreciation (depreciation) on investments and currency Net increase (decrease) in net assets resulting from operations Dividends and distributions to shareholders: Dividends from net investment income Distributions from capital gain – – – Total dividends and distributions Net capital share transactions Total increase (decrease) in net assets Net assets: Beginning of year End of year (including undistributed net investment income: $39, $1 and $205, respectively.) $ $ 1 Endowments – Growth and Income Portfolio (the “Predecessor Fund”) was reorganized into the Capital U.S. Equity Fund at the close of business effective April 1, 2011. In connection with the reorganization, the Predecessor Fund transferred all of its assets and liabilities to the Capital U.S. Equity Fund and the fund changed its fiscal year-end from July to October. See Notes to Financial Statements Capital Private Client Services Funds Notes to financial statements 1.Organization Capital Private Client Services Funds (the “Trust”) was organized on October 22, 2009 as a Delaware statutory trust. The Trust is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The Trust has five fixed income funds (Capital Core Municipal Fund, Capital Short-Term Municipal Fund, Capital California Core Municipal Fund, Capital California Short-Term Municipal Fund and Capital Core Bond Fund) and three equity funds (Capital Global Equity Fund, Capital Non-U.S. Equity Fund and Capital U.S. Equity Fund) (each a “Fund,” collectively the “Funds”). On April 1, 2011, Capital Global Equity Fund and Capital Non-U.S. Equity Fund each obtained its initial capitalization of $25,000,000 from the sale of shares of beneficial interest to Capital Guardian Trust Company. The Trust’s fiscal year ends on October 31. Each Fund offers one class of shares. Endowments-Growth and Income Portfolio (the “Predecessor Fund”), was reorganized into the Capital U.S. Equity Fund, effective at the close of business April 1, 2011, pursuant to an Agreement and Plan of Reorganization, dated March 25, 2011, and approved by the shareholders of the Predecessor Fund.The Predecessor Fund transferred all of its assets and liabilities to the Capital U.S. Equity Fund. In connection with the reorganization, the fiscal year end and tax year end of the Predecessor Fund was changed from July 31 to October 31 to conform with the other series of the Trust. Capital Core Municipal Fund seeks to provide current income exempt from federal income tax and to preserve capital.Capital Short-Term Municipal Fund seeks to preserve capital and secondarily to provide current income exempt from federal income tax.Capital California Core Municipal Fund seeks to provide current income exempt from federal and California income taxes and to preserve capital.Capital California Short-Term Municipal Fund seeks to preserve capital and secondarily to provide current income exempt from federal and California income taxes.Capital Core Bond Fund seeks to provide current income and to preserve capital. Capital Global Equity Fund and Capital Non-U.S. Equity Fund seek to preserve capital while providing growth and Capital U.S. Equity Fund also seeks to preserve capital while providing growth and secondarily seeks to provide income. 2.Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The Funds follow the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the Funds as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the Funds will segregate liquid assets sufficient to meet their payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Dividends and distributions to shareholders – Dividends paid to shareholders are declared and paid monthly for the Fixed Income funds after the determination of each Fund’s net investment income. Dividends paid to shareholders for the Equity funds are recorded on the ex-dividend date. Distributions paid to shareholders are recorded on the ex-dividend date for all funds. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3.Valuation The Funds’ investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The Funds generally determine their net asset values as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The Funds use the following methods and inputs to establish the fair value of their assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the Funds are authorized to invest. However, these classifications are not exclusive and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed obligations; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the Funds’ Board of Trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications – The Funds classify their assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the Funds’ determinations of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the Funds’ valuation levels as of October 31, 2011 (dollars in thousands): Investment Securities Level 1 Level 2 Level 3 Total Capital Core Municipal Fund Long-term investments Bonds & notes $ – $ $ – $ Short-term investments – – Total Investments $ – $ $ – $ Capital Short-Term Municipal Fund Long-term investments Bonds & notes $ – $ $ – $ Short-term investments – – Total Investments $ – $ $ – $ Capital California Core Municipal Fund Long-term investments Bonds & notes $ – $ $ – $ Short-term investments – – Total Investments $ – $ $ – $ Capital California Short-Term Municipal Fund Long-term investments Bonds & notes $ – $ $ – $ Short-term investments – – Total Investments $ – $ $ – $ Investment Securities Level 1 Level 2 Level 3 Total Capital Core Bond Fund Bonds, notes and other debt investments: U.S. government & government agency bonds & notes $ – $ $ – $ Mortgage-backed obligations – – Corporate bonds & notes – – Municipals – – Government agency bonds & notes outside the U.S. – – Asset-backed obligations – – Short-term investments – – Total investments $ – $ $ – $ Capital Global Equity Fund Common Stocks: Information Technology $ $ 1 $ – $ Consumer Discretionary $ $ 1 – Industrials $ $ 1 – Financials $ $ 1 – Energy $ $ 1 – Materials $ $ 1 – Health Care $ $ 1 – Consumer Staples $ $ 1 – Telecommunication Services $ $ 1 – Utilities $ $ 1 – Short-term investments – – Total Investments $ $ $ – $ Capital Non-U.S. Equity Fund Common Stocks: Financials $ $ 2 $ – $ Industrials $ $ 2 – Information Technology $ $ 2 – Consumer Staples $ – $ 2 – Energy $ $ 2 – Consumer Discretionary $ $ 2 – Health Care $ – $ 2 – Materials $ $ 2 – Telecommunication Services $ $ 2 – Utilities $ – $ 2 – Short-term investments – – Total Investments $ $ $ – $ Capital U.S. Equity Fund Common Stocks3 $ $ – $ – $ Short-term investments – – Total Investments $ $ $ – $ 1Includes certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of trading; therefore, $49,351 of investment securities were classified as Level 2 instead of Level 1. 2Includes certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of trading; therefore, $41,110 of investment securities were classified as Level 2 instead of Level 1. 3The level classification by major category of investments is the same as the category presentation in the Schedule of Investments. At October 31, 2011, there were no significant transfers between Level 1 and Level 2.There were no Level 3 securities held in the Funds during the year ended October 31, 2011. In May 2011, the FASB issued Accounting Standards Update No.2011-04 (“ASU 2011-04”), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU 2011-04 expands ASC 820’s disclosure requirements to include, for any measurements using level 3 inputs, a quantitative disclosure of the unobservable inputs and assumptions used in the measurement, a description of the valuation processes in place, and a narrative description of the sensitivity of the fair value to changes in unobservable inputs and interrelationships between those inputs. ASU 2011-04 also amends ASC820 to require entities to disclose any transfers into and out of levels 1 and 2. ASU 2011-04 is effective for annual periods beginning after December 15, 2011. The Trust is currently assessing the impact that the adoption of the ASU 2011-04 will have on the Trust’s financial statement disclosures. 4.Risk factors Investing in the Funds may involve certain risks including, but not limited to, those described below. Market conditions – The prices of, and the income generated by, the securities held by the Funds may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the Funds. Investing in bonds – Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities.In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the Funds having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Credit and liquidity support – Changes in the credit quality of banks and financial institutions providing credit and liquidity support features could cause the Funds to experience a loss and may affect their share price. Investing in lower rated bonds – Lower rated bonds and other lower rated debt securities generally have higher rates of interest and involve greater risk of default or price declines due to changes in the issuer’s creditworthiness than higher quality debt securities. The market prices of these securities may fluctuate more than higher quality debt securities and may decline significantly in periods of general economic difficulty. Thinly traded securities – There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value or sell. Investing in similar municipal bonds – Investing significantly in municipal obligations of issuers in the same state or similar project type may make the Funds more susceptible to certain economic, political or regulatory occurrences. As a result, the potential for fluctuations in a Fund’s share price may increase. Management – The investment adviser to the Funds actively manages the Funds’ investments. Consequently, the Funds are subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the Funds to lose value or their results to lag relevant benchmarks or other funds with similar objectives. Investing in municipal bonds of issuers within the state of California–Because the Capital California Core Municipal Fund and Capital California Short-Term Municipal Fund invest in securities of issuers within the state of California, these funds are more susceptible to factors adversely affecting issuers of California securities than comparable municipal bond mutual funds that do not concentrate their investments in a single state.For example, in the past, California voters have passed amendments to the state’s constitution and other measures that limit the taxing and spending authority of California governmental entities, and future voter initiatives may adversely affect California municipal bonds. Investing in securities backed by the U.S. government – Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates.Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Investing in mortgage-related securities–Many types of bonds and other debt securities, including mortgage-backed securities, are subject to prepayment risk, as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the Funds may have to reinvest the prepaid principal in lower yielding securities, thus reducing the Funds’ income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended. This reduces the potential for the Funds to invest the principal in higher yielding securities. Investing in growth-oriented stocks – Growth-oriented stocks and other equity-type securities may involve larger price swings and greater potential for loss than other types of investments. Investing outside the United States–Securities of issuers domiciled outside the United States, or with significant operations outside the United States, may lose value because of political, social, economic or market developments in the countries or regions in which the issuer operates. These securities may also lose value due to changes in foreign currency exchange rates against the U.S. dollar and/or currencies of other countries. Securities markets in certain countries may be more volatile and/or less liquid than those in the United States. Investments outside the United States may also be subject to different settlement and accounting practices and different regulatory, legal and reporting standards, and may be more difficult to value, than those in the United States. The risks of investing outside the United States may be heightened in connection with investments in emerging and developing countries. Investing in income-oriented stocks – Income provided by the Funds may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the Funds invest. 5.Taxation and distributions Federal income taxation – The Funds comply with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intend to distribute substantially all of their net income and net capital gains each year. The Funds are not subject to income taxes to the extent taxable income and net capital gains are distributed. Generally, income earned by Capital Core Municipal Fund, Capital Short-Term Municipal Fund, Capital California Core Municipal Fund and Capital California Short-Term Municipal Fund is exempt from federal income taxes; however, these funds may earn taxable income from certain investments. As of and during the year ended October 31, 2011, the Funds did not have a liability for any unrecognized tax benefits.The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations.During the year, the Funds did not incur any interest or penalties. Non-U.S. Taxation – Dividend and interest income are recorded net of non-U.S. taxes paid. Gains realized by the Funds on the sale of securities in certain countries are subject to non-U.S. taxes. The Funds record a liability based on unrealized gains to provide for potential non-U.S. taxes payable upon the sale of these securities. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to different treatment for items such as currency gains and losses; short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; unrealized appreciation of certain investments in securities outside the U.S.; net capital losses; cost of investments sold; and amortization of market discounts. The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the Funds for financial reporting purposes. The tax character of distributions paid during the year ended October 31, 2011 and period ended October 31, 2010, the most recently completed tax year, were as follows (dollars in thousands): Tax-Exempt Ordinary Income Long-Term Capital Gains Capital Core Municipal Fund $ $ $ $
